 

 

 

$252,200,000.00

RESTRUCTURED TERM CREDIT AGREEMENT

Among

UNITED ARTISTS THEATRE COMPANY, a Delaware corporation;

UNITED ARTISTS THEATRE CIRCUIT, INC., a Maryland corporation;

UNITED ARTISTS REALTY COMPANY, a Delaware corporation;

UNITED ARTISTS PROPERTIES I CORP., a Colorado corporation;

and

UNITED ARTISTS PROPERTIES II CORP., a Colorado corporation;

and

THE LENDERS PARTY HERETO

and

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

Dated as of _______________, 2001

TABLE OF CONTENTS

Page



ARTICLE 1.

DEFINITIONS

 

1

1.1

Defined Terms

 

1

1.2

Other Interpretive Provisions

 

20

 

(a)

Defined Terms

20

 

(b)

The Agreement

20

 

(c)

Certain Common Terms

20

 

(d)

Performance; Time

20

 

(e)

Contract

21

 

(f)

Laws

21

 

(g)

Captions

21

 

(h)

Independence of Provision

21

1.3

Accounting Principles

 

21

1.4

Rounding

 

21

1.5

Exhibits and Schedules

 

22

ARTICLE 2.

THE TERM CREDIT

 

22

2.1

Amounts and Terms of Credit Commitments

 

22

2.2

Notes

 

22

2.3

Mandatory Prepayments

 

22

2.4

Repayments

 

23

2.5

Joint Borrower Provisions

 

23

2.6

Interest

 

28

2.7

Fees

 

28

 

(a)

Administrative Agents Fees

29

 

(b)

Collateral Agent Fees

29

 

(c)

Agent Work Fee

29

 

(d)

Working Group and E.N. Fee

29

2.8

Computation of Fees and Interest

 

29

2.9

Payments of Borrowers

 

29

2.10

Sharing of Payments, Etc.

 

30

ARTICLE 3.

TAXES AND YIELD PROTECTION

 

31

3.1

Taxes

 

31

3.2

Illegality

 

34

3.3

Increased Costs and Reduction of Return

 

34

3.4

Funding Losses

 

35

3.5

Inability to Determine Rates

 

35

3.6

Reserves on LIBO Rate Loans

 

36

3.7

Certificates of Lenders

 

36

3.8

Survival

 

36

ARTICLE 4.

CONDITIONS PRECEDENT

 

36

4.1

Conditions of Loans

 

36

4.2

Loan Documents

 

36

 

(a)

Resolutions; Incumbency

37

 

(b)

Articles of Incorporation, By-laws and Good Standing

37

 

(c)

Legal Opinion

37

 

(d)

Payment of Fees

37

 

(e)

Certificate

37

 

(f)

Confirmation Order

38

 

(g)

Insurance Certificates

38

 

(h)

Other Documents

38

 

(i)

[Intentionally Omitted]

38

 

(j)

Stock Pledge Agreement

38

 

(k)

UAPH II Stock Pledge Agreement

39

 

(l)

Security Agreement

39

 

(m)

Deeds of Trust, etc.

39

 

(n)

No Litigation

39

ARTICLE 5.

REPRESENATATIONS AND WARRANTIES

 

39

5.1

Corporate Existence and Power

 

39

5.2

Corporate Authorization, No Contravention

 

40

5.3

Governmental Authorization

 

40

5.4

Binding Effect

 

40

5.5

Litigation

 

40

5.6

No Default

 

41

5.7

ERISA

 

41

5.8

[Intentionally Omitted]

 

43

5.9

Title to Properties

 

43

5.10

Taxes

 

43

5.11

[Intentionally Omitted]

 

43

5.12

Environmental Matters

 

43

5.13

Regulated Entities

 

44

5.14

Labor Relations

 

44

5.15

Copyrights, Patents, Trademarks and Licenses

 

44

5.16

Subsidiaries

 

45

5.17

[Intentionally Omitted]

 

45

5.18

Insurance

 

45

5.19

Full Disclosure

 

45

5.20

Locations of Collateral and Places of Business

 

45

5.21

Locations of, and Information with Respect to, Deposit Accounts

46

5.22

[Intentionally Omitted]

 

46

5.23

Validity of Security Interest

 

46

5.24

Existing Liens

 

46

5.25

Financial Statements

 

47

5.26

Compliance With Laws

 

47

5.27

Material Adverse Change

 

47

5.28

[Intentionally Omitted]

 

47

ARTICLE 6.

AFFIRMATIVE COVENANTS

 

47

6.1

Financial Reporting

 

47

6.2

Certificates; Other Information

 

48

6.3

Notices

 

49

6.4

Preservation of Corporate Existence, Etc.

 

50

6.5

Maintenance of Property and Other Collateral

 

51

6.6

Insurance

 

51

6.7

Payment of Obligations

 

51

6.8

Compliance with Laws

 

52

6.9

Inspection of Property and Books and Records

 

52

6.10

Environmental Laws

 

52

6.11

[Intentionally Omitted]

 

53

6.12

Update of Collateral and Deposit Account Schedules

 

53

6.13

[Intentionally Omitted]

 

53

6.14

[Intentionally Omitted]

 

53

ARTICLE 7.

NEGATIVE COVENANTS

 

53

7.1

Limitation on Liens

 

53

7.2

Disposition of Assets

 

55

7.3

Fundamental Changes, Corporate Documents

 

56

7.4

Loans and Investment

 

57

7.5

Limitation on Indebtedness

 

58

7.6

Transactions with Affiliates

 

59

7.7

[Intentionally Omitted]

 

60

7.8

[Intentionally Omitted]

 

60

7.9

[Intentionally Omitted]

 

60

7.10

[Intentionally Omitted]

 

60

7.11

Lease Obligations

 

60

7.12

Capital Expenditures

 

60

7.13

Change in Business

 

60

7.14

Accounting Changes

 

61

7.15

Relocation of Collateral, Chief Executive Offices, or Deposit Accounts

61

7.16

No Negative Pledges in Favor of Others

 

61

7.17

[Intentionally Omitted]

 

61

7.18

[Intentionally Omitted]

 

61

7.19

[Intentionally Omitted]

 

61

7.20

Certain Restrictions

 

61

7.21

Financial Covenants

 

62

7.22

Restricted Payments

 

62

7.23

Priority of Loan Payments

 

63

7.24

Investments in Margin Stock

 

63

7.25

Amendments to Certain Agreements

 

63

ARTICLE 8.

EVENTS OF DEFAULT

 

64

8.1

Event of Default

 

64

 

(a)

Non-Payment

64

 

(b)

Representation of Warranty

64

 

(c)

Specific Defaults

64

 

(d)

Other Defaults

64

 

(e)

Cross-Default

64

 

(f)

Bankruptcy Orders

65

 

(g)

[Intentionally Omitted]

65

 

(h)

Pre-Petition Obligations

65

 

(i)

[Intentionally Omitted]

65

 

(j)

Judgements

65

 

(k)

Change in Control

65

 

(l)

Material Adverse Effect

65

 

(m)

Loan Documents Cease to be in Effect

66

 

(n)

Bankruptcy; Insolvency

66

8.2

Rights and Remedies

 

66

8.3

Remedies; Obtaining the Collateral Upon Default

 

67

8.4

Remedies; Disposition of the Collateral

 

67

8.5

Recourse

 

68

8.6

Rights Not Exclusive

 

68

ARTICLE 9.

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

69

9.1

Appointment and Authorization

 

69

9.2

Delegation of Duties

 

69

9.3

Liability of Administrative Agent and Collateral Agent

 

69

9.4

Reliance by Administrative Agent and Collateral Agent

 

69

9.5

Notice of Default

 

70

9.6

Credit Decision

 

70

9.7

Indemnification

 

71

9.8

Administrative Agent in Individual Capacity

 

72

9.9

Successor Administrative Agent and Successor Collateral Agent

72

ARTICLE 10.

MISCELLANEOUS

 

73

10.1

Amendments and Waivers

 

73

10.2

Notices

 

73

10.3

No Waiver; Cumulative Remedies

 

74

10.4

Costs and Expenses

 

74

10.5

Indemnity

 

75

10.6

Marshaling, Payments Set Aside

 

76

10.7

Successors and Assigns

 

76

10.8

Assignments; Participations; etc.

 

77

10.9

Set-off

 

79

10.10

Debits of Fees

 

79

10.11

Notification of Addresses, Lending Offices, Etc.

 

80

10.12

Counterpart

 

80

10.13

Severability

 

80

10.14

No Third Parties Benefited

 

80

10.15

Time

 

80

10.16

Governing Law and Jurisdiction

 

80

10.17

Waiver of Right to Jury Trial

 

81

10.18

Entire Agreement

 

81

10.19

Interpretation

 

82

10.20

[Intentionally Omitted]

 

82

10.21

Fees and Claims

 

82

10.22

Release

 

82

10.23

Further Assurances

 

82

10.24

Non-liability of Lender

 

82

10.25

Headings

 

83

RESTRUCTURED TERM CREDIT AGREEMENT

This RESTRUCTURED TERM CREDIT AGREEMENT, dated as of __________, 2001 is entered
into by and among UNITED ARTISTS THEATRE COMPANY, a Delaware corporation
("UAT"), UNITED ARTISTS THEATRE CIRCUIT, INC., a Maryland corporation and a
Subsidiary of UAT ("UATC"), UNITED ARTISTS REALTY COMPANY, a Delaware
corporation and a Subsidiary of UAT ("UARC"), UNITED ARTISTS PROPERTIES I CORP.,
a Colorado corporation and a Subsidiary of UARC ("Prop I"), and UNITED ARTISTS
PROPERTIES II CORP. ("Prop II"), a Colorado corporation and a Subsidiary of UARC
(UAT, UATC, UARC, Prop I and Prop II being hereinafter collectively referred to
as "Borrowers," and each individually as a "Borrower"), jointly and severally,
the several lenders party to this Agreement as identified on Schedule "A" hereto
(collectively, the "Lenders"; individually, a "Lender"), and BANK OF AMERICA,
N.A. ("BofA"), as administrative agent and collateral agent for and on behalf of
the Lenders (the "Administrative Agent" or "Collateral Agent," as the case may
be).

RECITALS

 A. UAT, the several lenders party thereto (collectively, the "Credit Lenders"),
    and the Administrative Agent are parties to that certain CREDIT AGREEMENT
    dated as of April 21, 1998 (the "Credit Agreement"); as amended by that
    certain FIRST AMENDMENT TO CREDIT AGREEMENT AND MASTER ASSIGNMENT AND
    ACCEPTANCE AGREEMENT dated as of June 11, 1998 (the "First Amendment"); as
    amended by that certain SECOND AMENDMENT TO CREDIT AGREEMENT dated as of
    March 31,1999 (the "Second Amendment"); and as amended by that certain
    WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT dated as of September 27,
    1999 (the "Third Amendment") (the Credit Agreement, together with the First
    Amendment, the Second Amendment and the Third Amendment, the "Original
    Credit Agreement").
 B. On September 5, 2000, Borrowers and certain of their Subsidiaries filed
    voluntary petitions for relief under Chapter 11 of Title 11 of the United
    States Code in the United States Bankruptcy Court, for the District of
    Delaware (the "Bankruptcy Court"), with all of such cases being jointly
    administered for procedural purposes under the Case No. 00-00-3514 (SRL).
 C. On January ___, 2001, the Bankruptcy Court entered its Order confirming
    Borrowers' Plan of Reorganization (as defined below).

NOW, THEREFORE, in consideration of the above recitals and in order to induce
the Lenders to make such a term credit facility available to Borrowers, the
parties hereto agree as follows:

    

    DEFINITIONS
    
     1. Defined Terms

      In addition to the terms defined elsewhere in this Agreement, the
    following terms have the following meanings:

    "Additional Debt" means additional indebtedness for borrowed money, Capital
    Lease Obligations, and related Swap Contracts, on an unsecured or secured
    (relating to Capital Expenditures only) basis, not to exceed $5,000,000 in
    the aggregate.

    "Administrative Agent" means BofA, in its representative capacity as
    Administrative Agent for the Lenders hereunder, and any permitted successor
    Administrative Agent.

    "Administrative Agent-Related Persons" means BofA and any successor
    Administrative Agent pursuant to Section 9.9, together with, their
    respective Affiliates, and the officers, directors, employees, agents and
    attorneys-in-fact of such Persons and Affiliates.

    "Administrative Agent's Payment Office" means the address for payments set
    forth on the signature page hereto in relation to the Administrative Agent
    or such other address as the Administrative Agent may from time to time
    specify in writing in accordance with Section 10.2.

    "Affiliate" means, as to any Person, any other Person which, directly or
    indirectly, is in control of, is controlled by, or is under common control
    with, such Person.  A Person shall be deemed to control another Person if
    the controlling person possesses, directly or indirectly, the power to
    direct or cause the direction of the management and policies of the other
    Person, whether through the ownership of voting securities, by contract or
    otherwise.  Without limitation, any director, executive officer or
    beneficial owner of 10% or more of the equity of a Person shall for the
    purposes of this Agreement, be deemed to control the other Person.  In no
    event shall the Lenders be deemed an "Affiliate" of Borrowers or of any
    Subsidiary of Borrowers.  For the purposes of this definition in relation to
    any Affiliate of Borrowers, in no event shall Anschutz or its Subsidiaries
    or Affiliates (other than Borrowers and their Subsidiaries) be deemed as an
    Affiliate herein defined.

    "Agreement" means this Restructured Term Credit Agreement, as amended,
    modified, supplemented, renewed, replaced, or restated from time to time in
    accordance with the terms hereof.

    "Aggregate Commitment" means the combined Credit Commitments of the Lenders,
    in the initial amount of Two Hundred Fifty-Two Million Two Hundred Thousand
    Dollars $252,200,000.00, as such amount may or shall be reduced from time to
    time pursuant to this Agreement, including without limitation the provisions
    of Section 2.3 hereof.

    "Annual Retained Proceeds" has the meaning specified in Section 2.3.

    "Anschutz" means The Anschutz Corporation.

    "Anschutz Sub Debt" means additional subordinated indebtedness for borrowed
    money incurred by Borrowers or preferred stock issued by Borrowers, not to
    exceed $25,000,000 in the aggregate, with PIK interest or PIK dividends,
    payable to Anschutz or any of its Affiliates.

    "Applicable Margin" means 4% per annum.

    "Assignee" has the meaning specified in Section 10.8(b).

    "Assignment and Acceptance" has the meaning specified in Section 10.8(a).

    "Assistant Secretary" means any Assistant Secretary of a Borrower.

    "Attorney Costs" means and includes all reasonable fees and disbursements of
    any law firm or other external counsel, including the reasonable cost of
    retaining consultants and financial advisors.

    "Audited Financial Statement" means the audited consolidated balance sheet
    of Borrowers and their Subsidiaries for the fiscal year ended December 30,
    1999, and the related consolidated statements of income and cash flows for
    such fiscal year of Borrowers and their Subsidiaries.

    "Auditors" means Arthur Andersen LLP or other independently certified public
    accountants of recognized national standing reasonably acceptable to the
    Lenders.

    "Bankruptcy Code" means the Bankruptcy Reform Act of 1978, as amended (11
    U.S.C. Section 101, et seq.).

    "Bankruptcy Court" shall have the meaning ascribed to such term in the
    Recitals to this Agreement.

    "Base Rate" means, for any day, a rate per annum (rounded upwards to the
    next 1/100 of 1%) equal to the higher of (a) the Reference Rate in effect on
    such day and (b) the Federal Funds Rate in effect on such day plus 1/2 of
    1%.

    "Base Rate Loan" means a Loan that bears interest based on the Base Rate.

    "BofA" means Bank of America, N.A., a national banking association.

    "Borrowers" means UAT, UATC, UARC, Prop I and Prop II, and each of them, and
    any one or more of them, collectively and individually, jointly and
    severally.

    "Borrowing" means a borrowing hereunder consisting of Loans made to
    Borrowers by the Lenders pursuant to Section 2.1.

    "Business Day" means any day other than a Saturday, Sunday or other day on
    which commercial lenders in Los Angeles are authorized or required by law to
    close.

    "Capital Expenditures" means, for any reporting period and with respect to
    any Borrower the aggregate of all principal amounts for any acquisition and
    the amount of any financing or leasing by such Borrower and its Subsidiaries
    for the acquisition, financing or leasing of fixed or capital assets or
    additions to equipment (including replacements, capitalized repairs and
    improvements during such period and all amounts paid or accrued on Capital
    Leases and Indebtedness incurred or assumed to acquire capital assets) which
    are placed into service and should be capitalized under GAAP on a
    consolidated balance sheet of such Borrower and its Subsidiaries.  For
    purposes of this definition, the purchase price of equipment that is
    purchased substantially contemporaneously with the trade-in of existing
    equipment or with insurance proceeds paid on account of loss or of damage to
    the assets being replaced or restored, or with the proceeds from the sale of
    assets being replaced or restored, shall be included in Capital Expenditures
    only to the extent of the gross amount of such purchase price less the
    credit granted by the seller of such equipment for the equipment being
    traded in at such time or the amount of proceeds from insurance or asset
    sale, as the case may be.  Except where otherwise specified in this
    Agreement, Capital Lease Obligations for leases of theatres (including any
    related real property interests) shall be excluded from the definition of
    "Capital Expenditures."

    "Capital Lease" has the meaning specified in the definition of Capital Lease
    Obligations.

    "Capital Lease Obligations" means all monetary obligations of Borrowers or
    any of their Subsidiaries under any leasing or similar arrangement which, in
    accordance with GAAP, would be capitalized or the balance sheet of such
    Person.

    "Cases" means the Chapter 11 cases concerning Borrowers and certain of their
    Subsidiaries, commenced on the Petition Date, described in Recital B hereof
    and pending in the Bankruptcy Court.

    "Cash Equivalent" means:

          a. securities issued or fully guaranteed or insured by the United
             States Government or any agency thereof and backed by the full
             faith and credit of the United States having maturities of not more
             than six months from the date of acquisition;
          b. certificates of deposit, time deposits, Eurodollar time deposits,
             repurchase agreements, reverse repurchase agreements, or bankers'
             acceptances, having in each case a tenor of not more than six
             months, issued by any Lender, or by any U.S. commercial lender or
             any branch or agency of a non-U.S. lender licensed to conduct
             business in the U.S. having combined capital and surplus of not
             less than $500,000,000 whose short-term debt securities are rated
             at least A-1 by Standard & Poor's Corporation or any successor
             rating agency or P-1 by Moody's Investors Service, Inc. or any
             successor rating agency; and
          c. commercial paper rated at least A-1 by Standard & Poor's
             Corporation or P-1 by Moody's Investors Service Inc. and in either
             case having a tenor of not more than six months.
         
             "CERCLA" has the meaning specified in the definition of
             "Environmental Laws."
         
             "Change of Control Event" means, with respect to any Person, an
             event or series of events by which:
         
          d. [Intentionally Omitted].
          e. during any period of 12 consecutive months, a majority of the
             members of the board of directors or other equivalent governing
             body of such Person cease to be composed of individuals (i) who
             were members of that board or equivalent governing body on the
             first day of such period, (ii) whose election or nomination to that
             board or equivalent governing body was approved by individuals
             referred to in clause (i) above constituting at the time of such
             election or nomination at least a majority of that board or
             equivalent governing body or (iii) whose election or nomination to
             that board or other equivalent governing body was approved by
             individuals referred to in clauses (i) and (ii) above constituting
             at the time of such election or nomination at least a majority of
             that board or equivalent governing body or where election or
             nomination to that board or other equivalent governing body was
             approved by persons or entities having the power to appoint or
             nominate the persons referred to in clauses (i)  and (ii) above.
          f. Anschutz and/or any Affiliates of Anschutz cease to beneficially
             own and control, directly or indirectly, at least [25%] of the
             issued and outstanding shares of capital stock of each Borrower
             entitled (without regard to the occurrence of any contingency) to
             vote for the election of members of the board or other equivalent
             governing body of such Borrower.
         
             Closing Date
         
             " means the date on which all conditions precedent set forth in
             Section 4.1 are satisfied or waived by all the Lenders.
         
             
         
             "Code" means the Internal Revenue Code of 1986, as amended, and
             regulations promulgated thereunder.
         
             "Collateral" means any property or assets of Borrowers, whether
             real property or personal property, tangible or intangible, that
             now or hereafter are subject to a security interest pursuant to
             this Agreement and the Security Agreements including, without
             limitation, any assets acquired by Borrowers and financed by the
             Lenders pursuant to this Agreement.
         
             "Collateral Agent" means BofA, in its representative capacity as
             Collateral Agent for the Lenders hereunder, and any permitted
             successor Collateral Agent.
         
             "Collateral Agent-Related Person" means BofA and any successor
             Collateral Agent pursuant to Section 9.9, together with their
             respective Affiliates, and the officers, directors, employees,
             agents and attorneys-in-fact of such Persons and Affiliates.
         
             "Commitment Percentage" means, as to any Lender, the percentage
             equivalent of such Lender's Credit Commitment divided by the
             Aggregate Commitment.
         
             "Confirmation Date" means the date upon which the Confirmation
             Order is entered by the Bankruptcy Court in its docket, within the
             meaning of Bankruptcy Rules 5003 and 9021.
         
             "Confirmation Order" means the order of the Bankruptcy Court
             confirming the Plan of Reorganization pursuant to Section 1129 of
             the Bankruptcy Code.
         
             "Consolidated" means, as applied to any financial or accounting
             term with reference to any Person, such term determined on a
             consolidated basis for such Person in accordance with GAAP,
             including principles of consolidation, consistently applied.
         
             "Contingent Obligation" means, as to any Borrower (a) any Guaranty
             Obligation of that Borrower; and (b) any direct or indirect
             obligation or liability, contingent or otherwise, of that Borrower,
             (i) in respect of any letter of credit or similar instrument issued
             for the account of that Borrower or as to which that Borrower is
             otherwise liable for reimbursement of drawings or payments or
             (ii) to purchase any materials, supplies or other property from, or
             to obtain the services of, another Borrower if the relevant
             contract or other related document or obligation requires that
             payment for such materials, supplies or other property, or for such
             services, shall be made regardless of whether delivery of such
             materials, supplies or other property is ever made or tendered. The
             amount of any Contingent Obligation shall (subject, in the case of
             Guaranty Obligations, to the last sentence of the definition of
             "Guaranty Obligation") be deemed equal to the maximum reasonably
             anticipated liability in respect thereof.
         
             "Contractual Obligations" means, as to any Borrower, any provision
             of any agreement, undertaking, contract, indenture, mortgage, deed
             of trust or other instrument, document or agreement to which such
             Borrower is a party or by which it or any of its property is bound.
         
             "Controlled Group" means Borrowers and all Persons (whether or not
             incorporated) under common control or treated as a single employer
             with Borrowers or any of their Subsidiaries pursuant to Section
             414(b), (c), (m) or (o) of the Code.
         
             "Credit Commitment" with respect to each Lender, has the meaning
             specified in Section 2.1.
         
             "Credit Lenders" shall have the meaning ascribed to such term in
             the Recitals to this Agreement.
         
             "Creditors' Committee(s)" means the Official Committee(s) of
             Unsecured Creditors or similarly appointed committee(s) appointed
             by the United States Trustee in the Cases.
         
             "Deeds of Trust" means those certain Deeds of Trust with Security
             Agreement, Assignment of Leases and Rents and Fixture Filing,
             entered into between UATC and the Administrative Agent, in
             connection with the Original Credit Agreement, all as modified by
             the Modifications of Deed of Trust.
         
             "Default" means any event or circumstance which, with the giving of
             notice, the lapse of time, or both, would (if not cured or
             otherwise remedied during such time) constitute an Event of
             Default.
         
             "Disposition" means, to the extent that any of the following arises
             out of the Ordinary Course of Business, (a) the sale, lease,
             conveyance, transfer or other disposition of Property, including
             but not limited to a Sale-and-Leaseback Transaction, (b) the sale
             or transfer by Borrowers or any Subsidiary of Borrowers of any
             equity securities issued by any Subsidiary of Borrowers and held by
             such transferor Person (other than grant of stock options pursuant
             to the Term Sheet and the issuance of equity securities upon the
             exercise thereof), and (c) sale or transfer of any accounts and
             notes receivables, with or without recourse.
         
             "Dollars," "dollars" and "$" each mean lawful money of the United
             States.
         
             "EBITDA" means, with respect to any Person for any period, (a) the
             gross operating revenues of such Person for such period derived in
             the ordinary course of its business from operations (including, in
             the case of Borrowers, revenues received as management fees under
             agreements entered into by Subsidiaries of Borrowers), minus,
             (b) all operating expenses from operations of such Person for such
             period, including without limitation, technical, film, actual
             operating lease rent (including actual operating lease rent payable
             to an Affiliate of such Person), selling, advertising, general and
             administrative expenses and corporate overhead of such Person
             during such period, plus (c) depreciation, amortization, deferred
             taxes and other non-cash charges in each case including, without
             limitation, any increase or decrease, resulting from any
             adjustments for appreciation or depreciation in the value of any
             option to acquire the common stock of Borrowers to the extent
             deducted in calculating operating income from continuing operations
             of such Person for such period, but only to the extent not paid in
             cash.
         
             In the calculation of EBITDA there shall be excluded interest
             expense, interest income, extraordinary items and gains or losses
             on (and proceeds from) sales or dispositions of assets outside the
             Ordinary Course of Business.  With respect to the consolidated
             EBITDA of any Person, the effect of revenues and expenses
             associated with any minority interest in Subsidiaries of such
             Person, and intercompany transactions, including the payment of
             dividends by Subsidiaries of such Person shall be excluded.  All
             dividends of unconsolidated (owned 50% or less) subsidiaries or
             other Persons shall be included to the extent they are paid in
             cash.
         
             In the case of the sale, transfer or other disposition, or an
             acquisition of an operating theatre by any such Person during any
             period, EBITDA shall be adjusted as it would have been if such
             acquisition, sale, transfer or other disposition had been
             consummated on the first day of the most recently completed last
             twelve month period of such Person.
         
             In the case of newly constructed theatres or screens which have not
             had 12 complete months of operations during a measurement period,
             the EBITDA for such theatres or screens shall be PPEBITDA plus
             PFEBITDA.  PFEBITDA shall be calculated by annualizing the EBITDA
             for those complete months during which such new theatre or screen
             has been in operation based on the monthly annualization factors
             for such month(s) set forth in Schedule 1.1(a) hereto in accordance
             with the following formula:
         
             
         
              
             
             PFEBITDA
             
             =
             
             EBITDAM
             
             - PPEBITDA
             
             
             
             AF
             
             Where
             
                    
             
             PFEBITDA
             
             =
             
             Pro Forma EBITDA.
             
              
             
             EBITDAM
             
             =
             
             Sum of actual EBITDA for each Included Month. "Included Month" is
             each full month that such theatre or screen was in operation
             covered by the most recent compliance certificate (the "Prior
             Period EBITDA") plus each full month that such theatre or screen
             was in operation from the end of the period covered by the
             compliance certificate to the date of calculation.
             
              
             
             AF
             
             =
             
             Sum of annualization factors set forth in Schedule 1.1(a) for the
             Included Months.
             
              
             
             PPEBITDA
             
             =
             
             Prior Period EBITDA, which is the actual aggregate cash flow for
             the theatres or screens included in the measurement period.
         
             
         
             "Eligible Assignee" means (a) a financial institution organized
             under the laws of the United States, or any state thereof and
             having a combined capital and surplus of at least $100,000,000;
             (b) a commercial bank organized under the laws of any other country
             which is a member of the Organization for Economic Cooperation and
             Development, or a political subdivision of any such country, and
             having a combined capital and surplus of at least $100,000,000,
             provided that such bank is acting through a branch or agency
             located in the United States; (c) a Person that is primarily
             engaged in the business of commercial banking and that is (i) a
             Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a
             Lender is a Subsidiary, or (iii) a Person of which a Lender is a
             Subsidiary; (d) another Lender; (e) any other entity which is an
             "accredited investor" (as defined in Regulation D under the
             Securities Act of 1933, as amended) which extends credit or buys
             loans as one of its businesses, including but not limited to,
             insurance companies, mutual funds and lease financing companies; or
             (f) other lenders or institutional investors consented to in
             writing in advance by the Administrative Agent and Borrowers.
         
             "Employee Benefit Plan" means a "pension plan"(as defined in
             Section 3(2) of ERISA) maintained by Borrowers or any of their
             respective ERISA Affiliates or as to which Borrowers or any such
             ERISA Affiliate has contributed or otherwise may have any
             liability.
         
             "E.N." means E.N. Investment Company, a wholly owned Subsidiary of
             Anschutz.
         
             "Environmental Claims" means all claims, however asserted, by any
             Governmental Authority or other Person alleging potential liability
             or responsibility for violation of any applicable Environmental
             Law, or for release or injury to the environment or threat to
             public health, personal injury (including sickness, disease or
             death), property damage, natural resources damage, or otherwise
             alleging liability or responsibility for damages (punitive or
             otherwise), cleanup, removal, remedial or response costs,
             restitution, civil or criminal penalties, injunctive relief, or
             other type of relief, resulting from or based upon (a) the
             presence, placement, discharge, emission or release (including
             intentional and unintentional, negligent and non-negligent, sudden
             or non-sudden, accidental or non-accidental placement, spills,
             leaks, discharges, emissions or releases) of any Hazardous Material
             at, in, or from Property, whether or not owned by Borrowers, or
             (b) any other circumstances forming the basis of any violation, or
             alleged violation, of any applicable Environmental Law.
         
             "Environmental Laws" means all federal, state or local laws,
             statutes, common law duties, rules, regulations, ordinances and
             codes, together with all administrative orders, directed duties,
             requests, licenses, authorizations and permits of, and agreements
             with, any Governmental Authorities applicable to Borrowers, in each
             case relating to environmental, health, safety and land use
             matters; including, but not limited to, the Comprehensive
             Environmental Response, Compensation and Liability Act of 1980
             ("CERCLA"), the Clean Air Act, the Federal Water Pollution Control
             Act of 1972, the Solid Waste Disposal Act, the Federal Resource
             Conservation and Recovery Act, the Toxic Substances Control Act,
             the Emergency Planning and Community Right-to-Know Act, and any
             similar state or local law in effect, each as amended from time to
             time.
         
             "Environmental Permits" has the meaning specified in subsection
             5.12(b).
         
             "ERISA" means the Employee Retirement Income Security Act of 1974,
             as amended from time to time, and regulations promulgated
             thereunder.
         
             "ERISA Affiliate" means any trade or business (whether or not
             incorporated) which is under common control or would be considered
             a single employer with such person pursuant to Section 414(b), (c),
             (n) or (o) of the Code or pursuant to Section 4001(b) of ERISA.
         
             "Event of Default" means any of the events or circumstances
             specified in Section 8.1.
         
             "Event of Loss" means, with respect to any property or asset
             (tangible or intangible, real or personal) any of the following:
             (a) any loss, destruction or damage of such property or asset; or
             (b) any actual condemnation, seizure or taking, by exercise of the
             power of eminent domain or otherwise, of such property or asset, or
             confiscation of such property or asset or the requisition of the
             use of such property or asset.
         
             "Exchange Act" means the Securities and Exchange Act of 1934 and
             regulations promulgated thereunder.
         
             "Exit Facility" means that certain $35 million credit facility to
             be provided to Borrowers pursuant to the terms and conditions of
             the Exit Facility Commitment.
         
             "Exit Facility Commitment" means that certain commitment letter
             dated November 3, 2000 from Bankers Trust Company and containing
             the salient terms and conditions of the Exit Facility, as
             ultimately approved by an order of the Bankruptcy Court on or
             before the Confirmation Date.
         
             "Federal Funds Rate" means, for any period, a fluctuating interest
             rate per annum equal for each day during such period to the
             weighted average of the rates on overnight Federal funds
             transactions with members of the Federal Reserve System arranged by
             Federal funds brokers, as published for such day (or, if such day
             is not a Business Day, for the next preceding Business Day) by the
             Federal Reserve Lender of New York, or, if such rate is not so
             published for any day which is a Business Day, the average of the
             quotations for such day on such transactions received by the
             Administrative Agent from three Federal funds brokers of recognized
             standing selected by it.  For purposes of this Agreement, any
             change in the Base Rate due to a change in the Federal Funds Rate
             shall be effective as of the opening of business on the effective
             date of such change.  If for any reason the Administrative Agent
             shall have determined (which determination shall be conclusive
             absent manifest error) that it is unable to ascertain the Federal
             Funds Rate for any reason, including, without limitation, the
             inability or failure of the Administrative Agent to obtain
             sufficient bids or publications in accordance with the terms
             hereof, the Base Rate shall be the Reference Rate until the
             circumstances giving rise to such inability no longer exist.
         
             "Filing Subsidiaries" means, collectively, those Subsidiaries of
             Borrowers who filed the Plan of Reorganization with the Bankruptcy
             Court in the Cases.
         
             "First Principal Payment Date" means the date which is the last
             Business Day of the first calendar quarter after the calendar
             quarter in which the Confirmation Date occurs.
         
             "Funded Indebtedness" means, without duplication, all Indebtedness
             for borrowed money and all Contingent Obligations relating thereto,
             Capital Lease Obligations and any net obligations of such Person
             under Swap Contracts on or after termination of the applicable Swap
             Contract.
         
             "GAAP" means generally accepted accounting principles set forth in
             the opinions and pronouncements of the Accounting Principles Board
             and the American Institute of Certified Public Accountants and
             statements and pronouncements of the Financial Accounting Standards
             Board or such other principles as may be approved by a significant
             segment of the accounting profession, that are applicable to the
             circumstances as of the date of determination, consistently
             applied.  If at any time any change in GAAP would affect the
             computation of any financial ratio or requirement set forth in any
             Loan Document, and either Borrowers or the Lenders shall so
             request, the Administrative Agent, the Lenders and Borrowers shall
             negotiate in good faith to amend such ratio or requirement to
             preserve the original intent thereof in light of such change in
             GAAP (subject to the approval of the Lenders), provided that, until
             so amended, (a) such ratio or requirement shall continue to be
             computed in accordance with GAAP prior to such change therein and
             (b) Borrowers shall provide to the Administrative Agent and the
             Lenders financial statements and other documents required under
             this Agreement or as reasonably requested hereunder setting forth a
             reconciliation between calculations of such ratio or requirement
             made before and after giving effect to such change in GAAP.
         
             "Governmental Authority" means (a) any federal, state, county or
             municipal government, or political subdivision thereof, (b) any
             governmental or quasi-governmental agency, authority, board,
             bureau, commission, department, instrumentality, central bank or
             public body, or (c) any court, administrative tribunal or public
             utility having jurisdiction over Borrowers.
         
             "Guaranty Obligation" means, as applied to any Borrower any direct
             or indirect liability of that Borrower with respect to any
             Indebtedness, lease, dividend, letter of credit or other obligation
             (the "primary obligations") of another Borrower (the "primary
             obligor"), including any obligation of that Borrower whether or not
             contingent, (a) to purchase, repurchase or otherwise acquire such
             primary obligations or any property constituting direct or indirect
             security therefor, or (b) to advance or provide funds (i) for the
             payment or discharge of any such primary obligation, or (ii) to
             maintain working capital or equity capital of the primary obligor
             or otherwise to maintain the net worth or solvency or any balance
             sheet item, level of income or financial condition of the primary
             obligor, or (c) to purchase property, securities or services
             primarily for the purpose of assuring the owner of any such primary
             obligation of the ability of the primary obligor to make payment of
             such primary obligation, or (d) otherwise to assure or hold
             harmless the holder of any such primary obligation against loss in
             respect thereof.  The amount of any Guaranty Obligation shall be
             deemed equal to the stated or determinable amount of the related
             primary obligation in respect of which such Guaranty Obligation is
             made or, if not stated or if indeterminable, the maximum reasonably
             anticipated liability in respect thereof.
         
             "Hazardous Materials" means all those substances which are
             regulated by, or which may form the basis of liability under, any
             applicable Environmental Law, including all substances identified
             under any applicable Environmental Law as a pollutant, contaminant,
             hazardous waste, hazardous constituent, special waste, hazardous
             substance, hazardous material, or toxic substance, or petroleum or
             petroleum derived substance or waste.
         
             "Indebtedness" means, as to any Person at a particular time without
             duplication, all of the following:
         
          g. all obligations of such Person for borrowed money and all
             obligations of such Person evidenced by bonds, debentures, notes or
             other similar instruments;
          h. any direct or contingent obligations of such Person arising under
             letters of credit (including standby and commercial), banker's
             acceptances, bank guaranties, surety bonds and similar instruments;
          i. net obligations under any Swap Contract in an amount equal to
             (i) if such Swap Contract has been closed out, the termination
             value thereof, or (ii) if such Swap Contract has not been closed
             out, the mark-to-market value thereof determined on the basis of
             readily available quotations provided by any recognized dealer in
             such Swap Contract;
          j. whether or not so included as liabilities in accordance with GAAP,
             all obligations of such Person to pay the deferred purchase price
             of property or services, and indebtedness (excluding prepaid
             interest thereon) secured by a Lien on property owned or being
             purchased by such Person (including indebtedness arising under
             conditional sales or other title retention agreements), whether or
             not such indebtedness shall have been assumed by such Person or is
             limited in recourse;
          k. lease payment obligations under Capital Leases or Synthetic Lease
             Obligations;
          l. all Guaranty Obligations of such Person in respect of any of the
             foregoing; and
          m. all Contingent Obligations;
    
         provided that obligations constituting contingent liabilities of such
         Person as a general partner in respect of operating liabilities of the
         partnership in which it is such a general partner shall constitute
         Indebtedness only when and to the extent that such contingent
         liabilities become due and payable obligations of such general partner.
    
         "Indebtedness Proceeds" has the meaning specified in Section 2.3(b).
    
         "Indemnified Liabilities" has the meaning specified in Section 10.5.
    
         "Indemnified Person" has the meaning specified in Section 10.5.
    
         "Interest Coverage Ratio" means the ratio, determined as of the end of
         each fiscal quarter of Borrowers, listed in the corresponding column
         under Section 7.21, of (i) consolidated EDITDA of Borrowers and their
         Subsidiaries for the trailing four quarters to (ii) consolidated
         Interest Expense of Borrowers and their Subsidiaries for the trailing
         four quarters.
    
         "Interest Expense" means, for any Person for any fiscal period, the sum
         of the amount of all interest on total Indebtedness that was paid,
         payable and/or accrued for such fiscal period.
    
         "Interest Payment Date" means the last Business Day of each Interest
         Period applicable to each Loan.
    
         "Interest Period" means the period commencing on the Closing Date and
         ending on the date one, two or three months thereafter, as selected by
         Borrowers in their notice to the Administrative Agent from time to
         time; provided that:
    
         (a) if any Interest Period would otherwise end on a day which is not a
         Business Day, that Interest Period shall be extended to the next
         succeeding Business Day unless, the result of such extension would be
         to carry such Interest Period into another calendar month, in which
         event such Interest Period shall end on the immediately preceding
         Business Day;
    
         (b) any Interest Period that begins on the last Business Day of a
         calendar month (or on a day for which there is no numerically
         corresponding day in the calendar month at the end of such Interest
         Period) shall end on the last Business Day of the calendar month at the
         end of such Interest Period;
    
         (c) no Interest Period for any Loan shall extend beyond the Termination
         Date; and
    
         (d) no Interest Period applicable to any Loan shall extend beyond the
         next Quarterly Principal Payment Date.
    
         "Joint Venture" means a single-purpose corporation, partnership,
         limited liability company, joint venture or other similar legal
         arrangement (whether created pursuant to contract or conducted through
         a separate legal entity) now or hereafter formed by Borrowers or any of
         their Subsidiaries with another Person in order to conduct a common
         venture or enterprise with such Person.
    
         "Laws" or "Law" means all applicable international, foreign, federal,
         state and local statutes, treaties, rules, guidelines, regulations,
         ordinances, codes and administrative or judicial precedents or
         authorities, including the interpretation or administration thereof by
         any Governmental Authority charged with the enforcement, interpretation
         or administration thereof, and all applicable administrative orders,
         directed duties, requests, licenses, authorizations and permits of, and
         agreements with, any Governmental Authority.
    
         "Leasehold Deeds of Trust" means those certain Leasehold Deeds of Trust
         and Fixture Filing and Assignment of Leases and Rents, substantially in
         the form of Exhibit I, entered into between UATC, a trustee appointed
         in each relevant jurisdiction and the Administrative Agent, as modified
         to conform to the requirements of any given jurisdiction.
    
         "Lender" has the meaning specified in the introductory clause hereto
         and includes successors and permitted assigns pursuant to Section 10.8.
    
         "Lender Affiliate" means a Person which is an Affiliate of a Lender.
    
         "Lending Office" means, with respect to any Lender, the office or
         offices of the Lender specified as its "Lending Office" opposite its
         name on the applicable signature page hereto, or such other office or
         offices of the Lender as it may from time to time specify in writing to
         Borrowers and the Administrative Agent.
    
         "Letter Agreement" has the meaning specified in Section 2.7(a).
    
         "LIBO Rate" means with respect to any Borrowing for the Interest
         Period, the rate appearing on Page 3750 of the Telerate Service (or on
         any successor or substitute page of such service, or any successor to
         or substitute for such service, providing rate quotations comparable to
         those currently provided on such page of such service, as determined by
         the Administrative Agent from time to time for purposes of providing
         quotations of interest rates applicable to dollar deposits in the
         London interbank market) at approximately 11:00 a.m., London time, two
         Business Days prior to the commencement of such Interest Period, as the
         rate for dollar deposits with a maturity comparable to such Interest
         Period.  In the event that such rate is not available at such time for
         any reason, then the "LIBO Rate" with respect to such Borrowing for
         such Interest Period shall be the rate at which dollar deposits of
         $5,000,000 and for a maturity comparable to such Interest Period are
         offered by the principal London office of the Administrative Agent in
         immediately available funds in the London interbank market at
         approximately 11:00 a.m., London time, two Business Days prior to the
         commencement of such Interest Period.
    
         "LIBO Rate Loan" means a Loan that bears interest based on the LIBO
         Rate.
    
         "Lien" means any mortgage, deed of trust, pledge, hypothecation,
         assignment, deposit arrangement (in the nature of compensating
         balances, cash collateral accounts or security interests), encumbrance,
         lien (statutory or other), charge, or priority or other security
         interest or preferential arrangement of any kind or nature whatsoever
         (including any conditional sale or other title retention agreement, any
         financing lease having substantially the same economic effect as any of
         the foregoing, and the filing of any financing statement under the UCC
         or comparable Laws of any jurisdiction), including the interest of a
         purchaser of accounts receivable.
    
         "Loan(s)" means extensions of credit by a Lender to or for the benefit
         of Borrowers pursuant to Section 2.1.
    
         "Loan Documents" means this Agreement, the Notes, the Security
         Agreements, UCC Financing Statements, the Release of Claims, all
         documents, agreements, certificates, or instruments delivered to the
         Administrative Agent, or the Lenders in connection therewith, and any
         amendments, supplements, modifications, renewals, or restatements of
         any thereof.
    
         "Majority Lenders" means, at any time, the Lenders then having or
         holding more than fifty percent (50%) of the Aggregate Commitment.
    
         "Margin Stock" means "margin stock" as such term is defined in
         Regulation T, U or X of the Federal Reserve Board.
    
         "Material Adverse Effect" means any set of circumstances or events
         (other than the filing and prosecution of the Cases and as may be
         contemplated by the Plan of Reorganization) which (a) has or could
         reasonably be expected to have any material adverse effect whatsoever
         upon the validity or enforceability of any Loan Document, (b) is or
         could reasonably be expected to be material and adverse to the
         condition (financial or otherwise), business, assets or operations of
         Borrowers and their Subsidiaries, taken as a whole, or (c) materially
         impairs or could reasonably be expected to materially impair the
         ability of Borrowers and their Subsidiaries, taken as a whole, to
         perform the Obligations.
    
         "Material Subsidiary" means, at any particular time, any Wholly-Owned
         Subsidiary of Borrowers that, together with the Subsidiaries of such
         Subsidiary, (a) accounted for more than five percent of EBITDA for the
         most recently completed four fiscal quarters of Borrowers and their
         Subsidiaries on a Consolidated basis or (b) was the owner of more than
         five percent of the Consolidated assets of Borrowers and their
         Subsidiaries as at the end of the most recent fiscal quarter of
         Borrowers.
    
         "Modifications of Deed of Trust" means the instruments, substantially
         in the form of Exhibit J, pursuant to which the Deeds of Trust are
         modified in connection with the execution of this Agreement.
    
         "Multiemployer Plan" means a "multiemployer plan" (within the meaning
         of Section 4001(a)(3) of ERISA) and to which any member of the
         Controlled Group makes, is making, or is obligated to make
         contributions or has within the immediately preceding period including
         five full Plan years made, or been obligated to make, contributions.
    
         "Mortgages" means the deeds of trust, mortgages and other documents
         executed and delivered by Borrowers to the Administrative Agent, at the
         Administrative Agent's option, in connection with encumbering in favor
         of the Administrative Agent, on behalf of the Lenders, the real
         property more specifically described in Schedule 1.2 attached hereto.
    
         "Negative Pledge" means a Contractual Obligation that contains a
         covenant binding on Borrowers or any of their Subsidiaries that
         prohibits Liens on any of their property in favor of the Collateral
         Agent for the Lenders party hereto, other than any such covenant
         contained in a Contractual Obligation which affects only the-property
         that is the subject of such Contractual Obligation.
    
         "Net Proceeds" means proceeds in cash, checks or other cash equivalent
         financial instruments (including Cash Equivalent) as and when received
         by Borrowers or their Subsidiaries making a Disposition (other than a
         Permitted Disposition), net of (a) the direct costs relating to such
         Disposition (including fees, expenses and commissions with respect to
         legal, accounting, financial advisory, brokerage and other professional
         services provided in connection with such disposition) excluding
         amounts payable to Borrowers or any Affiliate of Borrowers, (b) sale,
         use or other transaction taxes paid or payable as a result thereof, and
         (c) amounts required to be applied to repay principal, interest and
         prepayment premiums and penalties on Indebtedness secured by a Lien on
         the asset which is the subject of such Disposition.  "Net Proceeds"
         shall also include proceeds received by any Person in the form of cash
         or Cash Equivalents including payments in respect of deferred payment
         obligations when received in the form of cash or Cash Equivalents in
         respect of any Event of Loss net of (i) all money actually applied (or
         committed to be applied within six months of the Disposition) to repair
         or reconstruct the damaged property or property affected by the
         condemnation or taking, (ii) all of the costs and expenses reasonably
         incurred in connection with the collection of such proceeds, award or
         other payments and (iii) any amounts retained by or paid to parties
         having superior rights to such proceeds, awards or other payments.
    
         "Note" means a promissory note of Borrowers payable to the order of a
         Lender in substantially the form of Exhibit A, evidencing the aggregate
         indebtedness of Borrowers to such Lender resulting from a Loan made by
         such Lender which indebtedness constitutes the joint and several
         obligations of each of Borrowers and its Subsidiaries.
    
         "Notice of Lien" means any notice of lien or similar document intended
         to be filed or recorded with any court, registry, recorder's office,
         central filing office or other Governmental Authority for the purpose
         of evidencing, creating, perfecting or preserving the priority of a
         Lien securing obligations owing to a Governmental Authority.
    
         "Notice to Depositary Institution" means, with respect to each deposit
         account in which any of Borrowers have an interest, a notice signed by
         the relevant Borrower and the Administrative Agent, in the form of
         Exhibit B, to be given to the depositary institution where such deposit
         account is maintained, for the purpose of notifying such depositary
         institution of the security interest of the Administrative Agent in
         such deposit account, and for the purpose of perfecting such security
         interest to the extent that it may be perfected by the giving of such a
         notice.
    
         "Obligations" means all Loans, and other Indebtedness, advances, debts,
         liabilities, obligations, covenants and duties owing by Borrowers to
         any Lender or the Administrative Agent, of any kind or nature, present
         or future, whether or not evidenced by any note, guaranty or other
         instrument, arising under this Agreement or under any other Loan
         Document, whether or not for the payment of money, whether arising by
         reason of an extension of credit, loan, guaranty, indemnification, or
         in any other manner, whether direct or indirect (including those
         acquired by assignment), absolute or contingent, due or to become due,
         now existing or hereafter arising and however acquired.
    
         "Operating Lease" means, as applied to any Borrower, any lease of
         Property which is not a Capital Lease.
    
         "Ordinary Course of Business" means, in respect of any transaction
         involving Borrowers or any Subsidiary of Borrowers, the ordinary course
         of such Person's business, as conducted by any such Person reasonably
         in accordance with past practice and undertaken by such Person in good
         faith and not for purposes of evading any covenant or restriction in
         any Loan Document.
    
         "Organization Documents" means, for any corporation, the certificate or
         articles of incorporation, the bylaws, any certificate of determination
         or instrument relating to the rights of shareholders of such
         corporation.
    
         "Original Credit Agreement" shall have the meaning ascribed to such
         term in the Recitals to this Agreement.
    
         "Other Taxes" has the meaning specified in subsection 3.1(b)
    
         "Participant" has the meaning specified in subsection 10.8(d).
    
         "Permitted Disposition" has the meaning specified in Section 7.2.
    
         "Permitted Liens" has the meaning specified in Section 7.1.
    
         "Person" means any individual, trustee, corporation, general
         partnership, limited partnership, limited liability company, joint
         stock company, trust, unincorporated organization, bank, business
         association, firm, joint venture, Governmental Authority, or otherwise.
    
         "Petition Date" means September 5, 2000, the date on which Borrowers
         filed their respective petitions for relief commencing the Cases.
    
         "PIK" means Paid-in-Kind.
    
         "Plan" means an employee benefit plan (as defined in Section 3(3) of
         ERISA) which Borrowers or any member of the Controlled Group sponsors
         or maintains or to which Borrowers or member of the Controlled Group
         makes or is obligated to make contributions, and includes any
         Multiemployer Plan or a Qualified Plan.
    
         "Plan of Reorganization" means the Chapter 11 Joint Plan of
         Reorganization of Borrowers and their Filing Subsidiaries filed in the
         Cases on September 5, 2000, as amended and may be further modified or
         amended from time to time.
    
         "Pledged Subsidiaries" means Subsidiaries of Borrowers, all the issuing
         and outstanding capital stock or other ownership interest of which are
         pledged pursuant to the Security Agreements.
    
         "Property" means any estate or interest in any kind of property or
         asset, whether real, personal or mixed, and whether tangible or
         intangible including, without limitation, all Capital Leases and
         Operating Leases, and any assets constituting Collateral under the
         terms of this Agreement.
    
         "Qualified Plan" means a pension plan (as defined in Section 3(2) of
         ERISA) intended to be tax-qualified under Section 40.1(a) of the Code
         and which any member of the Controlled Group sponsors, maintains, or to
         which it makes or is obligated to make contributions, or in the case of
         a multiple employer plan (as described in Section 4064(a) of ERISA) has
         made contributions at any time during the immediately preceding period
         including five full Plan years; but excluding any Multiemployer Plan.
    
         "Quarterly Principal Payment Date" means the last Business Day of each
         calendar quarter after the First Principal Payment Date up to and
         including the Termination Date.
    
         "Reference Rate" means the rate per annum determined by BofA from time
         to time as its Reference Rate of interest and publicly announced as
         such from time to time by BofA.  The Reference Rate is set by BofA
         based upon various factors including its costs and desired return,
         general economic conditions and other factors, and such rate is used as
         a reference point for pricing some loans, which may be priced at,
         above, or below such announced rate.  Any change in the reference rate
         announced shall take effect at the opening of business on the day BofA
         publicly announces such rate.
    
         "Release of Claims" means the Release of Claims attached on Schedule
         10.22 hereto in favor and for the benefit of the Administrative Agent
         and the Lenders.
    
         "Requisite Notice" means, unless otherwise provided herein,
         (a) irrevocable written notice to the intended recipient or
         (b) irrevocable telephonic notice to the intended recipient, promptly
         confirmed by a written notice to such recipient.  Such notices shall be
         (i) delivered or made to such recipient at the address, telephone
         number or facsimile number set forth on Schedule 1.1(b) or as otherwise
         designated by such recipient by Requisite Notice to the Administrative
         Agent and (ii) if made by Borrowers, given or made by a Responsible
         Officer.  Any written notice shall be in the form, if any, prescribed
         in the applicable section herein and may be given by facsimile provided
         such facsimile is promptly confirmed by a telephone call to such
         recipient.
    
         "Requirement of Law" means, as to any Person, any law (statutory or
         common), treaty, rule or regulation or determination of an arbitrator
         or of a Governmental Authority, in each case applicable to or binding
         upon the Person or any of its property or to which the Person or any of
         its property is subject.
    
         "Responsible Officer" means the president or chief financial officer of
         a Borrower.  Any document or certificate hereunder that is signed by a
         Responsible Officer of a Borrower shall be conclusively presumed to
         have been authorized by all necessary corporate, partnership and/or
         other action on the part of such Borrower and such Responsible Officer
         shall be conclusively presumed to have acted on behalf of such
         Borrower.
    
         "Sale-and-Leaseback Transaction" means any transaction or series of
         related transactions pursuant to which any of Borrowers or their
         Subsidiaries sells or transfers any real or tangible property or asset
         in connection with the leasing, or the resale against installment
         payments, or as part of an arrangement involving the leasing or the
         resale against installment payments, of such property or asset to the
         seller or transferor.
    
         "SEC" means the Securities and Exchange Commission, or any successor
         thereto.
    
         "Secretary" means the Secretary of a Borrower.
    
         "Security Agreement" means that certain Security Agreement of even date
         herewith, entered into between Borrowers and the Administrative Agent,
         at the option of the Administrative Agent, substantially in the form of
         Exhibit F.
    
         "Security Agreements" means the Security Agreement, the UAPH II Stock
         Pledge Agreement, the Stock Pledge Agreement, the Modifications of Deed
         of Trust, the Deeds of Trust, the Mortgages, the Leasehold Deeds of
         Trust, UCC Financing Statements and any one or more of them, together
         with all other Collateral documents, if any, executed in connection
         with this Agreement.
    
         "Stock Pledge Agreement" means that certain Stock Pledge Agreement
         dated of even date herewith, entered into between Borrowers and the
         Administrative Agent, at the option of the Administrative Agent,
         substantially in the form of Exhibit G.
    
         "Subsidiary" of a Person means a corporation, partnership, joint
         venture, limited liability company or other business entity of which
         greater than fifty percent (50%) of the shares of securities or other
         interests having ordinary voting power for the election of directors or
         other governing body (other than securities or interests having such
         power only by reason of the happening of a contingency) are at the time
         beneficially owned, or the management of which is otherwise controlled,
         directly, or indirectly through one or more intermediaries, or both, by
         such Person.  Unless otherwise specified all references to a
         "Subsidiary" or to "Subsidiaries" in this Agreement shall refer to a
         Subsidiary or Subsidiaries of Borrowers.
    
         "Swap Contract" means (a) any and all rate swap transactions, basis
         swaps, credit derivative transactions, forward rate transactions,
         commodity swaps, commodity options, forward commodity contracts, equity
         or equity index swaps or options, bond or bond price or bond index
         swaps or options or forward bond or forward bond price or forward bond
         index transactions, interest rate options, forward foreign exchange
         transactions, cap transactions, floor transactions, collar
         transactions, currency swap transactions, cross-currency rate swap
         transactions, currency options, spot contracts, or any other similar
         transactions or any combination of any of the foregoing (including any
         options to enter into any of the foregoing), whether or not any, such
         transaction is governed by or subject to any master agreement and
         (b) any and all transactions of any kind, and the related
         confirmations, which are subject to the terms and conditions of, or
         governed by, any form of master agreement published by the
         International Swaps and Derivatives Association, Inc., any
         International Foreign Exchange Master Agreement, or any other master
         agreement (any such master agreement, together with any related
         schedules, as amended, restated, extended supplemented or otherwise
         modified in writing from time to time, a "Master Agreement"), including
         any such obligations or liabilities under any Master Agreement.
    
         "Synthetic Lease Obligations" means all monetary obligations of a
         Person under (a) a so-called synthetic, off-balance sheet or tax
         retention lease, or (b) an agreement for the use or possession of
         property creating obligations which do not appear on the balance sheet
         of such Person but which, upon the insolvency or bankruptcy of such
         Person, would be characterized as the Indebtedness of such Person
         (without regard to accounting treatment).
    
         "Taxes" has the meaning specified in subsection 3.1(a).
    
         "Term Sheet" means that certain Term Sheet, dated as of August 11,
         2000, attached as Schedule B hereto, among BofA, the Lenders,
         Borrowers, Morgens, Waterfall, Vintiadis & Company, Inc., Van Kampen
         Prime Rate Income Trust, Van Kampen Senior Income Trust, the Anschutz
         Corporation, E.N. Investment Company, UAB, Inc., UAB II, Inc., Tallthe,
         Inc., UA Theatre Amusements, Inc., UA Property Holding II, Inc., Beth
         Page Theatre Co., Inc., U.A.P.R., Inc., King Reavis Amusement Company,
         UA International Property Holding, Inc., United Artists International
         Management Company, and United Film Distribution Company of South
         America.
    
         "Termination Date" means the earliest to occur of:
    
     i.  the first Business Day which is four (4) years after the Confirmation
         Date; and
     ii. the date on which the Credit Commitments shall terminate, or shall be
         reduced to zero, in accordance with the provisions of this Agreement
         including, without limitation, due to a Default or an Event of Default.

    "Theatre" or "Theatres" means theatres owned or operated by any of Borrowers
    or their Subsidiaries from time to time.

    "Total Leverage Ratio" means the ratio, determined as of the end of each
    fiscal quarter of Borrowers, listed in the corresponding column under
    Section 7.21, of (i) consolidated total Funded Indebtedness of Borrowers and
    their Subsidiaries for the trailing four quarters to (ii) consolidated
    EBITDA of Borrowers and their Subsidiaries for the trailing four quarters.

    "Transferee" has the meaning specified in subsection 10.8(e).

    "UAPH II" means UA Property Holding II, Inc., a Colorado corporation.

    "UAPH II Stock Pledge Agreement" means that certain Stock Pledge Agreement
    dated of even date herewith, entered into between UAPH II and the
    Administrative Agent, at the option of the Administrative Agent,
    substantially in the form of Exhibit H.

    "UARC Leases" means (a) the Lease Agreement, dated as of November 1, 1988,
    between Prop I and UAT, as amended or otherwise modified by (i) the First
    Amendment thereto, dated as of May 1, 1990, (ii) the Second Amendment
    thereto, dated as of September 1, 1990, and (iii) the Assignment of Lease
    Agreement, dated as of November 1, 1988, from Prop I to The Connecticut
    Lender, and (b) the Master Lease Agreement and Master Sublease Agreement,
    each dated as of the date of the Indenture, between UARC and UAT, in each
    case, as such agreements are amended, supplemented or otherwise modified as
    permitted hereunder.

    "UCC" means the Uniform Commercial Code as in effect in any applicable
    jurisdiction.

    "UCC Financing Statements" means the financing statements to be signed and
    delivered by Borrowers to the Administrative Agent, at the Administrative
    Agent's option, to perfect the security interests granted in the Security
    Agreements (to the extent that such security interests may be perfected by
    the filing of financing statements), in form and substance satisfactory to
    the Administrative Agent, as they may from time to time be amended,
    modified, or continued.

    "Unfunded Pension Liabilities" means the excess of the present value of a
    Plan's accrued benefits, as defined in Section 3(23) of ERISA, as of the
    most recent valuation date for such Plan utilizing the actuarial assumptions
    set forth in such valuation, over the current value of that Plan's assets,
    as defined in Section 3(26) of ERISA, as of such date.

    "United States" and "U.S." each means the United States of America.

    "Wholly-Owned Subsidiary" means any corporation in which (other than
    directors' qualifying shares required by law) 100% of the capital stock of
    each class having ordinary voting power, and 100% of the capital stock of
    every other class, in each case, at the time as of which any determination
    is being made, is owned, beneficially and of record, by Borrowers, or by one
    or more of the other direct or indirect Wholly-Owned Subsidiaries, or both.

    "Working Group" means BofA, Morgens, Waterfall, Vintiadis & Company, Inc.
    and Van Kampen Investment Advisory Corp. in their respective capacity as
    Lenders.

 1. Other Interpretive Provisions
     a. Defined Terms
    
        .  Unless otherwise specified herein or therein, all terms defined in
        this Agreement shall have the defined meanings when used in any
        certificate or other document made or delivered pursuant hereto.  The
        meaning of defined terms shall be equally applicable to the singular and
        plural forms of the defined terms.  Terms (including uncapitalized
        terms) not otherwise defined herein and that are defined in the
        California UCC shall have the meanings therein described.
    
     b. The Agreement
    
        .  The words "hereof," "herein," "hereunder" and words of similar import
        when used in this Agreement shall refer to this Agreement as a whole and
        not to any particular provision of this Agreement; and subsection,
        section, schedule and exhibit references are to this Agreement unless
        otherwise specified.  All exhibits and schedules to this Agreement are
        hereby deemed incorporated herein by this reference as a part of this
        Agreement.
    
     c. Certain Common Terms
    
        The term "documents" includes any and all instruments, documents,
        agreements, certificates, indentures, notices and other writings,
        however evidenced;
    
        The term "including" is not limiting and means "including without
        limitation"; and
    
        The term "or" is not exclusive and has the meaning commonly associated
        with the phrase "and/or."
    
     d. Performance; Time
    
        .  Whenever any performance obligation hereunder shall be stated to be
        due or required to be satisfied on a day other than a Business Day, such
        performance shall be made or satisfied on the next succeeding Business
        Day.  In the computation of periods of time from a specified date to a
        later specified date, the word "from" means "from and including"; the
        words "to" and "until" each mean "to but excluding," and the word
        "through" means "to and including."  If any provision of this Agreement
        refers to any action taken or to be taken by any Person, or which such
        Person is prohibited from taking, such provision shall be interpreted to
        encompass any and all commercially reasonable means, direct or indirect,
        of taking, or not taking, such action.
    
     e. Contract
    
        .  Unless otherwise expressly provided herein or therein, references in
        the Loan Documents to agreements and other contractual instruments shall
        be deemed to include all subsequent amendments, modifications, renewals,
        extensions, replacements, supplements to, and restatements thereto, but
        only to the extent the same are not prohibited by the terms of any Loan
        Document.
    
     f. Laws
    
        .  References to any statute or regulation are to be construed as
        including all statutory and regulatory provisions consolidating,
        amending, replacing, supplementing or interpreting the statute or
        regulation.
    
     g. Captions
    
        .  The captions and headings of this Agreement are for convenience of
        reference only and shall not affect the interpretation of this
        Agreement.
    
     h. Independence of Provision

    .  The parties acknowledge that this Agreement and other Loan Documents may
    use several different limitations, tests or measurements to regulate the
    same or similar matters, and that such limitations, tests and measurements
    are cumulative and must each be performed, except as expressly stated to the
    contrary in this Agreement.

 2. Accounting Principles
     a. Unless the context otherwise clearly requires, all accounting terms not
        expressly defined herein shall be construed, and all financial
        computations required under this Agreement shall be made, in accordance
        with GAAP, consistently applied.
     b. References herein to "fiscal year" and "fiscal quarter" refer to such
        fiscal periods of Borrowers, for example, "Fiscal Year 1999" refers to
        the fiscal year of Borrowers ended December 30, 1999.

 3. Rounding

    .  Any financial ratios required to be maintained by Borrowers pursuant to
    this Agreement shall be calculated by dividing the appropriate component by
    the other component, carrying the result to one place more than the number
    of places by which such ratio is expressed in this Agreement and rounding
    the result up or down to the nearest number (with a round-up if there is no
    nearest number) to the number of places by which such ratio is expressed in
    this Agreement.

 4. Exhibits and Schedules

.  All exhibits and schedules to this Agreement, either as originally existing
or as the same may from time to time be supplemented, modified or amended, are
incorporated herein by this reference.  A matter disclosed on any Schedule shall
be deemed disclosed on all Schedules.



THE TERM CREDIT

 1. Amounts and Terms of Credit Commitments

.  Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to maintain a Loan to Borrowers in an aggregate amount not to exceed the
amount set forth opposite such Lender's name in Schedule 2.1 under the heading
"Credit Commitment" (such amount as the same may or shall be reduced pursuant to
Section 2.3 or as a result of one or more assignments pursuant to Section 10.8,
the Lender's "Credit Commitment").

Notes

.  The Loan maintained by each Lender shall be evidenced by a Note payable to
the order of that Lender in an amount equal to its Credit Commitment.

Mandatory Prepayments
       a. The Credit Commitments shall be automatically reduced by an amount
          equal to seventy-five percent (75%) of the Net Proceeds.  During the
          occurrence and continuance of a Default or Event of Default, the
          Credit Commitments shall be automatically reduced by one hundred
          percent (100%) of the Net Proceeds; provided, however, that Borrowers
          may, at their election, retain the Net Proceeds of up to $3 million
          per year following the Confirmation Date (the "Annual Retained
          Proceeds") (in addition to the twenty-five percent (25%) of the Net
          Proceeds that Borrowers may retain pursuant to this Section 2.3(a));
          provided further that if in any year following the Confirmation Date
          Borrowers and their Subsidiaries have retained no Net Proceeds, or the
          Net proceeds so retained are less than $3 million, then the difference
          between $3 million and the amount so retained may be carried forward
          only to the next succeeding year.  Borrowers shall immediately notify
          the Administrative Agent of the occurrence of any such transaction
          giving rise to the Net Proceeds.
       b. The Credit Commitments shall be automatically reduced by one hundred
          percent (100%) of the proceeds of any indebtedness incurred for
          borrowed money and/or equity securities (other than grant of stock
          options pursuant to the Term Sheet and the issuance of equity
          securities upon the exercise thereof) issued by Borrowers or any of
          their Subsidiaries (the "Indebtedness Proceeds") except for the
          following:

 i.   indebtedness incurred by a Subsidiary that is not directly or indirectly
      wholly owned by UA or UATC;
 ii.  Additional Debt;
 iii. Anschutz Sub Debt (subject to the provisions set forth below);
 iv.  Exit Facility; and
 v.   indebtedness (1) secured by liens or negative pledges on Property, which
      liens or negative pledges were created pursuant to Contractual Obligations
      in effect when such Property was purchased; and (2) secured by purchase
      money security interests incurred in the Ordinary Course of Business.

Notwithstanding any other provision contained herein, any Anschutz Sub Debt: 
(i) shall be subordinate to Borrowers' Obligations under this Agreement;
(ii) shall be payable from Borrowers only, with no upstream credit support of
any Subsidiaries of Borrowers; (iii) shall have no cash payment (whether
principal, interest, dividend or otherwise) until the later of (x) the maturity
of the Anschutz Sub Debt or (y) payment in full in cash of all Obligations
(other than Continent Obligations and indemnities that survive the repayment of
the Loans) under this Agreement; and (iv) shall have a maturity date no earlier
than one (1) year after the Termination Date.

Repayments

.  Commencing on the First Principal Payment Date and for each Quarterly
Principal Payment Date thereafter, Borrowers shall repay to the Lenders in full
the Loans as follows:  (a) one quarter of one percent (1%) per quarter of the
Aggregate Commitment for each of the first three (3) years; (b) two and one-half
percent (2.5%) per quarter of the Aggregate Commitment on each Quarterly
Principal Payment Date for the final year; and (c) a final payment of the unpaid
principal balance of the Aggregate Commitment on the Termination Date. 
Notwithstanding the foregoing, Borrowers may, subject to the terms of Section
10.4(d) and upon at least three (3) Business Days' notice to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given Borrowers will on such proposed date,
prepay the outstanding principal amount of the Loans in whole or in part in the
aggregate amount stated in such notice, without penalty or premium but with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that each partial prepayment shall be in the aggregate
principal amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof.

Joint Borrower Provisions

.  Each Borrower represents to the Lenders that each is an integral part of a
consolidated enterprise, and that each Borrower will receive direct and indirect
benefits from the availability of the joint credit facility provided for herein,
and from the ability to access the collective credit resources of the
consolidated enterprise that are Borrowers.  Each Borrower irrevocably
authorizes each other Borrower to act on its behalf in requesting, authorizing,
and using the proceeds of the Loans made hereunder, and each Borrower agrees to
be bound by the acts of each of the others in connection with the Loan
Documents.

Each Borrower is, and at all times shall be, jointly and severally liable for
each and every one of the Obligations hereunder, regardless of which Borrower
requested, received, used, or directly enjoyed the benefit of the extensions of
credit hereunder.  Unless otherwise expressly set forth to the contrary in any
of the Security Agreements, all of the Collateral provided under the Security
Agreements shall secure all of the Obligations.  Each Borrower's Obligations
under this Agreement are independent Obligations and are absolute and
unconditional.  Each Borrower, to the extent permitted by law, hereby waives any
defense to such Obligations that may arise by reason of the disability or other
defense or cessation of liability of any other Borrower for any reason other
than payment in full.  Each Borrower also waives any defense to such Obligations
that it may have as a result of any holder's election of or failure to exercise
any right, power, or remedy, including, without limitation, the failure to
proceed first against such other Borrower or any security it holds for such
other Borrower's Obligations under any Loan Document, if any.  Without limiting
the generality of the foregoing, each Borrower expressly waives all demands and
notices whatsoever (except for any demands or notices, if any, that such
Borrower expressly is entitled to receive pursuant to the terms of any Loan
Document), and agrees that the Lenders and the Administrative Agent may, without
notice (except for such notice, if any, as such Borrower expressly is entitled
to receive pursuant to the terms of any Loan Document) and without releasing the
liability of such Borrower, extend for the benefit of any other Borrower the
time for making any payment, waive or extend the performance of any agreement or
make any settlement of any agreement for the benefit of any other Borrower, and
may proceed against each Borrower, directly and independently of any other
Borrower, as such obligee may elect in accordance with this Agreement.

Each Borrower acknowledges that the Obligations of such Borrower undertaken
herein or in the other Loan Documents, and the grants of security interests and
liens by such Borrower to secure Obligations of the other Borrowers could be
construed to consist, at least in part, of the guaranty of Obligations of the
other Borrowers and, in full recognition of that fact, each Borrower consents
and agrees as hereinafter set forth in the balance of this Section 2.5.  The
consents, waivers, and agreements of the Borrowers that are contained in the
balance of this Section 2.5 are intended to deal with the suretyship aspects of
the transactions evidenced by the Loan Documents (to the extent that a Borrower
may be deemed a guarantor or surety for the Obligations of another Borrower) and
thus are intended to be effective and applicable only to the extent that any
Borrower has agreed to answer for the Obligations of another Borrower or has
granted a lien or security interest in Collateral to secure the Obligations of
another Borrower.  Conversely, the consents, waivers, and agreements of the
Borrowers that are contained in the balance of this Section 2.5 shall not be
applicable to the direct Obligations of a Borrower with respect to credit
extended directly to such Borrower, and shall not be applicable to security
interests or liens on Collateral of a Borrower given to directly secure direct
Obligations of such Borrower where no aspect of guaranty or suretyship is
involved.  Each Borrower consents and agrees that the Lenders may, at any time
and from time to time, without notice or demand, whether before or after any
actual or purported termination, repudiation or revocation of this Agreement by
any one or more Borrowers, and without affecting the enforceability or
continuing effectiveness hereof as to such Borrower, in accordance with the
terms of the Loan Documents:  (a) supplement, restate, modify, amend, increase,
decrease, extend, renew, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof, including any increase or
decrease of the rate(s) of interest thereon; (b) supplement, restate, modify,
amend, increase, decrease or waive, or enter into or give any agreement,
approval or consent with respect to, the Obligations or any part thereof, or any
of the Loan Documents or any security or guarantees granted or entered into by
any Person(s) other than such Borrower, or any condition, covenant, default,
remedy, right, representation or term thereof or thereunder; (c) accept new or
additional instruments, documents or agreements in exchange for or relative to
any of the Loan Documents or the Obligations or any part thereof, (d) accept
partial payments on the Obligations; (e) receive and hold additional security or
guarantees for the Obligations or any part thereof, (f) release, reconvey,
terminate, waive, abandon, fail to perfect, subordinate, exchange, substitute,
transfer or enforce any security or guarantees, and apply any security and
direct the order or manner of sale thereof as the Lenders in their sole and
absolute discretion may determine; (g) release any other Person (including,
without limitation, any other Borrower) from any personal liability with respect
to the Obligations or any part thereof, (h) with respect to any Person other
than such Borrower (including, without limitation, any other Borrower), settle,
release on terms satisfactory to the Lenders or by operation of applicable laws
or otherwise liquidate or enforce any Obligations and any security therefor or
guaranty thereof in any manner, consent to the transfer of any security and bid
and purchase at any sale; or (i) consent to the merger, change or any other
restructuring or termination of the corporate or partnership existence of any
other Borrower or any other Person, and correspondingly agree, in accordance
with all applicable provisions of the Loan Documents, to the restructure of the
Obligations, and any such merger, change, restructuring or termination shall not
affect the liability of any Borrower or the continuing effectiveness hereof, or
the enforceability hereof with respect to all or any part of the Obligations.

Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent may enforce the Loan Documents independently as to each
Borrower and independently of any other remedy or the Administrative Agent at
any time may have or hold in connection with the Obligations, and, subject to
the provisions of Section 8.3, it shall not be necessary for the Administrative
Agent to marshal assets in favor of any Borrower or any other Person or to
proceed upon or against or exhaust any security or remedy before proceeding to
enforce this Agreement.  Each Borrower expressly waives, subject to the
provisions of Section 8.3, any right to require the Administrative Agent to
marshal assets in favor of any Borrower or any other Person or to proceed
against any other Borrower or any collateral provided by any Person, and agrees
that, subject to the provisions of Section 8.3, the Administrative Agent may
proceed against Borrowers or any collateral in such order as it shall determine
in its sole and absolute discretion.

The Administrative Agent may file a separate action or actions against any
Borrower, whether action is brought or prosecuted with respect to any security
or against any other Person, or whether any other Person is joined in any such
action or actions.  Each Borrower agrees, for itself, that the Administrative
Agent and any other Borrower, or any Affiliate of any other Borrower (other than
such Borrower itself), may deal with each other in connection with the
Obligations or otherwise, or alter any contracts or agreements now or hereafter
existing between any of them, in any manner whatsoever, all without in any way
altering or affecting the continuing efficacy as to such Borrower of the Loan
Documents.

The Administrative Agent's and the Lenders' rights hereunder shall be reinstated
and revived, and the enforceability of this Agreement shall continue, with
respect to any amount at any time paid on account of the Obligations which
thereafter shall be required to be restored or returned by the Administrative
Agent or the Lenders (including, without limitation, the restoration or return
of any amount pursuant to a court order or judgment (whether or not final or
non-appealable), or pursuant to a good faith settlement of a pending or
threatened avoidance or recovery action, or pursuant to good faith compliance
with a demand made by a Person believed to be entitled to pursue an avoidance or
recovery action (such as a bankruptcy trustee or a Person having the avoiding
powers of a bankruptcy trustee, or similar avoiding powers), and without
requiring the Administrative Agent or the Lenders to oppose or litigate
avoidance or recovery demands or actions that it believes in good faith to be
meritorious or worthy of settlement or compliance, or pursue or exhaust
appeals), all as though such amount had not been paid.  The rights of the
Administrative Agent or the Lenders created or granted herein and the
enforceability of the Loan Documents at all times shall remain effective to
cover the full amount of all the Obligations even though the Obligations,
including any part thereof or any other security or guaranty therefor, may be or
hereafter may become invalid or otherwise unenforceable as against any other
Borrower and whether or not any other Borrower shall have any personal liability
with respect thereto.

To the maximum extent permitted by applicable law, each Borrower, for itself,
expressly waives any and all defenses now or hereafter arising or that otherwise
might be asserted by reason of (a) any disability or other defense of any other
Borrower with respect to the Obligations or with respect to the enforceability
of the Administrative Agent's security interest in or lien on any collateral
securing any of the Obligations (including, without limitation, the Collateral),
(b) the unenforceability or invalidity of any security or guaranty for the
Obligations or the lack of perfection or continuing perfection or failure of
priority of any security for the Obligations, (c) the cessation for any cause
whatsoever of the liability of any other Borrower (other than by reason of the
full payment and performance of all Obligations), (d) any failure of the
Administrative Agent to give notice of sale or other disposition of Collateral
to any other Borrower or any other Person other than such waiving Borrower, or
any defect in any notice that may be given to any other Borrower for any other
Person other than such waiving Borrower, in connection with any sale or
disposition of any collateral securing the Obligations or any of them
(including, without limitation, the Collateral), (e) any failure of the
Administrative Agent to comply with applicable law in connection with the sale
or other disposition of any collateral or other security for any Obligation that
is owned by another Borrower or by any other Person other than such waiving
Borrower, including any failure of the Administrative Agent to conduct a
commercially reasonable sale or other disposition of any such collateral or
other security for any Obligation, (f) any act or omission of the Administrative
Agent or others that directly or indirectly results in or aids the discharge or
release of any other Borrower, or the Obligations of any other Borrower, or any
security or guaranty therefor, by operation of law or otherwise, or (g) any law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety's or guarantor's obligation in proportion to
the principal obligation.  Until such time, if any, as all of the Obligations
(other than contingent obligations and indemnities which survive repayment of
the Loans) have been paid and performed in full and no portion of any commitment
of the Lenders to any Borrower under any Loan Document remains in effect, no
Borrower shall have any right of subrogation, contribution, reimbursement or
indemnity, and each Borrower expressly waives any right to enforce any remedy
that the Administrative Agent now has or hereafter may have against any other
Person and waives the benefit of, or any right to participate in, any collateral
now or hereafter held by the Administrative Agent.  Except to the extent
expressly provided for in any Loan Document, each Borrower expressly waives, to
the maximum extent permitted by applicable law, all rights or entitlements to
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of the Loan Documents or of the
existence, creation or incurring of new or additional Obligations.

In the event that all or any part of the Obligations at any time should be or
become secured by any one or more deeds of trust or mortgages or other
instruments creating or granting liens on any interests in real property, each
Borrower authorizes the Administrative Agent, upon the occurrence of and during
the continuance of any Event of Default, at its sole option, without notice or
demand except as is or may be expressly required by the terms of any Loan
Document or by the provisions of any applicable law, to foreclose any or all of
such deeds of trust or mortgages or other instruments by judicial or
non-judicial sale, without affecting or diminishing, except to the extent of the
effect of the application of the proceeds realized therefrom, and except to the
extent mandated by any non-waivable provision of applicable law, the Obligations
of any Borrower (other than the Obligations of a grantor of a foreclosed deed of
trust, mortgage, or other instrument, to the extent, if any, that applicable law
affects or diminishes the Obligations of such grantor), the enforceability of
this Agreement or any other Loan Document, or the validity or enforceability of
any remaining security interests or liens of, or for the benefit of, the Lenders
on any Collateral.

Each Borrower hereby agrees to keep each other Borrower fully apprised at all
times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations under the Loan Documents,
and in particular as to any adverse developments with respect thereto.  Each
Borrower hereby agrees to undertake to keep itself apprized at all times as to
the status of the business, affairs, finances, and financial condition of each
other Borrower, and of the ability of each other Borrower to perform its
Obligations under the Loan Documents, and in particular as to any adverse
developments with respect to any thereof.  Each Borrower hereby agrees, in light
of the foregoing mutual covenants to inform each other, and to keep themselves
and each other informed as to such matters, that the Lenders shall have no duty
to inform any Borrower of any information pertaining to the business, affairs,
finances, or financial condition of any other Borrower, or pertaining to the
ability of any other Borrower to perform its Obligations under the Loan
Documents, even if such information is adverse, and even if such information
might influence the decision of one or more of the Borrowers to continue to be
jointly and severally liable for, or to provide Collateral for, Obligations of
one or more of the other Borrowers.  To the fullest extent permitted by
applicable law, each Borrower hereby expressly waives any duty of the Lenders to
inform any Borrower of any such information,

Borrowers and each of them warrant and agree that each of the waivers and
consents set forth herein are made after consultation with legal counsel and
with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, or otherwise adversely affect rights that Borrowers otherwise may have
against other Borrowers, Lenders, or others, or against Collateral, and that,
under the circumstances, the waivers and consents herein given are reasonable
and not contrary to public policy or law.  If any of the waivers or consents
herein are determined to be contrary to any applicable law or public policy,
such waivers and consents shall be effective to the maximum extent permitted by
law.

Interest
 a. Subject to subsections 2.6(c) and 2.6(d), each Loan shall bear interest on
    the outstanding principal amount thereof from the Closing Date until it
    becomes due at a rate per annum equal to the LIBO Rate plus the Applicable
    Margin.
 b. Interest on each Loan shall be paid in arrears on each Interest Payment
    Date.  Interest shall also be paid on the date of any prepayment of Loans
    pursuant to Section 2.4 for the portion of the Loans so prepaid and upon
    payment (including prepayment) in full thereof and, during the existence of
    any Event of Default, interest shall be paid on demand.
 c. While any Event of Default exists, subject to the following paragraph of
    this subsection 2.6(c), Borrowers shall pay interest (after as well as
    before entry of judgment thereon to the extent permitted by law) on the
    principal amount of the Loans outstanding, at a rate per annum equal to the
    LIBO Rate plus the Applicable Margin plus an additional 2%.

    The foregoing notwithstanding, if any amount of principal of or interest on
    any Loan, or any other amount payable hereunder or under any of the other
    Loan Documents is not paid in full when due (whether at stated maturity, by
    acceleration, demand or otherwise), Borrowers agree to pay interest on such
    unpaid principal or other amount, from the date such amount becomes due
    until the date such amount is paid in full, and after as well as before any
    entry of judgment thereon to the extent permitted by law, payable on demand,
    at a rate per annum equal to the LIBO Rate plus the Applicable Margin plus
    an additional 2%.

 d. Anything herein to the contrary notwithstanding, the Obligations of
    Borrowers hereunder shall be subject to the limitation that payments of
    interest shall not be required, for any period for which interest is
    computed hereunder, to the extent (but only to the extent) that contracting
    for or receiving such payment by the respective Lender would be contrary to
    the provisions of any law applicable to such Lender limiting the highest
    rate of interest which may be lawfully contracted for, charged or received
    by such Lender, and in such event Borrowers shall pay such Lender interest
    at the highest rate permitted by applicable law.

Fees
 a. Administrative Agent Fees

    .  Borrowers shall pay to the Administrative Agent an administrative agent
    fee in the amount set forth in a letter agreement dated as of August 16,
    2000, by and between the Administrative Agent and UAT (the "Letter
    Agreement"), payable on the Confirmation Date, and on each anniversary
    thereafter.  The administrative agent fee is for the services to be
    performed by the Administrative Agent in acting as Administrative Agent and
    is fully earned on the date paid.  The administrative agent fee paid to the
    Administrative Agent is solely for its own account and is non-refundable.

 b. Collateral Agent Fees

    .  Borrowers shall pay to the Collateral Agent a collateral agent fees in
    the amounts set forth in the Letter Agreement, payable on the Confirmation
    Date, and on each anniversary thereafter.  The collateral agent fees are for
    the services to be performed by the Collateral Agent in acting as Collateral
    Agent and are fully earned on the date paid.  The collateral agent fees paid
    to the Collateral Agent are solely for its own account and are
    non-refundable.

 c. Agent Work Fee

    .  Borrowers shall pay to the Administrative Agent an agent work fee in the
    amount set forth in the Letter Agreement, payable on the Confirmation Date. 
    The agent work fee is for the services performed by the Administrative Agent
    in arranging the restructured term credit facility and is fully earned on
    the date paid.  The agent work fee paid to the Administrative Agent is
    solely for its own account and is non-refundable.

 d. Working Group and E.N. Fee

.  Borrowers shall pay to the Administrative Agent on the Confirmation Date (to
be held in trust for the Working Group and E.N.) a Working Group and E.N. fee in
an amount equal to $1,000,000.  On the Confirmation Date, or as soon thereafter
as practicable, the Working Group and E.N. shall pay such fee (provided that
said fee has been actually received) to the equity holders of Borrowers existing
as of the Confirmation Date in exchange for a covenant not to sue certain third
parties on certain causes of action related to Borrowers and their Subsidiaries.

Computation of Fees and Interest

.  Computation of interest (including, without limitation, interest pursuant to
subsection 2.6(a)) and fees for any Loan shall be calculated on the basis of a
year of 360 days and the actual number of days elapsed, which results in a
higher yield to the Lenders than a method based on a year of 365 or 366 days. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.

Payments by Borrowers
 a. All payments (including prepayments) to be made by Borrowers on account of
    principal, interest, fees and other amounts required hereunder shall be made
    without set-off, recoupment or counterclaim and shall, except as otherwise
    expressly provided herein, be made to the Administrative Agent for the
    account of the Lenders at the Administrative Agent's Payment Office, in
    dollars and in immediately available funds, no later than 11:00 a.m. (Los
    Angeles time) on the date specified herein.  The Administrative Agent will
    promptly distribute to each Lender its Commitment Percentage of such
    principal, interest, fees or other amounts, in like funds as received.  Any
    payment which is received by the Administrative Agent later than 2:00 p.m.
    (Los Angeles time) shall be deemed to have been received on the immediately
    succeeding Business Day and any applicable interest or fee shall continue to
    accrue.
 b. Whenever any payment hereunder shall be stated to be due on a day other than
    a Business Day, such payment shall be made on the next succeeding Business
    Day, and such extension of time shall in such case be included in the
    computation of interest or fees, as the case may be.
 c. Unless the Administrative Agent shall have received notice from Borrowers
    prior to the date on which any payment is due to the Lenders hereunder that
    Borrowers will not make such payment in full as and when required hereunder,
    the Administrative Agent may assume that Borrowers have made such payment in
    full to the Administrative Agent on such date in immediately available funds
    and the Administrative Agent may (but shall not be so required), in reliance
    upon such assumption, cause to be distributed to each Lender on such due
    date an amount equal to the amount then due such Lender.  If and to the
    extent Borrowers shall not have made such payment in full to the
    Administrative Agent, each Lender shall repay to the Administrative Agent on
    demand such amount distributed to such Lender, together with interest
    thereon for each day from the date such amount is distributed to such Lender
    until the date such Lender repays such amount to the Administrative Agent,
    at the Federal Funds Rate as in effect for each such day.

Sharing of Payments, Etc

.  If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the Loans made by it any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its Commitment Percentage of payments on account of the Loans obtained
by all the Lenders, such Lender shall forthwith (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided, however, that
if all or any portion of such excess payment is thereafter required to be
restored or returned by the purchasing Lender (including, without limitation,
the restoration or return of any amount pursuant to a court order or judgment
(whether or not final or non-appealable), or pursuant to a good faith settlement
of a pending or threatened avoidance or recovery action, or pursuant to good
faith compliance with a demand made by a Person believed to be entitled to
pursue an avoidance or recovery action (such as a bankruptcy trustee or a Person
having the avoiding powers of a bankruptcy trustee, or similar avoiding powers),
and without requiring such purchasing Lender to oppose or litigate avoidance or
recovery demands or actions that it believes in good faith to be meritorious or
worthy of settlement or compliance, or pursue or exhaust appeals), such purchase
shall to that extent be rescinded and each other Lender shall repay to the
purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender's Commitment Percentage (according to the proportion
of (i)  the amount of such paying Lender's required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered.  Borrowers each agree that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.10 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 10.9) with respect to such participation as
fully as if such Lender were the direct creditor of Borrowers in the amount of
such participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.10 and will in each case notify the Lenders
following any such purchases or repayments.



TAXES AND YIELD PROTECTION

 1. Taxes

 a. Subject to Section 3.01(g), any and all payments by Borrowers to each Lender
    or the Administrative Agent under this Agreement shall be made free and
    clear of, and without deduction or withholding for, any and all present or
    future taxes, levies, imposts, deductions, charges or withholdings, and all
    liabilities with respect thereto, excluding, in the case of each Lender and
    the Administrative Agent, such taxes (including income taxes or franchise
    taxes) as are imposed on or measured by each Lender's net income by the
    jurisdiction under the laws of which such Lender or the Administrative
    Agent, as the case may be, is organized or maintains a Lending Office or any
    political subdivision thereof (all such non-excluded taxes, levies, imposts,
    deductions, charges, withholdings and liabilities being hereinafter referred
    to as "Taxes").
 b. In addition, Borrowers shall pay any present or future stamp or documentary
    taxes or any other excise taxes, charges or similar levies which arise from
    any payment made hereunder or from the execution, delivery or registration
    of, or otherwise with respect to, this Agreement or any other Loan Documents
    (hereinafter referred to as "Other Taxes").
 c. Subject to Section 3.01(g), Borrowers shall indemnify and hold harmless each
    Lender and the Administrative Agent for the full amount of Taxes or Other
    Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on
    amounts payable under this Section 3.1) paid by such Lender or the
    Administrative Agent and any liability (including penalties, interest,
    additions to tax and expenses) arising therefrom or with respect thereto,
    whether or not such Taxes or Other Taxes were correctly or legally asserted;
    provided, however, that any Person receiving from Borrowers such an
    indemnification payment shall provide to Borrowers proof of payment of such
    Taxes or Other Taxes, accompanied by a certificate stating that such Person
    reasonably believes that such amount was properly due and payable, or, if
    reasonable grounds exist on which to contest such payment, so notifying
    Borrowers thereof, so that appropriate remedies may be pursued.  Payment
    under this indemnification shall be made within 30 days from the date such
    Lender or the Administrative Agent makes written demand therefor.
 d. If Borrowers shall be required by law to deduct or withhold any Taxes or
    Other Taxes from or in respect of any sum payable hereunder to any Lender or
    the Administrative Agent, then, subject to Section 3.01(g):
     i.   the sum payable shall be increased as necessary so that after making
          all required deductions (including deductions applicable to additional
          sums payable under this Section 3.1) such Lender or the Administrative
          Agent, as the case may be, receives an amount equal to the sum it
          would have received had no such deductions been made;
     ii.  Borrowers shall make such deductions; and
     iii. Borrowers shall pay the full amount deducted to the relevant taxation
          authority or other authority in accordance with applicable law.

 e. Within 30 days after the date of any payment by Borrowers of Taxes or Other
    Taxes, Borrowers shall furnish to the Administrative Agent the original or a
    certified copy of a receipt evidencing payment thereof, or other evidence of
    payment satisfactory to the Administrative Agent.
 f. Subject, in the case of clauses (f)(i), (ii) and (iii) below, to Section
    3.10, each Lender which is a foreign Person (i.e., a Person other than a
    United States Person for United States Federal income tax purposes) agrees
    that:  (i) it shall, no later than the Closing Date (or, in the case of a
    Lender which becomes a party hereto pursuant to Section 10.8 after the
    Closing Date, the date upon which the Lender becomes a party hereto) deliver
    to Borrowers through the Administrative Agent: (A) if any Lending Office is
    located in the United States, two accurate and complete signed originals of
    Internal Revenue Service Form 4224 or any successor thereto ("Form 4224"),
    and (B) if any Lending Office is located outside the United States, two
    accurate and complete signed originals of Internal Revenue Service Form 1001
    or any successor thereto ("Form 1001"), in each case indicating that the
    Lender is on the date of delivery thereof entitled to receive payments of
    principal, interest and fees for the account of each such Lending Office
    under this Agreement free from withholding of United States Federal income
    tax; (ii) if at any time the Lender changes its Lending Office or selects an
    additional Lending Office as herein provided, it shall within 30 days
    thereof deliver to Borrowers through the Administrative Agent in replacement
    for, or in addition to, the forms previously delivered by it hereunder: 
    (A) if such changed or additional Lending Office is located in the United
    States, two accurate and complete signed originals of Form 4224, or
    (B) otherwise, two accurate and complete signed originals of Form 1001, in
    each case indicating that the Lender is on the date of delivery thereof
    entitled to receive payments of principal, interest and fees for the account
    of such changed or additional Lending Office under this Agreement free from
    withholding of United States Federal income tax; (iii) it shall, before or
    promptly after the occurrence of any event (including the passing of time
    but excluding any event mentioned in (ii) above) requiring a change in the
    most recent Form 4224 or Form 1001 previously delivered by such Lender and
    if the delivery of the same be lawful, deliver to Borrowers through the
    Administrative Agent two accurate and complete, original signed copies of
    Form 4224 or Form 1001 in replacement for the forms previously delivered by
    the Lender; and (iv) it shall, promptly upon the Borrowers' reasonable
    request to that effect, deliver to Borrowers such other forms or similar
    documentation as may be required from time to time by any applicable law,
    treaty, rule or regulation in order to establish such Lender's tax status
    for withholding purposes.
 g. Borrowers will not be required to pay any additional amounts in respect of
    United States Federal income tax pursuant to Section 3.1 (a), (c) or (d) to
    any Lender for the account of any Lending Office of such Lender:  (i) if the
    obligation to pay such additional amounts would not have arisen but for a
    failure by such Lender to comply with its obligations under Section 3.1(f)
    and (j) in respect of such Lending Office; (ii) if such Lender shall have
    delivered to the Administrative Agent and Borrowers a Form 4224 in respect
    of such Lending Office pursuant to Section 3.1(f)(i)(A), and such Lender
    shall not at any time be entitled to exemption from deduction or withholding
    of United States Federal income tax in respect of payments by Borrowers
    hereunder for the account of such Lending Office for any reason other than a
    change in United States law or regulations or in the official interpretation
    of such law or regulations by any governmental authority charged with the
    interpretation or administration thereof (whether or not having the force of
    law) after the Closing Date; (iii) if the Lender shall have delivered to the
    Administrative Agent and Borrowers a Form 1001 in respect of such Lending
    Office pursuant to Section 3.1(f)(i)(B), and such Lender shall not at any
    time be entitled to exemption from deduction or withholding of United States
    Federal income tax in respect of payments by Borrowers hereunder for the
    account of such Lending Office for any reason other than a change in United
    States law or regulations or any applicable tax treaty or regulations or in
    the official interpretation of any such law, treaty or regulations by any
    governmental authority charged with the interpretation or administration
    thereof (whether or not having the force of law) after the Closing Date; or
    (iv) if the Lender shall have delivered to the Administrative Agent and
    Borrowers a Form W-9 and Nonbank Certificate (as defined below) pursuant to
    Section 3.1(j), and such Lender shall not at any time be entitled to
    exemption from deduction or withholding of United States Federal income tax
    in respect of payments by Borrowers hereunder for any reason other than a
    change in United States law or regulations or in the official interpretation
    of such law or regulations by any governmental authority charged with the
    interpretation or administration thereof (whether or not having the force of
    law) after the Closing Date.
 h. If, at any time, Borrowers request any Lender to deliver any forms or other
    documentation pursuant to Section 3.1(f)(iv), then Borrowers shall, on
    demand of such Lender, reimburse such Lender for any costs and expenses
    (including expenses of outside legal counsel and the allocated costs of
    in-house counsel) reasonably incurred by such Lender in the preparation or
    delivery of such forms or other documentation.
 i. If Borrowers are required to pay additional amounts to any Lender or the
    Administrative Agent pursuant to subsection 3.1(d), then such Lender shall
    use its reasonable best efforts (consistent with legal and regulatory
    restrictions) to change the jurisdiction of its Lending Office so as to
    eliminate any such additional payment by Borrowers which may thereafter
    accrue if such change in the reasonable judgment of such Lender is not
    otherwise disadvantageous to such Lender.
 j. Any Lender organized under the laws of any jurisdiction other than the
    United States or any state or other political subdivision thereof that is
    not legally able to deliver IRS Form 1001 or 4224 pursuant to Section 3.1
    (f)(i) agrees that: (i)  it shall deliver to Borrowers through the
    Administrative Agent prior to or at the time such Lender becomes a
    registered holder of any Note, two accurate and complete signed originals of
    (A) IRS Form W-8 (Certificate of Foreign Status of the U.S. Department of
    Treasury) (or such successor and related forms as may from time to time be
    adopted by the relevant U.S. taxing authorities), and (B) a certificate
    stating that such Lender is not a "bank" or other Person described in
    Section 881(c)(3) of the Code and that such Lender is on the date of
    delivery thereof entitled to receive payments of principal, interest and
    fees under this Agreement free from withholding of United States Federal
    income tax (a "Nonbank Certificate"); (ii) it shall, before or promptly
    after the occurrence of any event (including the passing of time) requiring
    a change in the most recent Form W-8 or Nonbank Certificate previously
    delivered by such Lender and if the delivery of the same be lawful, deliver
    to Borrowers through the Administrative Agent two accurate and complete
    original signed copies of Form W-8 and Nonbank Certificate in replacement
    for the forms previously delivered by the Lender; and (iii) such Lender
    shall promptly notify the Administrative Agent if, at any time, such Lender
    determines that it has become subject to taxes of the type described in
    Section 3.1(a), (c) or (d) or is no longer in a position to provide such
    Form W-8 and Nonbank Certificate to the Administrative Agent and Borrowers
    (or any other form or certification adopted by the relevant U.S. taxing
    authorities).

Illegality.
 a. If a Lender shall determine that it is unlawful to maintain any LIBO Rate
    Loan, Borrowers shall prepay in full all LIBO Rate Loans of the Lender then
    outstanding, together with interest accrued thereon, either on the last day
    of the Interest Period thereof if the Lender may lawfully continue to
    maintain such LIBO Rate Loans to such day, or immediately, if the Lender may
    not lawfully continue to maintain such LIBO Rate Loans, together with any
    amounts required to be paid in connection therewith pursuant to Section 3.4.
 b. If Borrowers are required to prepay any LIBO Rate Loan immediately as
    provided in Section 3.2(a), then concurrently with such prepayment,
    Borrowers shall borrow from the affected Lender, in the amount of such
    prepayment, a Base Rate Loan.
 c. If the obligation of any Lender to maintain a LIBO Rate Loan has been
    terminated, Borrowers may elect, by giving Requisite Notice to the Lender
    through the Administrative Agent that such Loan which would otherwise be
    maintained by the Lender as a LIBO Rate Loan shall be instead a Base Rate
    Loan.
 d. Before giving any notice to the Administrative Agent pursuant to this
    Section 3.2, the affected Lender shall designate a different Lending Office
    with respect to its LIBO Rate Loans if such designation will avoid the need
    for giving such notice or making such demand and will not, in the judgment
    of the Lender, be illegal or otherwise disadvantageous to the Lender.

Increased Costs and Reduction of Return.
 a. If any Lender shall determine that, due to either (i) the introduction of or
    any change in or in the interpretation of any law or regulation or (ii) the
    compliance with any guideline or request from any central bank or other
    Governmental Authority (whether or not having the force of law), there shall
    be any increase in the cost (except for any increase relating to taxes) to
    such Lender of agreeing to maintaining any LIBO Rate Loans, then Borrowers
    shall be liable for, and shall from time to time, upon demand therefor by
    such Lender (with a copy of such demand to the Administrative Agent), pay to
    such Lender, additional amounts as are sufficient to compensate such Lender
    for such increased costs.
 b. If any Lender shall have determined that the introduction of any applicable
    law, rule, regulation or guideline regarding capital adequacy, or any change
    therein or any change in the interpretation or administration thereof by any
    central bank or other Governmental Authority charged with the interpretation
    or administration thereof, or compliance by the Lender (or its Lending
    Office) or any corporation controlling the Lender, with any request,
    guideline or directive regarding capital adequacy (whether or not having the
    force of law) of any such central Lender or other authority, affects or
    would affect the amount of capital required or expected to be maintained by
    the Lender or any corporation controlling the Lender and (taking into
    consideration such Lender's or such corporation's policies with respect to
    capital adequacy and such Lender's desired return on capital) determines
    that the amount of such capital is increased as a consequence of its
    obligation under this Agreement, then, upon demand of such Lender, Borrowers
    shall immediately pay to the Lender, from time to time as specified by the
    Lender, additional amounts sufficient to compensate the Lender for such
    increase.

Funding Losses

.  Borrowers agree to reimburse each Lender and to hold each Lender harmless
from any reasonable loss or expense which the Lender may sustain or incur as a
consequence of (a) the failure of Borrowers to make any payment or prepayment of
principal of any Loan (including payments to be made after any acceleration
thereof); (b)  the failure of Borrowers to make any prepayment after Borrowers
have given Requisite Notice in accordance with Section 2.3 or 2.4; or (c)  the
prepayment of a Loan on a day which is not the last day of the Interest Period
with respect thereto; including any such reasonable loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain its Loan
hereunder or from fees payable to terminate the deposits from which such funds
were obtained.  This covenant shall survive the payment in full of all other
Obligations; provided, however, any Lender desiring to make a claim for
reimbursement under this Section 3.4, shall do so within 180 days after the
Termination Date.

Inability to Determine Rates

.  If (a) BofA shall have determined that for any reason adequate and reasonable
means do not exist for ascertaining the LIBO Rate for any requested Interest
Period with respect to the LIBO Rate Loan, or (b) if Majority Lenders shall have
determined and notified the Administrative Agent that the LIBO Rate applicable
for any requested Interest Period with respect to a LIBO Rate Loan does not
adequately and fairly reflect the cost to such Lenders of maintaining such Loan,
then the Administrative Agent will forthwith give notice of such determination
to Borrowers and each Lender.  The Lenders shall convert or continue the LIBO
Rate Loans, as proposed by Borrowers, in the amount specified in the applicable
notice submitted by Borrowers, but such Loans shall be converted or continued as
Base Rate Loans instead of LIBO Rate Loans.

Reserves on LIBO Rate Loans

.  Borrowers shall pay to each Lender, as long as such Lender shall be required
under regulations of the Federal Reserve Board to maintain any reserve, special
deposit, compulsory loan, or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, any
Lender, additional costs on the unpaid principal amount of each LIBO Rate Loan
equal to actual costs of such reserves allocated to such Loan by the Lender (as
determined by the Lender in good faith, which determination shall be
conclusive), payable on each date on which interest is payable on such Loan,
provided Borrowers shall have received at least 15 days' prior written Requisite
Notice (with a copy to the Administrative Agent) of such additional interest
from the Lender.  If a Lender fails to give Requisite Notice 15 days prior to
the relevant Interest Payment Date, such additional interest shall be payable 15
days from receipt of such notice.  This covenant shall survive the payment in
full of all other Obligations; provided, however, any Lender desiring to make a
claim for reimbursement under this Section 3.6, shall do so within 270 days
after the Termination Date.

Certificates of Lenders

.  Upon any claim for reimbursement or compensation pursuant to this
Article III, the Lenders shall deliver to Borrowers (with a copy to the
Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to the Lenders hereunder and such certificate shall be conclusive
and binding on Borrowers in the absence of manifest error.

Survival

.  The agreements and obligations of Borrowers in this Article III shall survive
the payment of all other Obligations (other than contingent obligations and
indemnities which survive repayment of the Loans) and the termination of the
Loan Documents.



CONDITIONS PRECEDENT

 1. Conditions of Loans

.  The obligation of each Lender to maintain its Loan hereunder is subject to
the condition that the Administrative Agent shall have received on or before the
Closing Date all of the following, in form and substance satisfactory to the
Administrative Agent and each Lender and, with respect to original Loan
Documents other than the Notes, in sufficient copies for each Lender:

Loan Documents

.  The Loan Documents, executed by each Borrower, the Administrative Agent and
each Lender, as applicable:

 a. Resolutions; Incumbency
     i.  copies of the resolutions of the board of directors of each Borrower
         approving and authorizing the execution, delivery and performance by
         such Person of this Agreement and the other Loan Documents to be
         delivered hereunder, and authorizing the Loans, certified as of the
         Closing Date by the Secretary or an Assistant Secretary of such Person;
     ii. a certificate of the Secretary or Assistant Secretary of each Borrower
         certifying the names and true signatures of the offices of such Person
         authorized to execute and deliver and perform, as applicable, this
         Agreement, and all other Loan Documents to be delivered hereunder.

 b. Articles of Incorporation, By-laws and Good Standing

    .  For each Borrower, each of the following documents:

     i.  the articles or certificate of incorporation of such Person, as in
         effect on the Closing Date, certified by the Secretary of State of the
         state of incorporation of the Person as of a recent date and by the
         Secretary or Assistant Secretary of the Person as of the Closing Date;
         and
     ii. a good standing certificate from the Secretary of State or equivalent
         officer with respect to each state specified with respect to such
         Borrower on Schedule 4.2(b)(ii).

 c. Legal Opinion

    .  An opinion of counsel to Borrowers, addressed to the Administrative Agent
    and the Lenders, substantially in the form of Exhibit C.

 d. Payment of Fees

    .  Borrowers shall have paid all accrued and unpaid reasonable fees, costs
    and expenses due hereunder to the extent then due and payable on the Closing
    Date, together with reasonable Attorney Costs accrued hereunder to the
    extent invoiced prior to or on the Closing Date.

 e. Certificate

    .  A certificate signed by a Responsible Officer, dated as of the Closing
    Date, stating that:

     i.   the representations and warranties contained in Article V and in the
          Security Agreements are true and correct in all material respects on
          and as of such date, as though made on and as of such date;
     ii.  no Default or Event of Default exists or would result from the
          Borrowing; and
     iii. other than the filing of the Cases, there has not occurred, since
          June 30, 2000, any event or circumstance that could reasonably be
          expected to result in a Material Adverse Effect.

 f. Confirmation Order

    .  No later than 15 days after the Confirmation Date, the Administrative
    Agent shall have received a copy of the Confirmation Order, which (i) shall
    be in form and substance reasonably satisfactory to Administrative Agent
    (without limiting the generality of the foregoing, the Confirmation Order
    shall confirm a Plan of Reorganization that conforms in all material
    respects to the Term Sheet), (ii) shall have been entered upon an
    application of Borrowers reasonably satisfactory in form and substance to
    the Administrative Agent, and (iii) shall be in full force and effect. 
    Notwithstanding the foregoing, the Lenders shall have the right, exercisable
    by action of the Majority Lenders, but not the obligation, to record any
    lien and/or security interest granted hereby pursuant to any applicable
    state or other law method.  Borrowers shall bear all reasonable costs and
    expenses incurred by the Lenders in recording any lien or security interest
    granted hereby, and shall pay such reasonable costs and expenses to the
    Administrative Agent for the account of the Lenders.

 g. Insurance Certificates

    .  Receipt of the following (in form and substance reasonably satisfactory
    to the Administrative Agent):  (i) evidence that the Administrative Agent,
    on behalf of the Lenders, has been named lender loss payee for all insurance
    maintained by Borrowers relating to encumbered real property, contents,
    earthquake and employee dishonesty, (ii) evidence of business interruption
    insurance and (iii) evidence that 30 days cancellation notice will be sent
    to the Administrative Agent for each insurance policy maintained by
    Borrowers.

 h. Other Documents

    .  Such other approvals, opinions, or documents as the Administrative Agent
    may reasonably request.  Without limiting the generality of the foregoing
    sentence, except to the extent, if any, that the Administrative Agent in its
    discretion may have agreed that all or some of the preceding items listed in
    sub-paragraphs (a) through (h) above, may be delivered within a specified
    interval of time after the Closing Date as conditions subsequent to the
    obligations of the Administrative Agent and the Lenders hereunder, and only
    to such extent, if any, the Administrative Agent shall have received, with
    respect to each deposit account identified on a schedule delivered to the
    Administrative Agent before the Closing Date, a properly completed Notice to
    Depositary Institution signed by the Borrower having rights in or with
    respect to such deposit account.

 i. [Intentionally Omitted].
 j. Stock Pledge Agreement

    .  The Stock Pledge Agreement, duly executed and delivered to the
    Administrative Agent by Borrowers, together with all certificates and
    instruments representing all stock and other equity ownership interests in
    the Subsidiaries of Borrowers, as more particularly described in the Stock
    Pledge Agreement, together with undated stock transfer powers duly executed
    in blank for each such stock certificate.

 k. UAPH II Stock Pledge Agreement

    .  The UAPH II Stock Pledge Agreement, duly executed and delivered to the
    Administrative Agent by UAPH II, together with all certificates and
    instruments representing all stock and other equity ownership interests in
    the Subsidiaries of UAPH II, as more particularly described in the UAPH II
    Stock Pledge Agreement, together with undated stock transfer powers duly
    executed in blank for each such stock certificate.

 l. Security Agreement

    .  The Security Agreement, duly executed and delivered to the Administrative
    Agent by Borrowers.

 m. Deeds of Trust, etc.

      The Deeds of Trust, the Modifications of Deed of Trust, the Mortgages, the
    Leasehold Deeds of Trust, and UCC Financing Statements, all duly executed
    and delivered to the Administrative Agent by Borrowers.

 n. No Litigation

.  No law or regulation shall have been adopted, no order, final judgment or
decree of any Governmental Authority (other than the Confirmation Order) shall
have been issued, and no litigation shall be pending or threatened (other than
the Cases), which could reasonably be expected to have a Material Adverse
Effect.



REPRESENTATIONS AND WARRANTIES

Borrowers represent and warrant to the Administrative Agent and each Lender
that:

 1.  Corporate Existence and Power

     .  Each Borrower:

      a. is a corporation duly organized, validly existing and in good standing
         under the laws of the jurisdiction of its incorporation;
      b. subject to the entry of the Confirmation Order, has the power and
         authority and all governmental licenses, authorizations, consents and
         approvals to own its assets, carry on its business and to execute,
         deliver, and perform its obligations under, the Loan Documents, except
         to the extent the failure to do so could not reasonably be expected to
         have a Material Adverse Effect;
      c. is duly qualified as a foreign corporation, licensed and in good
         standing under the laws of each jurisdiction where its ownership, lease
         or operation of property or the conduct of its business requires such
         qualification, except to the extent that the failure to do so could not
         reasonably be expected to have a Material Adverse Effect; and
      d. is in compliance with all Requirements of Law, except to the extent
         that the failure to do so could not reasonably be expected to have a
         Material Adverse Effect.

 2.  Corporate Authorization, No Contravention

     .  Subject to the entry of the Confirmation Order, the execution, delivery
     and performance by Borrowers of this Agreement, and any other Loan Document
     to which such Person is party, have been duly authorized by all necessary
     corporate action, and do not and will not:

      a. contravene the terms of any of that Person's Organization Documents;
      b. conflict with or result in any breach or contravention of any order,
         injunction, writ or decree of any Governmental Authority to which such
         Person or its Property is subject, except to the extent that such
         failure could not reasonably be expected to have a Material Adverse
         Effect; or
      c. violate any Requirement of Law except to the extent that the failure to
         do so could not reasonably be expected to have a Material Adverse
         Effect.

 3.  Governmental Authorization

     .  All consents and approvals of, filings and registrations with, and other
     actions in respect of, all governmental agencies, authorities or
     instrumentalities which are or will be required in connection with the
     execution, delivery and performance of the Loan Documents have been or,
     prior to the time when required, will have been, obtained, given, filed or
     taken and are or will be in full force and effect, other than any which the
     failure to obtain, give, file or take would not have a Material Adverse
     Effect under the Loan Documents or on the ability of Borrowers, to perform
     timely their respective obligations under or in connection with the Loan
     Documents.

 4.  Binding Effect

     .  Upon entry of the Confirmation Order, this Agreement and each other Loan
     Document to which Borrowers are a party will constitute the legal, valid
     and binding obligations of Borrowers, enforceable against Borrowers in
     accordance with their respective terms and the Confirmation Order (subject
     to applicable bankruptcy, reorganization, insolvency, moratorium and
     similar laws affecting creditors' rights generally and to general
     principles of equity).

 5.  Litigation

     .  Except as set forth in Schedule 5.5 hereto, there are no actions, suits,
     proceedings, claims or disputes pending, or to the actual knowledge of
     Borrowers, threatened or contemplated that are not stayed, at law, in
     equity, in arbitration or before any Governmental Authority, against
     Borrowers, or their Subsidiaries or any of their respective Properties
     which:

      a. purport to affect or pertain to this Agreement, or any other Loan
         Document, or any of the transactions contemplated hereby or thereby; or
      b. if determined adversely to Borrowers or their Subsidiaries, could
         reasonably be expected to have a Material Adverse Effect.  No
         injunction, writ, temporary restraining order or any order of any
         nature has been issued by any court or other Governmental Authority
         purporting to enjoin or restrain the execution, delivery and
         performance of this Agreement or any other Loan Document, or directing
         that the transactions provided for herein or therein not be consummated
         as herein or therein provided.

 6.  No Default

     .  No Default or Event of Default exists or would result from the incurring
     of any Obligations by Borrowers.  Neither Borrowers nor any of their
     Subsidiaries is in default under or with respect to any post-petition
     Contractual Obligation in any respect which, taken as a whole, could
     reasonably be expected to have a Material Adverse Effect.

 7.  ERISA
      a. Schedule 5.7 lists all Plans maintained or sponsored by Borrowers or to
         which it is obligated to contribute as of the Closing Date, and
         separately identifies Plans intended to be Qualified Plans and
         Multiemployer Plans as of the Closing Date.
      b. Each Plan set forth on Schedule 5.7, which is maintained or sponsored
         by Borrowers, is in compliance in all material respects with the
         applicable provisions of ERISA, the Code and other Federal or state
         law, including all requirements under the Code or ERISA for filing
         reports (which are true and correct in all material respects as of the
         date filed), and benefits have been paid in accordance with the
         provisions of the Plan, except as would not have a reasonable
         likelihood of having a Material Adverse Effect.
      c. Except as set forth in Schedule 5.7, each Qualified Plan has been
         determined by the Internal Revenue Service to qualify under Section 401
         of the Code, and the trusts created thereunder have been determined to
         be exempt from tax under the provisions of Section 501 of the Code, and
         to the best knowledge of Borrowers nothing has occurred which would
         cause the loss of such qualification or tax-exempt status, except as
         would not have a reasonable likelihood of having a Material Adverse
         Effect.
      d. Except as set forth in Schedule 5.7, there is no outstanding liability
         under Title IV of ERISA with respect to any Plan maintained or
         sponsored by Borrowers or any ERISA Affiliate (as to which Borrowers is
         or may be liable), nor with respect to any Plan to which Borrowers or
         any ERISA Affiliate (wherein Borrowers is or may be liable) contribute
         or are obligated to contribute which has a reasonable likelihood of
         having a Material Adverse Effect.
      e. Except as set forth on Schedule 5.7, none of the Qualified Plans
         subject to Title IV of ERISA has any Unfunded Pension Liability as to
         which Borrowers are or may be liable which if such Plan were to be
         terminated has a reasonable likelihood of having a Material Adverse
         Effect.
      f. Except as set forth in Schedule 5.7, no Plan maintained or sponsored by
         Borrowers provides medical or other welfare benefits or extends
         coverage relating to such benefits beyond the date of a participant's
         termination of employment with Borrowers, except to the extent required
         by Section 4980B of the Code and at the sole expense of the participant
         or the beneficiary of the participant to the fullest extent permissible
         under such Section of the Code.  Borrowers have complied in all
         material respects with the notice and continuation coverage
         requirements of Section 4980B of the Code, except as would not have a
         reasonable likelihood of having a Material Adverse Effect.
      g. Except as set forth in Schedule 5.7, no ERISA Event has occurred or is
         reasonably expected to occur with respect to any Plan maintained or
         sponsored by Borrowers or to the knowledge of Borrowers, to which
         Borrowers are obligated to contribute, which has a reasonable
         likelihood of having a Material Adverse Effect.
      h. There are no pending or, to the best knowledge of the executive
         management of Company, threatened claims, actions or lawsuits, other
         than routine claims for benefits in the usual and ordinary course,
         asserted or instituted against (i) any Plan maintained or sponsored by
         Borrowers or its assets, (ii) any member of the Controlled Group with
         respect to any Qualified Plan of Borrowers, or (iii) any fiduciary with
         respect to any Plan for which Borrowers may be directly or indirectly
         liable, through indemnification obligations or otherwise, in each case,
         which has a reasonable likelihood of having a Material Adverse Effect.
      i. Except as set forth in Schedule 5.7, Borrowers have not incurred nor
         reasonably expect to incur (i) any liability (and no event has occurred
         which, with the giving of notice under Section 4219 of ERISA, would
         result in such liability) under Section 4201 or 4243 of ERISA with
         respect to a Multiemployer Plan or (ii) any liability under Title IV of
         ERISA (other than premiums due and not delinquent under Section 4007 of
         ERISA) with respect to a Plan, in each case, which has a reasonable
         likelihood of having a Material Adverse Effect.
      j. Except as set forth in Schedule 5.7, Borrowers have not engaged in a
         transaction that could reasonably be subject to Section 4069 or 4212(c)
         of ERISA, except as would not have a reasonable likelihood of having a
         Material Adverse Effect.
      k. Borrowers have not engaged, directly or indirectly, in a non-exempt
         prohibited transaction (as defined in Section 4975 of the Code or
         Section 406 of ERISA) in connection with any Plan which has a
         reasonable likelihood of having a Material Adverse Effect.

 8.  [Intentionally Omitted].
 9.  Title to Properties

     .  Schedule 5.9 sets forth all the real Property owned or leased by
     Borrowers and their Subsidiaries and identifies the street address (where
     possible), the current owner (and current record owner, if different) and
     whether such property is leased or owned, and if such property is leased,
     the length of the lease term.  Borrowers and each of their Subsidiaries
     have good record and marketable title in fee simple to, or valid leasehold
     interests in, all such real Property necessary or used in the ordinary
     conduct of their business, except for Permitted Liens and such defects in
     title as could not reasonably be expected, individually or in the
     aggregate, have a Material Adverse Effect.  As of the Closing Date, the
     Property owned by Borrowers and their Subsidiaries is not subject to any
     Liens, other than Permitted Liens.

 10. Taxes

     .  Except as set forth in Schedule 5.10, Borrowers and their Subsidiaries
     have filed all Federal and other material tax returns and reports required
     to be filed, and have paid all Federal and other material taxes,
     assessments, fees and other governmental charges levied or imposed upon
     them or their Properties (except for taxes set forth in Schedule 5.10),
     income or assets otherwise due and payable, except those which are being
     contested in good faith by appropriate proceedings and for which adequate
     reserves have been provided in accordance with GAAP and no Notice of Lien
     has been filed or recorded or, there is no proposed tax assessment against
     Borrowers or any of their Subsidiaries which could, if the assessment were
     made, reasonably be expected to have a Material Adverse Effect.

 11. [Intentionally Omitted].
 12. Environmental Matters
      a. Except as specifically identified in Schedule 5.12, the operations of
         Borrowers and their Subsidiaries comply in all material respects with
         all Environmental Laws except such non-compliance which would not
         result in liability in excess of $5,000,000 in the aggregate.
      b. Except as specifically identified in Schedule 5.12, Borrowers and their
         Subsidiaries have obtained all licenses, permits, authorizations and
         registrations required under any Environmental Law ("Environmental
         Permits") necessary for their operations, and all such Environmental
         Permits are in good standing, and Borrowers and their Subsidiaries are
         in compliance with all terms and conditions of such Environmental
         Permits except to the extent that any noncompliance therewith will not
         result in a Material Adverse Effect.
      c. Except as specifically identified in Schedule 5.12, none of Borrowers,
         any of their Subsidiaries or any of their present property or
         operations is subject to any outstanding written order from or
         agreement with any Governmental Authority or other Person, nor subject
         to any judicial or docketed administrative proceeding, respecting any
         Environmental Law, Environmental Claim or Hazardous Material, except
         such orders, agreements, or proceedings which are not reasonably
         likely, individually or in the aggregate, to have a Material Adverse
         Effect.
      d. Except as specifically identified in Schedule 5.12, Borrowers are not
         aware of any conditions or circumstances which may give rise to any
         Environmental Claim arising from the operations of Borrowers or their
         Subsidiaries, including Environmental Claims associated with any
         operations of Borrowers or their Subsidiaries with a potential
         liability in excess of $5,000,000 in the aggregate.  Without limiting
         the generality of the foregoing, (i) neither Borrowers nor any of their
         Subsidiaries, to their knowledge, has any underground storage tanks
         (x) that are not properly registered or permitted under applicable
         Environmental Laws or (y) that are leaking or disposing of Hazardous
         Materials off-site, either of which reasonably would be likely to have
         a Material Adverse Effect, except such underground storage tanks that
         Borrowers have obtained knowledge of 90 days or less prior to the date
         of giving the representation set forth herein and, if removal is
         required under any Requirement of Law, as to which the removal have
         been contractually committed by Borrowers or one or more of their
         Subsidiaries, or, if not contractually committed, Borrowers or one or
         more of their Subsidiaries are engaged in reasonable activities to
         secure such commitments, and (ii) Borrowers and their Subsidiaries have
         used their reasonable best efforts to notify all of their employees of
         the existence, if any, of any health hazard arising from the conditions
         of their employment and to meet all notification requirements under
         Title III of CERCLA or any other Environmental Law.

 13. Regulated Entities

     .  None of Borrowers, any Person controlling Borrowers, or any Subsidiaries
     of Borrowers, is (a) an "Investment Company" within the meaning of the
     Investment Company Act of 1940, or (b) subject to regulation under the
     Public Utility Holding Company Act of 1935, the Federal Power Act, the
     Interstate Commerce Act, any state public utilities code, or any other Law
     limiting its ability to incur Indebtedness.

 14. Labor Relations

     .  There are no strikes, lockouts or other labor disputes against Borrowers
     or any of their Subsidiaries, or, to the Borrowers' actual knowledge,
     threatened against or affecting Borrowers or any of their Subsidiaries, and
     no significant unfair labor practice complaint is pending against Borrowers
     or any of their Subsidiaries or, to the actual knowledge of Borrowers,
     threatened against any of them before any Governmental Authority, which is
     reasonably likely to have a Material Adverse Effect.

 15. Copyrights, Patents, Trademarks and Licenses

     .  Borrowers or their Subsidiaries own or are licensed or otherwise have
     the right to use all of the material patents, trademarks, service marks,
     trade names, copyrights, licenses, easements, permits, qualifications,
     accreditations, franchises, authorizations and other rights that are
     reasonably necessary for the operation of their respective businesses,
     without conflict with the rights of any other Person, which is reasonably
     likely to have a Material Adverse Effect.  To the actual knowledge of
     Borrowers, no slogan or other advertising device, product, process, method,
     substance, part or other material now employed, or now contemplated to be
     employed by Borrowers or any of their Subsidiaries infringe upon any rights
     held by any other Person; no claim or litigation that is not stayed
     regarding any of the foregoing is pending or threatened, and no patent,
     invention, device, application, principle or any statute, law, rule,
     regulation, standard or code is pending or, to the actual knowledge of
     Borrowers, proposed, which, in either case, could reasonably be expected to
     have a Material Adverse Effect.

 16. Subsidiaries

     .  As of the Closing Date, Borrowers have no Subsidiaries other than those
     specifically disclosed in part (a) of Schedule 5.16 hereto and has no
     equity investments in any other corporation or Person other than those
     specifically disclosed in part (b) of Schedule 5.16 hereto.  Schedule 5.16
     indicates all first tier Wholly-Owned Subsidiaries and Material
     Subsidiaries as of the Closing Date.

 17. [Intentionally omitted].
 18. Insurance

     .  The Properties of Borrowers and their Subsidiaries are insured with
     financially sound and reputable insurance companies, in such amounts, with
     such deductibles and covering such risks as are customarily carried by
     companies engaged in similar businesses and owning similar Properties in
     localities where Borrowers or such Subsidiaries operate.

 19. Full Disclosure

     .  None of the representations or warranties made by Borrowers or any of
     their Subsidiaries in the Loan Documents as of the date such
     representations and warranties are made or deemed made, and none of the
     statements contained in each exhibit, report, statement or certificate
     furnished by or on behalf of Borrowers or any of their Subsidiaries in
     connection with the Loan Documents, contains any untrue statement of a
     material fact or makes any material fact required to be stated therein or
     necessary to make the statements made therein, in light of the
     circumstances under which they are made, not misleading.

 20. Locations of Collateral and Places of Business

     .  Except for locations of Borrowers that have changed during a fiscal
     month of Borrowers with respect to which Borrowers are not past due in
     delivering an updated Schedule of Collateral location to the Administrative
     Agent pursuant to the penultimate sentence of Section 6.12, the Collateral
     location schedule delivered to the Administrative Agent prior to the
     Closing Date contains a complete disclosure of all locations at which any
     of the Collateral consisting of tangible Property is located, or at which
     any of the Borrowers maintains offices or a place of business.  As to each
     such location, except for the effect of any changes that may have occurred
     during a fiscal month of Borrowers with respect to which Borrowers are not
     past due in delivering an updated Schedule of Collateral location to the
     Administrative Agent pursuant to the penultimate sentence of Section 6.12,
     the Collateral location schedule delivered to the Administrative Agent
     prior to the Closing Date indicates which Borrowers own Collateral at such
     location or maintain offices or a place of business at such location.

 21. Locations of, and Information with Respect to, Deposit Accounts

     .  Except for the effect of changes that have occurred during a fiscal
     month of Borrowers with respect to which Borrowers are not past due in
     delivering to the Administrative Agent an updated schedule of deposit
     account locations pursuant to the penultimate sentence of Section 6.12, the
     schedule of deposit locations delivered to the Administrative Agent prior
     to the Closing Date contains a complete disclosure of all deposit accounts
     of any type or nature in which any Borrower has any interest.  With respect
     to each such deposit account, except for the effect of changes that have
     occurred during a fiscal month of Borrowers with respect to which Borrowers
     are not past due in delivering to the Administrative Agent an updated
     schedule of deposit account locations pursuant to the penultimate sentence
     of Section 6.12, the schedule of deposit locations delivered to the
     Administrative Agent prior to the Closing Date accurately discloses the
     following information:  (a)  The name in which such deposit account is
     maintained and the identity of which Borrower may have any interest
     therein; (b) The name of the depositary institution with which such account
     is maintained; (c) The address of the branch or office of such depositary
     institution at which such deposit account is maintained; (d) The telephone
     number of such branch or office of such depositary institution; (e) The
     account number of such deposit account and the related ABA routing number;
     and (f) A brief description of the nature and purpose of such deposit
     account.

 22. [Intentionally Omitted].
 23. Validity of Security Interest

     .  Borrowers and their Subsidiaries represent and warrant that the security
     interests in and Liens on the Collateral in favor of the Collateral Agent
     for the benefit of the Lenders under this Agreement are valid, effective,
     perfected and enforceable.  This Agreement creates, as security for the
     Obligations, valid and enforceable security interests in and Liens on all
     of the Collateral, in favor of the Collateral Agent for the benefit of the
     Lenders.  Such security interests in and Liens on the Collateral shall be
     superior to and prior to the rights of all third parties (other than any
     Liens granted in connection with the Exit Facility) upon the filing of UCC
     Financing Statements, and such further recordings or filings are or will be
     required in connection with the creation, perfection or enforcement of such
     security interests and Liens have been taken as of the Closing Date.

 24. Existing Liens

     .  There are no Liens on any assets of Borrowers other than (A) Liens
     (including pledges) in favor of the Collateral Agent for the benefit of the
     Lenders under or in connection with this Agreement, (B) Liens granted in
     connection with the Exit Facility, (C) other Liens in existence on the
     Confirmation Date as listed on Schedule 7.1, and (D) Permitted Liens. 
     Schedule 7.1 to this Agreement is a complete and correct list, as of the
     Closing Date, of each Lien securing Indebtedness of Borrowers and their
     Subsidiaries and covering any Property of Borrowers and their Subsidiaries,
     and the aggregate Indebtedness secured (or that may be secured) by each
     such Lien and the Property covered by each such Lien is correctly described
     in Schedule 7.1.

 25. Financial Statements

     .  Borrowers and their Subsidiaries represent and warrant that the Audited
     Financial Statements (i) were prepared in accordance with GAAP consistently
     applied throughout the period covered thereby, except as otherwise
     expressly noted therein; (ii) fairly present the financial condition of
     Borrowers and their Subsidiaries as of the date thereof and their results
     of operations for the period covered thereby in accordance with GAAP
     consistently applied throughout the period covered thereby, except as
     otherwise expressly noted therein and (iii) show all material indebtedness
     and other liabilities, direct or contingent, of Borrowers and their
     Subsidiaries as of the date thereof, including liabilities for taxes,
     material commitments and Indebtedness in accordance with GAAP consistently
     applied throughout the period covered thereby.

 26. Compliance With Laws

     .  Borrowers and their Subsidiaries represent and warrant that Borrowers
     and their Subsidiaries are in compliance in all material respects with all
     material Laws that are applicable to them.

 27. Material Adverse Change

     .  Other than the filing of the Cases, since June 30, 2000, there has not
     occurred any event, act or condition which has had, or could have, a
     Material Adverse Effect.

 28. [Intentionally Omitted].



AFFIRMATIVE COVENANTS

Borrowers covenant and agree that, so long as any Lender shall have any Credit
Commitment hereunder, or any Loan or other Obligations shall remain unpaid or
unsatisfied (other than contingent obligations and indemnities which survive
repayment of the Loans), unless the Majority Lenders waive compliance in
writing:

 1.  Financial Reporting

     .  Borrowers shall deliver to the Administrative Agent in form and detail
     satisfactory to the Administrative Agent and the Majority Lenders, with
     sufficient copies for the Lenders:

      a. within 25 days after the close of each fiscal quarter, the consolidated
         balance sheet of Borrowers and their Subsidiaries as at the end of such
         fiscal quarter and the related consolidated statements of income for
         such fiscal quarter and for the elapsed portion of the fiscal year
         ended with the last day of such fiscal quarter, and in each case
         setting forth comparative figures for the related periods in the prior
         fiscal year;
      b. within 50 days after the close of each of the first three quarterly
         accounting periods in each fiscal year of Borrowers, the consolidated
         balance sheet of Borrowers and their Subsidiaries as at the end of such
         quarterly period and the related consolidated statements of income,
         cash flow and retained earnings for such quarterly period and for the
         elapsed portion of the fiscal year ended with the last day of such
         quarterly period, and in each case setting forth comparative figures
         for the related periods in the prior fiscal year;
      c. within 105 days after the close of each fiscal year of Borrowers, the
         consolidated balance sheet of Borrowers and their Subsidiaries as at
         the end of such fiscal year and the related consolidated statements of
         income, cash flow and retained earnings for such fiscal year, setting
         forth comparative figures for the preceding fiscal year and, with
         respect to such consolidated financial statements, certified by the
         Auditors, in each case together with a report stating that in the
         course of its regular audit of the consolidated financial statements of
         Borrowers, which audit was conducted in accordance with GAAP, the
         Auditors have obtained no knowledge of any Default or Event of Default,
         or if in the opinion of the Auditors such a Default or Event of Default
         has occurred and is continuing, a statement as to the nature thereof,
         together with copies of any Auditors' letters received by management in
         connection with such Auditors' findings during its audit in respect of
         such fiscal year, and
      d. within 45 days after the first day of each fiscal year of Borrowers
         beginning with fiscal year 2002, a budget and financial forecast of
         results of operations and sources and uses of cash (in form and
         substance reasonably satisfactory to the Majority Lenders) prepared by
         Borrowers for such fiscal year in respect of themselves and their
         Subsidiaries, accompanied by a written statement of the assumptions
         used in connection therewith, together with a certificate of the chief
         financial officer of Borrowers to the effect that such budget and
         financial forecast and assumptions are reasonable and represent
         Borrowers' good faith estimate of themselves and their Subsidiaries'
         future financial requirements and performance.  The financial
         statements required to be delivered under clauses (a), (b) and (c)
         above shall be accompanied by a comparison of the actual financial
         results set forth in such financial statements to those contained in
         the forecasts delivered pursuant to this clause (d)  together with an
         explanation of any material variations from the results anticipated in
         such forecasts.

 2.  Certificates; Other Information

     .  Borrowers shall furnish to the Administrative Agent, with sufficient
     copies for the Lenders:

      a. at the time of the delivery of the financial statements under clauses
         6.1 (a), (b) and (c) above, a certificate of the Responsible Officer
         (each a "Compliance Certificate") which certifies (x) that such
         financial statements fairly present in all material respects the
         financial condition and the results of operations of Borrowers and
         their Subsidiaries as at the dates and for the periods indicated,
         subject, in the case of interim financial statements, to normal
         year-end adjustments and (y) that such Responsible Officer has reviewed
         the terms of the Loan Documents and has made, or caused to be made
         under his or her supervision, a review in reasonable detail of the
         business and condition of Borrowers and their Subsidiaries during the
         accounting period covered by such financial statements, and that as a
         result of such review such officer has no knowledge that any Default or
         Event of Default has occurred during the period commencing at the
         beginning of the accounting period covered by the financial statements
         accompanied by such certificate and ending on the date of the related
         accounting period or, if any Default or Event of Default has occurred,
         specifying the nature and extent thereof and, if continuing, the action
         Borrowers propose to take in respect thereof.  Such certificate shall
         set forth the calculations required to establish whether Borrowers were
         in compliance with the provisions of Section 7.21 during and as at the
         end of the accounting period covered by the financial statements
         accompanied by such certificate;
      b. promptly upon transmission thereof, copies of all regular and periodic
         financial information, proxy materials and other information and
         reports, if any, which any Borrower shall file with the Securities and
         Exchange Commission or any governmental agencies or which any Borrower
         shall send to its stockholders;
      c. [Intentionally omitted]; and
      d. from time to time, such other information or documents (financial or
         otherwise) as the Lenders may reasonably request.

 3.  Notices

     .  Borrowers shall promptly, and in any event within three (3) Business
     Days after a Borrower obtains knowledge thereof, notify the Administrative
     Agent and each Lender:

      a. of the occurrence of any Default or Event of Default, and of the
         occurrence or existence of any event or circumstance that foreseeably
         will become a Default or Event of Default;
      b. of (i) any material breach or non-performance of, or any material
         default under, any material Contractual Obligation of Borrowers or any
         of their Subsidiaries; and (ii) any dispute, litigation, investigation,
         proceeding or suspension which with respect to clauses (i) and
         (ii) above may exist at any time between Borrowers or any of their
         Subsidiaries and any Governmental Authority which with respect to
         clauses (i) and (ii) above could reasonably be expected to have a
         Material Adverse Effect;
      c. of the commencement of, or any material development in, any litigation
         or proceeding that is not stayed affecting Borrowers or any
         Subsidiaries (i) in which the amount of damages claimed is $5,000,000
         (or its equivalent in another currency or currencies) or more, (ii) in
         which injunctive or similar relief is sought, except for such relief
         sought that could not reasonably be expected to have a Material Adverse
         Effect; or (iii) in which the relief sought is an injunction or other
         stay of the performance of this Agreement or any Loan Document;
      d. upon, but in no event later than ten (10) Business Days after, becoming
         aware of (i) any and all enforcement, cleanup, removal or other
         governmental or regulatory actions instituted, completed or threatened
         against Borrowers or any of their Subsidiaries or any of their
         respective Properties pursuant to any applicable Environmental Laws,
         (ii) all other material Environmental Claims and (iii) any
         environmental or similar condition on any real property adjoining or in
         the vicinity of the Property of Borrowers or any Subsidiaries that
         could reasonably be anticipated to cause such Property or any part
         thereof to be subject to any material restrictions on the ownership,
         occupancy, transferability or use of such Property under any applicable
         Environmental Laws;
      e. [Intentionally omitted];
      f. any Material Adverse Effect subsequent to the later of the date of the
         most recent audited financial statements of Borrowers delivered to the
         Lenders pursuant to subsection 6.1(c) or the Closing Date;
      g. of any material change in accounting policies or financial reporting
         practices by Borrowers or any of their Subsidiaries;
      h. of any labor controversy resulting in or threatening to result in any
         strike, work stoppage, boycott, shutdown or other labor disruption
         against or involving Borrowers or any of their Subsidiaries which could
         reasonably be expected to have a Material Adverse Effect; and
      i. [Intentionally omitted].

     Each notice pursuant to this Section shall be accompanied by a written
     statement by a Responsible Officer of Borrowers setting forth details of
     the occurrence referred to therein, and stating what action Borrowers
     propose to take with respect thereto and at what time.

 4.  Preservation of Corporate Existence, Etc.

       Except as contemplated by the Plan of Reorganization or the Confirmation
     Order, Borrowers shall, and shall cause each of their Subsidiaries to:

      a. preserve and maintain in full force and effect their corporate
         existence and good standing under the laws of their respective states
         or jurisdictions of incorporation, unless the failure to maintain or
         preserve such status could not reasonably be expected to have a
         Material Adverse Effect;
      b. preserve and maintain in full force and effect all material rights,
         privileges, qualifications, permits, licenses and franchises necessary
         or desirable in thc normal conduct of their business, unless the
         failure to maintain or preserve such qualifications could not
         reasonably be expected to have a Material Adverse Effect;
      c. use their reasonable efforts, in the Ordinary Course of Business, to
         preserve their business organization and preserve the goodwill and
         business of the customers, suppliers and others having material
         business relations with them, unless the failure to maintain or
         preserve such status could not reasonably be expected to have a
         Material Adverse Effect; and
      d. preserve or renew all of their respective registered trademarks, trade
         names and service marks, material patents, copyrights, franchises,
         licenses, permits, certifications, easements, rights of way and other
         rights, consents or approvals, unless the failure to maintain or
         preserve such rights could not reasonably be expected to have a
         Material Adverse Effect.

 5.  Maintenance of Property and Other Collateral

     .  Borrowers shall maintain, and shall cause each of their Subsidiaries to
     maintain, and preserve all Collateral (including their respective
     Properties) which are material to their business in good working order and
     condition, ordinary wear and tear excepted, and will forthwith, or in the
     case of any material loss or damage to any of such Collateral, as soon as
     practicable after the occurrence thereof, make or cause to be made all
     repairs, replacements and other improvements in connection therewith that
     are necessary or desirable to such end.  Borrowers will promptly furnish to
     the Administrative Agent a statement respecting any material loss or damage
     to any such Collateral.

 6.  Insurance

     .  Borrowers shall maintain, and shall cause their Subsidiaries to
     maintain, with financially sound and reputable independent insurers,
     insurance with respect to their respective Property and business against
     loss or damage of the kinds customarily insured against by Persons engaged
     in the same or similar business (including, but not limited to,
     comprehensive property and liability coverage, and general umbrella
     coverage, including general liability and product liability), of such types
     and in such amounts as are customarily carried under similar circumstances
     by such other Persons, which insurance may not be cancelled except upon at
     least 30 days' written notice to the Administrative Agent and which
     policies name the Administrative Agent, on behalf of the Lenders, as lender
     loss payee and/or under a mortgagee endorsement, as the Administrative
     Agent shall reasonably require, thereunder.

 7.  Payment of Obligations

     .  Borrowers shall, and shall cause their Subsidiaries to, pay and
     discharge as the same shall become due and payable, all of their respective
     obligations and liabilities, including:

      a. other than pre-petition claims, all material tax liabilities,
         assessments and governmental charges or levies upon them or their
         properties or assets, unless the same are being contested in good faith
         by appropriate proceedings and adequate reserves in accordance with
         GAAP are being maintained by Borrowers or such Subsidiaries and except
         to the extent that the failure to pay is not reasonably likely to have
         a Material Adverse Effect;
      b. other than pre-petition claims, all material lawful claims which, if
         unpaid, would by law become a Lien upon their respective Properties,
         except for Permitted Liens;
      c. all Indebtedness, as and when due and payable, but subject to any
         subordination provisions contained in any instrument or agreement
         evidencing such Indebtedness, excluding reclamation claims and except
         to the extent that the failure to pay is not reasonably expected to
         have a Material Adverse Effect; and
      d. all obligations arising under the Exit Facility.

 8.  Compliance with Laws

     .  Borrowers shall comply, and shall cause each of their Subsidiaries to
     comply, in all material respects with all Requirements of Law of any
     Governmental Authority having jurisdiction over them or their business
     (including the Federal Fair Labor Standards Act), except such as may be
     contested in good faith or as to which a bona fide dispute may exist and
     except to the extent that the failure to comply therewith is not reasonably
     expected to have Material Adverse Effect.

 9.  Inspection of Property and Books and Records

     .  Borrowers shall maintain and shall cause each of their Subsidiaries to
     maintain proper books of record and account, in which full, true and
     correct entries in conformity with GAAP consistently applied shall be made
     of all financial transactions and matters involving the assets and business
     of Borrowers and such Subsidiaries.  Borrowers shall permit, and shall
     cause each of their Subsidiaries to permit, representatives and independent
     contractors of the Administrative Agent or any Lender, upon reasonable
     request to visit (during normal business hours), in the presence of a
     representative of Borrowers to inspect and have reasonable access to any of
     their respective Properties and premises, to examine their respective
     corporate, financial and operating records, and make copies thereof or
     abstracts therefrom, and to discuss their respective affairs, finances and
     accounts with their respective directors, officers, independent public
     accountants and other professional representatives, all at the expense of
     Borrowers and at such reasonable times during normal business hours and as
     often as may be reasonably desired, upon reasonable advance notice to
     Borrowers including, without limitation, semi-annual inspections to be
     conducted by a representative of the Lenders; provided, however, when an
     Event of Default exists the Administrative Agent or any Lender may do any
     of the foregoing at the expense of Borrowers at any time during normal
     business hours and without advance notice.

 10. Environmental Laws
      a. Borrowers shall, and shall cause each of their Subsidiaries to, conduct
         their respective operations and keep and maintain their respective
         Properties in compliance in all material respects with all applicable
         Environmental Laws, except to the extent that the failure to comply is
         not reasonably expected to have a Material Adverse Effect.
      b. Upon the written request of the Administrative Agent or any Lender,
         Borrowers shall submit and cause each of their Subsidiaries to submit,
         to the Administrative Agent and with sufficient copies for each Lender,
         at Borrowers' sole cost and expense, at reasonable intervals, a report
         providing an update of the status of any environmental, health or
         safety compliance, hazard or liability issue identified in any notice
         or report required pursuant to subsection 6.3, that could, individually
         or in the aggregate, result in liability in excess of $5,000,000.

 11. [Intentionally Omitted].
 12. Update of Collateral and Deposit Account Schedules

     .  Subject to the penultimate sentence of this Section 6.12, Borrowers
     shall at all times ensure that Schedule 6.12 attached hereto, describing
     the location of Collateral and deposit accounts delivered to the
     Administrative Agent prior to the Closing Date, are accurate and
     up-to-date.  Subject to the penultimate sentence of this Section 6.12, if
     for any reason any of the information disclosed thereon becomes out-of-date
     or inaccurate in any material respect, Borrowers promptly will cause such
     schedules to be updated and redistributed to the Administrative Agent at
     Borrowers' sole expense.  Notwithstanding the foregoing, Borrowers shall
     not be required to update such schedules more than once with respect to any
     specific fiscal quarter of Borrowers (unless Borrowers choose to update
     such schedules more often) and Borrowers may comply with their obligations
     under this Section 6.12 by delivering to the Administrative Agent, with
     respect to any fiscal quarter of Borrowers during which any changes
     occurred relating to the information required to be disclosed on such
     schedules, updated versions of such schedules reflecting any such changes
     with respect thereto that occurred during such fiscal quarter, which
     updated schedules shall be delivered to the Administrative Agent not later
     than the eighteenth (18th) Business Day following the last day of the
     fiscal quarter of Borrowers to which such updated schedules relate.  Each
     updated schedule delivered to the Administrative Agent pursuant to this
     Section shall either:  (a) be marked to show changes, additions, or
     deletions from the most recent prior version provided to the Administrative
     Agent, or (b) be accompanied by a cover letter or memorandum signed by a
     Responsible Officer of one of Borrowers explaining the nature of any
     changes, additions, or deletions from the most recent prior version
     provided to the Administrative Agent.

 13. [Intentionally Omitted].
 14. [Intentionally Omitted]



NEGATIVE COVENANTS

Borrowers hereby covenant and agree that, so long as any Lender shall have any
Credit Commitment hereunder, or any Loan or other Obligation shall remain unpaid
or unsatisfied (other than contingent obligations and indemnities which survive
repayment of the Loans), unless the Majority Lenders waive compliance in
writing:

 1.  Limitation on Liens

     .  Borrowers shall not, and shall not suffer or permit any of their
     Subsidiaries to, directly or indirectly, make, create, incur, assume or
     suffer to exist any Lien upon or with respect to any part of their
     Property, whether now owned or hereafter acquired, other than the following
     permitted Liens ("Permitted Liens"):

      a. any Lien existing on the Property of Borrowers or their Subsidiaries on
         the Closing Date and set forth in Schedule 7.1 securing Indebtedness
         outstanding on such date;
      b. any Lien and Negative Pledge created under any Loan Document;
      c. Liens securing taxes, fees, assessments or other governmental charges
         which are not delinquent or remain payable without penalty or being
         contested in good faith, or to the extent that non-payment thereof is
         permitted by Section 6.17, provided that no Notice of Lien has been
         filed or recorded under the Code;
      d. carriers', warehousemen's, mechanics', landlords', materialmen's,
         repairmen's or other similar Liens imposed by Law, arising in the
         Ordinary Course of Business which are not delinquent or remain payable
         without penalty or which are being contested in good faith and by
         appropriate proceedings, which proceedings have the effect of
         preventing the forfeiture or sale of the Property subject thereto;
      e. Liens consisting of pledges or deposits required in the Ordinary Course
         of Business in connection with workers' compensation, unemployment
         insurance and other social security benefits;
      f. Liens on the Property of Borrowers or any of their Subsidiaries
         securing (i) the non-delinquent performance of bids, trade contracts
         (other than for borrowed money), leases, statutory obligations,
         (ii) contingent obligations on surety and appeal bonds and (iii) other
         non-delinquent obligations of a like nature; in each case, incurred in
         the Ordinary Course of Business, provided all such Liens in the
         aggregate would not (even if enforced), result in an impairment of the
         ability of Borrowers or any of their Subsidiaries to use any material
         Property thereof,
      g. Zoning restrictions, easements, rights-of-way, licenses, reservations,
         provisions, covenants, conditions, waivers, restrictions on the use of
         property, minor irregularities of title or similar encumbrances
         incurred in the Ordinary Course of Business (and with respect to
         leasehold interests, mortgages, obligations, liens and other
         encumbrances incurred, created, assumed or permitted to exist and
         arising by, through or under a landlord or owner of the leased
         property, with or without consent of the lessee), which do not in any
         case materially detract from the value of the Property subject thereto
         or interfere with the ordinary conduct of the businesses of Borrowers
         and their Subsidiaries;
      h. Purchase money security interests on any equipment acquired or held by
         Borrowers or their Subsidiaries in the Ordinary Course of Business
         securing Indebtedness incurred or assumed for the purpose of financing
         all or any part of the cost of acquiring such equipment; provided that
         (i) any such Lien attaches to such equipment concurrently with or
         within 20 days after the acquisition thereof, (ii) such Lien attaches
         solely to the equipment so acquired in such transaction and (iii) the
         principal amount of the Indebtedness secured thereby does not exceed
         100% of the cost of such equipment;
      i. Liens securing Capital Lease Obligations on assets subject to such
         Capital Leases;
      j. Liens in favor of a banking institution arising as a matter of law
         encumbering deposits (including the right of set-off) held by such
         banking institutions incurred in the ordinary course of business and
         which are within the general parameters customary in the banking
         industry;
      k. Liens arising out of the existence of judgments or awards not
         constituting an Event of Default under Sections 8.1(k) and (l);
      l. Leases or subleases of real Property granted to others not interfering
         in any material respect with the business of Borrowers and any interest
         or title of a lessor under any lease not in violation of this
         Agreement;
      m. the replacement , extension or renewal of any Lien permitted hereunder;
         provided that (i) the principal amount of Indebtedness secured by any
         such Lien immediately prior to such refinancing, extension, renewal or
         refunding is not increased or the maturity thereof reduced, (ii) any
         such Lien is not extended to any other property and (iii) immediately
         after such refinancing, extension, renewal or refunding no Default or
         Event of Default would exist;
      n. [Intentionally omitted];
      o. any Lien granted in connection with the Exit Facility;
      p. Liens and Negative Pledges on the Collateral securing obligations of
         Borrowers or any Subsidiary in respect of Swap Contracts permitted by
         Section 7.5(n), in each case, on a pari passu basis with the
         Obligations; and
      q. Liens and Negative Pledges (other than Liens and Negative Pledges on
         the Collateral) existing on the Property of Borrowers or their
         Subsidiaries or created pursuant to Contractual Obligations existing on
         the Closing Date and set forth in Schedule 7.1 securing, in the case of
         Indebtedness, Indebtedness permitted under Section 7.5(b).

 2.  Disposition of Assets

     .  Borrowers shall not, and shall not suffer or permit any of their
     Subsidiaries to, directly or indirectly, without the consent of the
     Majority Lenders, make any Dispositions, other than the following permitted
     Dispositions ("Permitted Dispositions"):

      a. Dispositions made in the Ordinary Course of Business;
      b. the sale of equipment to the extent that such equipment is exchanged
         for credit against the purchase price of similar replacement equipment,
         or the proceeds of such sale are reasonably promptly applied to the
         purchase price of such replacement equipment;
      c. Dispositions of inventory, or used, worn-out or surplus property and
         other property or assets, all in the Ordinary Course of Business;
      d. Dispositions of equipment to the extent that such equipment is
         exchanged for credit against the purchase price of similar replacement
         equipment or the proceeds of such sale are reasonably promptly applied
         to the purchase price of such replacement equipment;
      e. transactions permitted under Sections 7.3 and 7.11; and
      f. Dispositions of assets for fair market value in an arm's length
         transaction not otherwise prohibited under this Agreement, the Net
         Proceeds of which are paid to the Administrative Agent for the account
         of the Lenders to the extent required under Section 2.3.

 3.  Fundamental Changes, Corporate Documents
      a. Borrowers shall not, and shall not suffer or permit any of their
         Subsidiaries to merge or consolidate with or into any Person or
         liquidate, wind-up or dissolve itself, or permit or suffer any
         liquidation or dissolution, discontinue its business or convey, lease,
         transfer or otherwise dispose, or sell all or substantially all of
         their assets, except, that so long as no Default or Event of Default
         exists or would result therefrom:
          i.   any Borrower may merge with any other Borrower;
          ii.  any Subsidiary may merge with (i) Borrowers provided that
               Borrowers shall be the continuing or surviving corporation,
               (ii) any one or more Subsidiaries, and (iii) any joint venture,
               partnership or other Person, so long as such joint venture,
               partnership and other Person will, as a result of making such
               merger and all other contemporaneous related transactions, become
               a Subsidiary; provided that when any Wholly-Owned Subsidiary is
               merging into another Subsidiary, the Wholly-Owned Subsidiary
               shall be the continuing or surviving Person;
          iii. any Subsidiary may sell all or substantially all of their assets
               (upon voluntary liquidation or otherwise), to Borrowers or to
               another Subsidiary; provided that when any wholly-owned
               Subsidiary is selling all or substantially all of their assets to
               another Subsidiary, the Subsidiary acquiring such assets shall be
               a Wholly-Owned Subsidiary; and
          iv.  Borrowers or their Subsidiaries may make Permitted Dispositions
               pursuant to Section 7.2.
     
      b. Borrowers shall not and shall not permit any of their Subsidiaries to,
         amend their articles of incorporation (or other formation document) or
         by-laws, in any manner reasonably likely to cause a Material Adverse
         Effect.

 4.  Loans and Investment

     .  Borrowers shall not purchase or acquire, or suffer or permit any of
     their Subsidiaries to purchase or acquire, or make any commitment therefor,
     any capital stock, equity interest, all or substantially all of the assets
     of, or any obligations or other securities of, or any interest in, any
     Person, or make any advance, loan, extension of credit or capital
     contribution to or any other investment in, any Person including any
     Affiliate of Borrowers, except for:

      a. investments in Cash Equivalent;
      b. investments of a Person that becomes a Subsidiary or is merged,
         consolidated or amalgamated with or into, or transfers all or
         substantially all of its assets to, or is liquidated into, any
         Borrowers or any of their Subsidiaries;
      c. extensions of credit in the nature of accounts receivable or notes
         receivable arising from the sale or lease of goods or services in the
         Ordinary Course of Business;
      d. extensions of credit by one Borrower to another Borrower;
      e. loans, existing investments and Contingent Obligations described on
         Schedule 7.4, as the same may be extended, renewed, refunded or
         refinanced; provided, however, that after giving effect to such
         extension, renewal, refunding or refinancing, (1)  the principal amount
         thereof is not increased, and (2) neither the tenor nor the remaining
         average life thereof is reduced;
      f. any endorsement of a check or other medium of payment for deposit or
         collection, or any similar transaction in the Ordinary Course of
         Business;
      g. investments acquired by Borrowers (i) in exchange for any other
         investment or indebtedness held by a Borrower in connection with or as
         a result of a bankruptcy, workout, reorganization or recapitalization
         of the issuer of such other investment, (ii) as a result of a
         foreclosure by a Borrower with respect to any secured investment or
         other transfer of title with respect to any secured investment in
         default, or (iii) as a result of dispute settlement;
      h. investments acquired by any Borrower in connection with a Disposition
         permitted by Section 7.2;
      i. loans, equity interests and investments existing on the Closing Date
         and listed on Schedule 7.4 and, except as may be otherwise provided in
         any Loan Document, any accretions or increases in such equity interests
         and investments and may extend, renew, refund, or refinance any such
         loan; provided, that after giving effect to such extension, renewal,
         refunding or refinancing, the principal amount thereof is not
         increased;
      j. other investments in Persons, including Subsidiaries of Borrowers which
         are not Pledged Subsidiaries not exceeding the sum of (i) $10,000,000
         in the aggregate from the Closing Date plus (ii) an amount equal to
         dividends and other distributions received from such Subsidiaries from
         time to time; provided, however, that the total of such investments
         under this subsection (j) shall not exceed $25,000,000 in the aggregate
         from the Closing Date, and immediately before and after giving effect
         to such investment, no Default or Event of Default shall exist;
      k. exchanges of theatre properties to the extent there are no additional
         incremental investments in connection with such exchanges;
      l. redemptions, purchases, retirements or other acquisitions for
         consideration of shares of capital stock of any Subsidiary of
         Borrowers; provided, that (i) such stock is not owned by Borrowers or
         their Subsidiaries and (ii) such redemption or acquisition is not
         otherwise prohibited under this Agreement;
      m. loans permitted under Sections 7.5 and 7.6; or
      n. investments by any Subsidiary of Borrowers.

     Under no circumstances shall any Borrower extend any credit or make any
     loans to any employees of any Borrower, the aggregate principal amount
     outstanding of which shall, at any given time, exceed $100,000.

 5.  Limitation on Indebtedness

     .  Borrowers shall not, and shall not suffer or permit any of their
     Subsidiaries to, create, incur, assume, suffer to exist, or otherwise
     become or remain directly or indirectly liable with respect to, any
     Indebtedness, except:

      a. Indebtedness incurred pursuant to this Agreement;
      b. Indebtedness existing on the Closing Date, as set forth in Schedule
         7.5, as the same may be extended, renewed, refunded or refinanced;
         provided, however, that after giving effect to such extension, renewal,
         refunding or refinancing, (i) the principal amount thereof is not
         increased, and (ii) neither the tenor nor the remaining average life
         thereof is reduced;
      c. purchase money liens and Capital Leases;
      d. endorsements for collection or deposit in the Ordinary Course of
         Business;
      e. accounts payable to trade creditors for goods and services and current
         operating liabilities (not the result of the borrowing of money)
         incurred in the Ordinary Course of Business of Borrowers and their
         Subsidiaries in accordance with customary terms and paid within the
         specified time, unless contested in good faith by appropriate
         proceedings and reserved for in accordance with GAAP;
      f. Indebtedness consisting of Contingent Obligations permitted pursuant to
         Section 7.8;
      g. Indebtedness secured by Liens permitted by subsections 7.1(f), (h),
         (i), (j), (k) and (m).
      h. Indebtedness incurred in connection with leases permitted pursuant to
         Sections 7.11;
      i. Indebtedness of any Borrower to any of their Wholly-Owned Subsidiaries
         or any Subsidiary of any Borrower to any Borrower;
      j. Additional Debt, subject to Section 2.3(b);
      k. Anschutz Sub Debt, subject to Section 2.3(b);
      l. Indebtedness incurred in connection with the Exit Facility, subject to
         Section 2.3(b);
      m. Indebtedness secured by Liens permitted by Section 7.1(s);
      n. Swap Contracts entered into with respect to obligations incurred or
         existing in the Ordinary Course of Business;
      o. Contingent Obligations comprised of endorsements for collection or
         deposit in the Ordinary Course of Business and accounts payable to
         suppliers incurred in the Ordinary Course of Business and paid in the
         Ordinary Course of Business;
      p. Contingent Obligations incurred in connection with various employee
         benefit plans or collective bargaining agreements to the extent not
         otherwise prohibited and subject to any restrictions in this Agreement
         or any other Loan Document;
      q. Indebtedness contemplated by Sections 7.4 and 7.6; and
      r. Indebtedness of any Person that becomes a Subsidiary after the
         Confirmation Date in accordance with the terms of Section 7.4 which
         Indebtedness is existing at the time such Person becomes a Subsidiary
         (other than Indebtedness incurred solely in contemplation of such
         Person Becoming a Subsidiary of Borrowers).

 6.  Transactions with Affiliates

     .  Borrowers shall not, and shall not permit any of their Subsidiaries to,
     sell or transfer any assets to, purchase or acquire any assets of, enter
     into any lease, make any loan or investment in, or otherwise engage in any
     material transaction with any Affiliate, except in the Ordinary Course of
     Business and upon fair and reasonable terms no less favorable than
     Borrowers or any such Subsidiary could obtain or could become entitled to
     in an arm's length transaction with a Person which was not an Affiliate;
     except:

      a. payments to Prop I under theatre leases and subleases entered into
         prior to the Closing Date and under other UARC Leases as in effect on
         the Closing Date;
      b. payments of management fees or similar fees paid by any Subsidiary of
         Borrowers to Borrowers or any Subsidiary;
      c. transactions done pursuant to the agreements and arrangements set forth
         on Schedule 7.6 hereto;
      d. transactions among Borrowers and their Subsidiaries in connection with
         the management and operation of such Subsidiaries in the Ordinary
         Course of Business as conducted as of the Closing Date;
      e. transactions among Borrowers and Pledged Subsidiaries; and
      f. transactions permitted under Sections and 7.3 and 7.4.

 7.  [Intentionally omitted].
 8.  [Intentionally omitted].
 9.  [Intentionally omitted].
 10. [Intentionally omitted].
 11. Lease Obligations

     .  Borrowers shall not, and shall not suffer or permit any of their
     Subsidiaries to, create or suffer to exist any obligations for the payment
     of rent for any Property under lease or agreement to lease, entered into
     pursuant to any Sale-and-Leaseback Transaction except Sale-and-Leaseback
     Transactions entered into in an arm's length transaction with a Person
     other than a Subsidiary of Borrowers; provided, that: (a) immediately prior
     to giving effect to such lease, the property or asset subject to such lease
     was sold by Borrowers or any such Subsidiary to the lessor under such lease
     for not less than fair market value; (b) the Net Proceeds of such sale are
     applied simultaneously to reduce the Loans to the extent required by
     Section 2.3; and (c) no Default or Event of Default would occur as a result
     of such sale and subsequent lease.

 12. Capital Expenditures

     .  Borrowers and their Subsidiaries shall not make or commit to make
     Capital Expenditures except:  (i) up to $50,000,000 for each fiscal year
     after the year 2000 (excluding any unused carry over from the prior year
     only); and (ii) up to $10,000,000 of unused carry over from the prior year
     only.

 13. Change in Business

     .  Borrowers shall not, and shall not permit any of their Subsidiaries, to
     engage in any material line of business substantially different from those
     lines of business carried on by them on the date hereof.

 14. Accounting Changes

     .  Borrowers shall not, and shall not suffer or permit any of their
     Subsidiaries to, make any significant change in accounting treatment or
     reporting practices, except as required by GAAP, or change the fiscal year
     of Borrowers or of any of their consolidated Subsidiaries, without the
     prior approval of the Majority Lenders.

 15. Relocation of Collateral, Chief Executive Offices, or Deposit Accounts

     .  No Borrower shall (a) relocate any of the Collateral to any location not
     specified as a location where such Borrower maintains Collateral on a
     schedule delivered to the Administrative Agent, except for relocations
     during any fiscal month of Borrowers with respect to which Borrowers are
     not past due in delivering to the Administrative Agent an updated version
     of a Collateral location schedule in accordance with the penultimate
     sentence of Section 6.12, (b) relocate its chief executive office, or
     (c) establish any new deposit account or modify any existing deposit
     account such that the schedule delivered to the Administrative Agent prior
     to the Closing Date fails accurately to disclose the relevant information
     with respect to same, except to the extent that such establishment or
     modification occurs during any fiscal month of Borrowers with respect to
     which Borrowers are not past due in delivering to the Administrative Agent
     an updated version of a deposit account location schedule in accordance
     with the penultimate sentence of Section 6.12.

 16. No Negative Pledges in Favor of Others

     .  Borrowers shall not agree to, and shall not permit or allow any of their
     Subsidiaries to agree to, any contractual provision whereby Borrowers or
     any Subsidiaries of Borrowers restrict their ability to grant Liens on
     their Property, except for Negative Pledges (a) in favor of the
     Administrative Agent and the Lenders contained in the Loan Documents or
     (b) in respect of the Indebtedness Proceeds as permitted under Section
     2.3(b).

 17. [Intentionally Omitted].
 18. [Intentionally Omitted]
     
     [Intentionally Omitted].
 19. Certain Restrictions

     .  Borrowers shall not, and shall not permit any of their Wholly-Owned
     Subsidiaries to, enter into any agreements (other than the Loan Documents)
     which restrict the ability of Borrowers or any of their Subsidiaries to
     (a) enter into amendments, modifications or waivers of the Loan Documents,
     or (b) create, incur, assume, suffer to exist or otherwise become liable
     with respect to any Indebtedness.

 20. Financial Covenants

     .  Neither Borrowers nor any of their Subsidiaries shall permit, with
     respect to the twelve-month trailing EBITDA, Total Leverage Ratio and
     Interest Coverage Ratio, determined on a Consolidated basis for the
     twelve-month period ending on the quarters set forth below, to be less than
     the amounts set forth next to such quarters:

     Min. Adj.
     
     
     
     Total
     
     
     
     Interest
     
     
     
     
     
     12 Mo. Trailing
     
     
     
     Leverage
     
     
     
     Coverage
     
     Year
     
     
     
     EBITDA ($mil)
     
     
     
     Ratio
     
     
     
     Ratio
     
     2001
     
     Q1
     
     $         60.0
     
     
     
     4.75
     
     
     
     2.00
     
     
     
     Q2
     
     60.0
     
     
     
     4.75
     
     
     
     2.00
     
     
     
     Q3
     
     60.0
     
     
     
     4.60
     
     
     
     2.00
     
     
     
     Q4
     
     60.0
     
     
     
     4.60
     
     
     
     2.00
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     2002
     
     Q1
     
     60.0
     
     
     
     4.60
     
     
     
     2.00
     
     
     
     Q2
     
     60.0
     
     
     
     4.60
     
     
     
     2.00
     
     
     
     Q3
     
     62.5
     
     
     
     4.35
     
     
     
     2.15
     
     
     
     Q4
     
     62.5
     
     
     
     4.35
     
     
     
     2.15
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     2003
     
     Q1
     
     65.0
     
     
     
     4.35
     
     
     
     2.20
     
     
     
     Q2
     
     65.0
     
     
     
     4.15
     
     
     
     2.20
     
     
     
     Q3
     
     67.5
     
     
     
     4.00
     
     
     
     2.35
     
     
     
     Q4
     
     67.5
     
     
     
     4.00
     
     
     
     2.35
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     2004
     
     Q1
     
     70.0
     
     
     
     4.00
     
     
     
     2.50
     
     
     
     Q2
     
     70.0
     
     
     
     3.75
     
     
     
     2.50
     
     
     
     Q3
     
     72.5
     
     
     
     3.50
     
     
     
     2.75
     
     
     
     Q4
     
     72.5
     
     
     
     3.50
     
     
     
     2.75

     
     Restricted Payments
     .  Borrowers shall not, nor permit any of their Subsidiaries to, declare or
     make any dividend payment or other distribution of assets, properties,
     cash, rights, obligations or securities on account of any shares of any
     class of their capital stock, or purchase, redeem or otherwise acquire for
     value any shares of their capital stock or any warrants, rights or options
     to acquire such shares, now or hereafter outstanding, or enter into
     derivative transactions related to the foregoing; except:
      a. dividends or distributions by Subsidiaries of Borrowers on their
         capital stock to Borrowers or their Subsidiaries; provided, however,
         that dividends or distributions by non Wholly-Owned Subsidiaries of
         Borrowers shall be paid ratably to holders of their capital stock;
      b. repurchase of their common stock held by retired, or former officers
         and employees (or from the estate, heirs or legatees of any deceased
         officer or employee); provide however, that the aggregate cash amount
         expended for such purpose shall not exceed $2,000,000 during any
         consecutive period of twelve months and shall not exceed $10,000,000 in
         the aggregate from and after the Closing Date;
      c. transactions permitted by Section 7.3 and 7.4; and
      d. dividends in the form of stock (which stock dividends paid to Borrowers
         shall be pledged under the Loan Documents if required thereby.

     Priority of Loan Payments
     .  Borrowers shall not, and shall not permit any of their Subsidiaries to,
     directly or indirectly make any optional or other voluntary payment,
     prepayment, retirement, repurchase or redemption on account of the
     principal of or interest on any Indebtedness or set aside money or
     securities for a sinking or other similar fund for the payment of principal
     of or premium or interest in respect of any Indebtedness or set apart money
     for the defeasance of any Indebtedness; except for:
      a. the Obligations;
      b. prepayments of existing Indebtedness permitted under Section 7.5(b)
         from the proceeds of Dispositions not required to prepay Loans pursuant
         to Section 2.3;
      c. refinancing or refunding of Indebtedness otherwise permitted under this
         Agreement; and
      d. payments otherwise permissible under Sections 7.4 and 7.22.

     Investments in Margin Stock
     .  Borrowers shall not, and shall not permit any of their Subsidiaries to,
     acquire or hold any Margin Stock, or permit any Subsidiary of Borrowers so
     to do, unless not more than 25% of the value of the assets of Borrowers, or
     Borrowers on a Consolidated basis, as the case may be, is represented by
     assets consisting of Margin Stock.
     Amendments to Certain Agreements
     .  Borrowers shall not, and shall not permit any of their Subsidiaries to,
     without the prior written consent of Majority Lenders, amend, waive or
     modify, or take or refrain from taking any action which has the effect of
     amending, waiving or modifying, any provision of:
      a. any other agreements with Affiliates to the extent the such amendment,
         waiver, modification or action could have a Material Adverse Effect or
         could have an adverse effect on the rights of the Administrative Agent,
         any Lender under this Agreement or any Loan Document; provided,
         however, that Borrowers and their Subsidiaries shall not be permitted
         to amend, waive or modify any material agreement with an Affiliate if a
         Default or Event of Default has occurred and is continuing, or
      b. any documents (other than documents referred to in (a) above)
         evidencing Indebtedness; provided, however, that notwithstanding
         anything to the contrary contained in this Section 7.25, amendments may
         be made to documents evidencing Indebtedness to the extent that the
         terms and conditions hereof permit Borrowers or their Subsidiaries to
         enter into an initial agreement which has the same effect as such
         amendment.



EVENTS OF DEFAULT

 1. Event of Default

.  Any of the following shall constitute an "Event of Default":

 a. Non-Payment

    .  Borrowers fail to pay, (i) when and as required to be paid herein, any
    amount of principal of any Loan or any amount required hereunder or
    (ii) within five days after the same shall become due, any interest, fee or
    any other amount payable hereunder or pursuant to any other Loan Document;
    or

 b. Representation or Warranty

    .  Any material representation or warranty by Borrowers or any of their
    Subsidiaries made or deemed made herein, in any Loan Document, or which is
    contained in any certificate, document or financial or other statement by
    Borrowers, any of their Subsidiaries, or their respective Responsible
    Officers, furnished at any time under this Agreement, or in or under any
    Loan Document, shall prove to have been incorrect in any material respect on
    or as of the date made or deemed made; or

 c. Specific Defaults

    .  Borrowers fail to perform or observe any term, covenant or agreement
    contained in Sections 6.9, 6.11, 6.13 or Article VII; or

 d. Other Defaults

    .  Borrowers fail to perform or observe any other term or covenant contained
    in this Agreement or any Loan Document, and such default shall continue
    unremedied for a period of 30 days after the earlier of (i) the date upon
    which a Responsible Officer of Borrowers knew or should have known of such
    failure or (ii) the date upon which written notice thereof is given to
    Borrowers by the Administrative Agent or any Lender; or

    Cross-Default

    .  Borrowers or any of their Subsidiaries (i) fail to make any payment in
    respect of any Indebtedness (including, but not limited to, the Exit
    Facility but excluding non-recourse indebtedness and indebtedness of non
    Wholly-Owned Subsidiaries) or Contingent Obligation having an aggregate
    principal amount (including undrawn committed or available amounts and
    including amounts owing to all creditors under any combined or syndicated
    credit arrangement) of more than $5,000,000 when due (whether by scheduled
    maturity, required prepayment, acceleration, demand, or otherwise) and such
    failure continues after the applicable grace or notice period, if any,
    specified in the document relating thereto on the date of such failure; or
    (ii) fail to perform or observe any other condition or covenant, or any
    other event shall occur or condition exist, (irrespective of whether such
    non-performance or non-observance shall be waived or otherwise excused by
    the holder or holders of such Indebtedness) under any agreement or
    instrument relating to any such Indebtedness (including, but not limited to,
    the Exit Facility) or Contingent Obligation, if the effect of such failure,
    event or condition is to cause, or to permit the holder or holders of such
    Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
    trustee or Administrative Agent on behalf of such holder or holders or
    beneficiary or beneficiaries) to cause such Indebtedness to be declared to
    be due and payable, prior to its stated maturity, or such Contingent
    Obligation to become payable or cash collateral in respect thereof to be
    demanded; or

 e. Bankruptcy Orders

    .  Borrowers or any of their Subsidiaries, without the prior express written
    consent of the Majority Lenders, breach, modify, terminate, amend or seek to
    vacate the order approving the Confirmation Order; or

 f. [Intentionally Omitted];
 g. Pre-Petition Obligations

    .  Borrowers or any of their Subsidiaries shall make any payments of
    Indebtedness relating to pre-Petition Date obligations other than as
    permitted under the Confirmation Order, in connection with the Term Sheet or
    as otherwise approved by the Bankruptcy Court; or

 h. [Intentionally omitted];
 i. Judgments

    .  One or more judgments or decrees that does or could reasonably be
    expected to have a Material Adverse Effect shall be entered by a court or
    courts of competent jurisdiction against Borrowers or their Subsidiaries
    (other than any judgment as to which, and only to the extent, a reputable
    insurance company has acknowledged coverage of such claim in writing) and
    any such judgments or decrees shall not be stayed, discharged, paid, bonded
    or vacated within 30 days; or

 j. Change in Control

    .  A Change of Control Event shall occur; or

 k. Material Adverse Effect

    .  There shall occur any event or condition after the Confirmation Date that
    does or could reasonably be expected to have a Material Adverse Effect and
    as to which event or condition the Administrative Agent has delivered a
    notice to Borrowers within 30 days of the occurrence thereof and which event
    or condition shall not have been cured by Borrowers or their Subsidiaries
    within 30 days after receipt of such notice from the Administrative Agent;
    or

 l. Loan Documents Cease to be in Effect

    .  Any Loan Document shall cease to be in full force and effect for any
    reason other than the indefeasible payment and satisfaction in full of the
    Obligations, the agreement of the Lenders, or the termination thereof in
    accordance with its terms, any court of competent jurisdiction shall declare
    any Loan Document, or any material provision thereof to be void,
    ineffective, or unenforceable, any Lien on any material type, item, or
    portion of Collateral provided for in any Loan Document shall be set aside,
    avoided, or declared by a court of competent jurisdiction to be void,
    ineffective, or unenforceable, or any Borrower shall challenge, dispute, or
    repudiate all or any material portion of its Obligations under any material
    provision of any of the Loan Documents or the Lenders shall cease to have a
    first priority Lien on all Collateral (subject to Permitted Liens); or

 m. Bankruptcy; Insolvency

.  After the Confirmation Date, Borrowers or any of their Subsidiaries shall: 
(i) become insolvent or be unable to pay their debts as they mature; (ii) make
an assignment for the benefit of creditors or to an agent authorized to
liquidate any substantial amount of their properties and assets; (iii) file a
voluntary petition in bankruptcy or seeking reorganization or to effect a plan
or other arrangement with creditors; (iv) file an answer admitting the material
allegations of an involuntary petition relating to bankruptcy or reorganization
or join in any such petition; (v) become or be adjudicated as bankrupt;
(vi) apply for or consent to the appointment of, or consent that an order be
made, appointing any receiver, custodian or trustee, for themselves or any of
their properties, assets or businesses; or (vii) in an involuntary proceeding,
any receiver, custodian or trustee shall have been appointed for all or
substantial part of Borrower's or any of their Subsidiaries' properties, assets
or businesses and shall not be discharged within 30 days after the date of such
appointment.

Rights and Remedies

.  Upon the occurrence of any Event of Default specified in Sections (f), (g) or
(n) above, the Credit Commitments shall automatically and immediately terminate
and the unpaid principal amount of and any and all accrued interest on the Loans
and any and all accrued fees and other Obligations shall automatically become
immediately due and payable, with all additional interest from time to time
accrued thereon and without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by
Borrowers or their Subsidiaries, and upon the occurrence and during the
continuance of any other Event of Default, the Administrative Agent shall at the
request, or may with the consent of the Majority Lenders, by written notice to
Borrowers, (i) declare that the Credit Commitments are terminated, whereupon the
Credit Commitments shall immediately terminate, (ii) declare the unpaid
principal amount of and any and all accrued and unpaid interest on the Loans and
any and all accrued fees and other Obligations to be, and the same shall
thereupon be, immediately due and payable with all additional interest from time
to time accrued thereon and without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by
Borrowers.  The rights and remedies of the Lenders hereunder shall be binding
upon a Chapter 11 or Chapter 7 Trustee in any Bankruptcy case relating to
Borrowers.

Remedies; Obtaining the Collateral Upon Default

.  Upon the occurrence and during the continuance of an Event of Default, to the
extent any such action is not inconsistent with the Confirmation Order, the
Lender shall have all rights as a secured creditor under the UCC in all relevant
jurisdictions and may:

 a. perform all acts attendant to the Loans extended hereunder and to exercise
    all remedies in the case of any Event of Default hereunder;
 b. personally, or by agents or attorneys, retake possession of the Collateral
    or any part thereof, from Borrowers and their Subsidiaries or any other
    Person who then has possession of any part thereof with or without notice or
    process of law (but subject to any applicable laws), and for that purpose
    may enter upon Borrowers' or any of their Subsidiaries' premises where any
    of the Collateral is located and remove the same and use in connection with
    such removal any and all services, supplies, aids and other facilities of
    Borrowers or any of their Subsidiaries;
 c. sell, assign or otherwise liquidate, or direct Borrowers or any of their
    Subsidiaries to sell, assign or otherwise liquidate, any or all of the
    Collateral or any part thereof, and take possession of the proceeds of any
    such sale or liquidation;
 d. apply any and all funds held by the Collateral Agent, on behalf of the
    Lenders, to the Obligations hereunder; and
 e. take possession of the Collateral or any part thereof, by directing
    Borrowers and any of their Subsidiaries in writing to deliver the same to
    the Collateral Agent at any place or places designated by the Collateral
    Agent, in which event Borrowers and any of their Subsidiaries shall at their
    own expense:

(1) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

(2) while the Collateral shall be stored and kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain them in good condition; and

it being understood that Borrowers or any of their Subsidiaries obligation so to
deliver the Collateral is of the essence of this Agreement and that,
accordingly, upon application to the Bankruptcy Court, the Collateral Agent
shall be entitled to a decree requiring specific performance by Borrowers or any
of their Subsidiaries of such obligation.

Remedies, Disposition of the Collateral

.  Upon the occurrence and during the continuance of an Event of Default, and to
the extent not inconsistent with the Confirmation Order, any Collateral
repossessed by the Collateral Agent, and any other Collateral whether or not so
repossessed by the Collateral Agent, may be sold, assigned, leased or otherwise
disposed of under one or more contracts or as an entirety, and without the
necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as the Collateral Agent may, in compliance with any applicable laws,
determined to be commercially reasonable.  Any of the Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Collateral Agent or after any overhaul or repair which the
Collateral Agent shall determine to be commercially reasonable.  Any such
disposition which shall be a private sale or other private proceeding permitted
by applicable laws shall be made upon not less than 30 days' written notice to
Borrowers specifying the time at which such disposition is to be made and the
intended sale price or other consideration therefor, and shall be subject, for
the 30 days after the giving of such notice, to the right of Borrowers or any
nominee of Borrowers to acquire the Collateral involved at a price or for such
other consideration at least equal to the intended sale price or other
consideration so specified.  Any such disposition which shall be a public sale
permitted by applicable laws shall be made upon not less than 30 days' written
notice to Borrowers specifying the time and place of such sale and, in the
absence of applicable laws, shall be by public auction (which may, at the
Collateral Agent's option, be subject to reserve), after publication of notice
of such auction not less than 30 days prior thereto in two newspapers in
national circulation.  To the extent permitted by any applicable laws, the
Collateral Agent on behalf of the Lenders may bid for and become the purchaser
of the Collateral or any item thereof, offered for sale in accordance with this
Section 8.4 without accountability to Borrowers or any of their Subsidiaries or
the Credit Lenders (except to the extent of surplus money received).  If, under
applicable laws, the Collateral Agent shall be required to make disposition of
the Collateral within a period of time which does not permit the giving of
notice to Borrowers as herein above specified, the Collateral Agent need give
Borrowers only such notice of disposition as shall be reasonably practicable.

Recourse

.  Except as required by the Bankruptcy Code or by order of the Bankruptcy
Court, Borrowers shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to satisfy the
Obligations.  Borrowers shall also be liable for all reasonable expenses of the
Collateral Agent incurred in connection with collecting such deficiency,
including, without limitation, the reasonable fees and disbursements of any
attorneys employed by the Collateral Agent to collect such deficiency.

Rights Not Exclusive

.  The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.



THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 1. Appointment and Authorization

.  Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent and Collateral Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, including, without
limitation, pursuant to Section 6.9 hereof, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent and Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent and Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or Collateral Agent.

Delegation of Duties

.  The Administrative Agent and Collateral Agent may execute any of their
respective duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent and Collateral Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that they select with reasonable
care.

Liability of Administrative Agent and Collateral Agent

.  None of the Administrative Agent-Related Persons or Collateral Agent-Related
Persons shall (i) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document
(except for their own gross negligence or willful misconduct) or (ii) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by Borrowers or any Subsidiary or Affiliate of
Borrowers, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent or
Collateral Agent under or in connection with, this Agreement or any other Loan
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrowers or any other party to any Loan Document (except the Administrative
Agent or Collateral Agent) to perform its obligations hereunder or thereunder. 
No Administrative Agent-Related Person Agent or Collateral Agent-Related Persons
shall be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of this Agreement or any other Loan Document, or to inspect the Properties,
books or records of Borrowers or any of Borrowers' Subsidiaries or Affiliates.

Reliance by Administrative Agent and Collateral Agent
 a. The Administrative Agent and Collateral Agent shall be entitled to rely, and
    shall be fully protected in relying, upon any writing, resolution, notice,
    consent, certificate, affidavit, letter, telegram, facsimile, telex or
    telephone message, statement or other document or conversation believed by
    them to be genuine and correct and to have been signed, sent or made by the
    proper Person or Persons, and upon advice and statements of legal counsel,
    independent accountants and other experts selected by the Administrative
    Agent or Collateral Agent.  The Administrative Agent and Collateral Agent
    shall be fully justified in failing or refusing to take any action under
    this Agreement or any other Loan Document unless they shall first receive
    such advice or concurrence of the Majority Lenders as they deem appropriate
    and, if they so request, they shall first be indemnified to their
    satisfaction by the Lenders against any and all liability and expense which
    may be incurred by them by reason of taking or continuing to take any such
    action.  The Administrative Agent and Collateral Agent shall in all cases be
    fully protected in acting, or in refraining from acting, under this
    Agreement or any other Loan Document in accordance with a request or consent
    of the Majority Lenders and such request and any action taken or failure to
    act pursuant thereto, if taken in accordance with the terms of this
    Agreement, shall be binding upon all of the Lenders.
 b. For purposes of determining compliance with the conditions specified in
    Sections 4.1 and 4.2, each Lender shall be deemed to have consented to,
    approved or accepted, or to be satisfied with, each document or other matter
    either sent by the Administrative Agent or Collateral Agent to such Lender
    for consent, approval, acceptance, or satisfaction, or required thereunder
    to be consented to or approved by or acceptable or satisfactory to such
    Lender.

Notice of Default

.  The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender (other
than BofA) or Borrowers referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a "notice of default."  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
requested by the Majority Lenders in accordance with Article VIII; provided,
however, that unless and until the Administrative Agent shall have received any
such request, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.

Credit Decision

.  Each Lender expressly acknowledges that none of the Administrative
Agent-Related Persons has made any representation or warranty to it and that no
act by the Administrative Agent hereinafter taken, including any review of the
affairs of Borrowers and their Subsidiaries shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrowers and their Subsidiaries, and
all applicable Lender regulatory laws relating to the transactions contemplated
thereby, and made its own decision to enter into this Agreement and extend
credit to Borrowers hereunder.  Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrowers.  Except for notices, reports and other documents
expressly herein required to be furnished to the Lenders by the Administrative
Agent, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of Borrowers which may come into the possession of any of the
Administrative Agent-Related Persons.

Indemnification

.  Whether or not the transactions contemplated hereby shall be consummated, the
Lenders shall indemnify upon demand the Administrative Agent-Related Persons and
Collateral Agent-Related Persons (to the extent not reimbursed by or on behalf
of Borrowers and without limiting the obligation of Borrowers to do so), ratably
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind whatsoever which may at any time (including at any time following the
repayment of the Loans and the termination or resignation of the related
Administrative Agent and Collateral Agent) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by any such Person under or in connection with any of the foregoing; provided,
however, that the Lenders shall not be liable for the payment to the
Administrative Agent-Related Persons or Collateral Agent-Related Persons of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Person's
gross negligence or willful misconduct.  Without limitation of the foregoing,
the Lenders shall reimburse the Administrative Agent and Collateral Agent upon
demand for its ratable share of any costs or out-of-pocket expenses (including
Attorney Costs) incurred by the Administrative Agent and Collateral Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein to the extent that the Administrative
Agent and Collateral Agent are not reimbursed for such expenses by or on behalf
of Borrowers.  Without limiting the generality of the foregoing, if the Internal
Revenue Service or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, together with all costs and expenses
and attorneys' fees (including Attorney Costs).  The obligation of the Lenders
in this Section shall survive the payment of all Obligations hereunder.

Administrative Agent in Individual Capacity

.  BofA and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory or other business with
Borrowers and their Subsidiaries and Affiliates as though BofA were not the
Administrative Agent hereunder or without notice to or consent of the Lenders. 
With respect to its Loans, BofA shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the terms "Lender" and "Lenders" shall include
BofA in its individual capacity.

Successor Administrative Agent and Successor Collateral Agent

.  The Administrative Agent and Collateral Agent may, and at the request of the
Majority Lenders shall, resign as Administrative Agent and Collateral Agent, as
the case may be, upon 30 days' notice to the Lenders.  If the Administrative
Agent and Collateral Agent shall resign as Administrative Agent and Collateral
Agent under this Agreement, the Majority Lenders shall appoint from among the
Lenders a successor Administrative Agent and a successor Collateral Agent, as
the case may be, for the Lenders which successor Administrative Agent and
successor Collateral Agent shall be approved by Borrowers (which approval shall
not be unreasonably withheld).  If no successor Administrative Agent and no
successor Collateral Agent, as the case may be, are appointed prior to the
effective date of the resignation of the Administrative Agent and Collateral
Agent, the Administrative Agent and Collateral Agent may appoint, after
consulting with the Lenders and Borrowers, a successor Administrative Agent and
a successor Collateral Agent, as the case may be, from among the Lenders.  Upon
the acceptance of their appointment as successor Administrative Agent and
successor Collateral Agent hereunder, such successor Administrative Agent and
successor Collateral Agent, as the case may be, shall succeed to all the
appointment, powers and duties of the retiring Administrative Agent and the
retiring Collateral Agent.  The term "Administrative Agent" shall mean such
successor Administrative Agent and the term "Collateral Agent" shall mean such
successor Collateral Agent.  The retiring Administrative Agent's rights, powers
and duties as Administrative Agent shall be terminated and the retiring
Collateral Agent's rights, powers and duties as Collateral Agent shall be
terminated.  After a retiring Administrative Agent's resignation as
Administrative Agent hereunder and a retiring Collateral Agent's resignation as
Collateral Agent hereunder, as the case may be, the provisions of this Article
IX and Sections 10.4 and 10.5 shall inure to their respective benefit as to any
actions taken or omitted to be taken by them while they were Administrative
Agent and Collateral Agent under this Agreement.  If no successor Administrative
Agent and no successor Collateral Agent have accepted appointment as
Administrative Agent and Collateral Agent by the date which is 30 days following
a retiring Administrative Agent's notice of resignation and a retiring
Collateral Agent's notice of resignation, the retiring Administrative Agent's
resignation and the retiring Collateral Agent's resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent and Collateral Agent hereunder until such time, if any,
as the Majority Lenders appoint a successor Administrative Agent and a successor
Collateral Agent, as the case may be, as provided for above.



MISCELLANEOUS

 1. Amendments and Waivers

.  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by Borrowers therefrom,
shall be effective unless the same shall be in writing and signed by, or
consented to in writing by the Majority Lenders, Borrowers and the
Administrative Agent, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following: (1) waive any of
the conditions precedent specified in Article 4; (2) increase the Aggregate
Commitment of the Lenders; (3) reduce the principal of, or interest on, the
Notes or any fees hereunder; (4) postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees hereunder; (5) change the
respective percentage of the Credit Commitments or of the aggregate unpaid
principal amount of the Notes or the number of Lenders which shall be required
for the Lenders or any of them to take action hereunder; or (6) amend, modify or
waive any provision of this Section 10.1; and provided further that no
amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under any of the
Loan Documents.

Notices
 a. All notices, requests and other communications provided for hereunder shall
    be in writing (which, unless the context expressly otherwise provides, may
    be by facsimile transmission, provided that any matter transmitted by
    Borrowers by facsimile (i) shall be immediately confirmed by a telephone
    call to the recipient at the number specified on the applicable signature
    page hereof, and (ii) shall be followed promptly by a hard copy (original
    thereof) sent by mail or delivery, and mailed or delivered, to the address
    specified for notices on the applicable signature page hereof, or, as
    directed to Borrowers, the Administrative Agent, or Collateral Agent to such
    other address as shall be designated by such party in a written notice to
    the other parties, and directed as to each other party, at such other
    address as shall be designated by such party in a written notice to
    Borrowers, the Administrative Agent and Collateral Agent.
 b. All such notices, requests and communications shall, when transmitted by
    overnight delivery, or faxed, be effective when delivered for overnight
    (next-day) delivery, or transmitted by facsimile machine, respectively, or
    if delivered, upon deposit with the delivery company, except that notices
    pursuant to Article II or VIII shall not be effective until actually
    received by the Administrative Agent and Collateral Agent.
 c. The Administrative Agent, Collateral Agent and the Lenders shall be entitled
    to rely on the authority of any Person purporting to be a Person authorized
    by Borrowers to give such notice and believed by them to be genuine and
    correct and the Administrative Agent, Collateral Agent or the Lenders shall
    not have any liability to Borrowers or other Person on account of any action
    taken or not taken by the Administrative Agent, Collateral Agent and the
    Lenders in reliance upon such facsimile notice.  The obligation of Borrowers
    to repay the Loans shall not be affected in any way or to any extent by any
    failure by the Administrative Agent, Collateral Agent and the Lenders to
    receive written confirmation of any facsimile notice or the receipt by the
    Administrative Agent, Collateral Agent and the Lenders of a confirmation
    which is at variance with the terms understood by the Administrative Agent,
    Collateral Agent and the Lenders to be contained in the facsimile notice.

No Waiver; Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, Collateral Agent or any Lender, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.

Costs and Expenses

.  Borrowers shall whether or not the transactions contemplated hereby shall be
consummated:

 a. pay or reimburse each Lender, the Administrative Agent and Collateral Agent
    within 30 days after demand (subject to subsection 4.2 d)) for all
    reasonable costs and expenses incurred by each Lender, the Administrative
    Agent and Collateral Agent (including fees and expenses described in
    subsection (c) below) in connection with the negotiation, development,
    preparation, delivery and execution of this Agreement, any Loan Document and
    any other documents prepared in connection herewith or therewith, and the
    consummation of the transactions contemplated hereby and thereby, including
    title insurance, recording and other fees incurred by the Administrative
    Agent or the Collateral Agent with respect thereto and the reasonable
    Attorney Costs incurred by each Lender and the Administrative Agent with
    respect thereto;
 b. pay or reimburse each Lender, the Administrative Agent and Collateral Agent
    within 30 days after demand (subject to subsection 4.2(d)) for all
    reasonable costs and expenses incurred by them in connection with the
    negotiation, renegotiation, restructure, workout, enforcement, attempted
    enforcement, or preservation of any rights or remedies (including in
    connection with any "workout" or restructuring regarding the Loans and
    including in any insolvency proceeding or appellate proceeding) under this
    Agreement, any other Loan Document, and any such other documents, including
    reasonable Attorney Costs incurred by the Administrative Agent, Collateral
    Agent and any Lender; and
 c. pay or reimburse each Lender, the Administrative Agent and Collateral Agent
    within 30 days after demand (subject to Subsection 4.2(d)) for all
    reasonable costs and expenses incurred by each Lender, the Administrative
    Agent and Collateral Agent subsequent to the Closing Date in connection with
    this Agreement including, without limitation, all reasonable costs and
    expenses incurred in connection with the administration and enforcement of
    this Agreement and Loan Documents.
 d. pay or reimburse each Lender within 30 days after demand (subject to Section
    4.2(d)) for all reasonable costs and expenses incurred by such Lender by
    reason of the liquidation or reemployment of deposits or other funds
    acquired by such Lender to maintain such Loan if any payment of principal of
    any Loan is made by Borrowers to or for the account of any Lender as a
    result of a prepayment or payment pursuant to Section 2.4.

The agreements of Borrowers set forth in this Section shall survive the
termination of this Agreement.

Indemnity

.  Borrowers shall pay, indemnify, and hold each Lender, the Administrative
Agent, the Collateral Agent and each of their respective officers, directors,
employees, counsel, agents and attorneys-in-fact (each, an "Indemnified Person")
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses or disbursements
(including reasonable Attorney Costs) of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement and any other Loan Documents, or the transactions contemplated
hereby and thereby, and with respect to any investigation, litigation or
proceeding (including any insolvency proceeding or appellate proceeding) related
to this Agreement, the Loan Documents, or the Loans or the use of the proceeds
thereof, whether or not any Indemnified Person is a party thereto (all the
foregoing, collectively, the "Indemnified Liabilities"); provided, however, that
Borrowers shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities arising from the gross negligence or willful
misconduct of such Indemnified Person.

Borrowers hereby agree to indemnify, defend and hold harmless each Indemnified
Person, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses or disbursements
(including reasonable Attorney Costs and the allocated cost of internal
environmental audit or review services), which may be incurred by or asserted
against such Indemnified Person in connection with or arising out of any pending
or threatened investigation, litigation or proceeding, or any action taken by
any Person, with respect to any Environmental Claim arising out of or related to
any Property subject to a Mortgage in favor of the Collateral Agent or any
Lender.  No action taken by legal counsel chosen by the Administrative Agent,
the Collateral Agent or any Lender in defending against any such investigation,
litigation or proceeding or requested remedial, removal or response action shall
vitiate or in any way impair Borrowers' obligation and duty hereunder to
indemnify and hold harmless the Administrative Agent, the Collateral Agent and
each Lender.

In no event shall any site visit, observation, or testing by the Administrative
Agent, the Collateral Agent or any Lender (or any contractor of the
Administrative Agent, the Collateral Agent or any Lender) be deemed a
representation or warranty that Hazardous Materials are or are not present in,
on, or under the site, or that there has been or shall be compliance with any
Environmental Law.  Neither Borrowers nor any other Person is entitled to rely
on any site visit, observation, or testing by the Administrative Agent, the
Collateral Agent or any Lender.  Neither the Administrative Agent, the
Collateral Agent nor any Lender owes any duty of care to protect Borrowers or
any other Person against, or to inform Borrowers or any other party of, any
Hazardous Materials or any other adverse condition affecting any site or
Property.  Neither the Administrative Agent, the Collateral Agent nor any Lender
shall be obligated to disclose to Borrowers or any other Person any report or
findings made as a result of, or in connection with, any site visit,
observation, or testing by the Administrative Agent, the Collateral Agent or any
Lender.

At the election of any Indemnified Person, Borrowers shall defend such
Indemnified Person using legal counsel satisfactory to such Indemnified Person
in such Person's reasonable discretion, at the sole cost and expense of
Borrowers.  All amounts owing under this Section 10.05 shall be paid within 30
days after demand.

Without limiting the generality of the foregoing, any amount required to be paid
by any Lender to the Administrative Agent, the Collateral Agent or any
Administrative Agent-Related Person pursuant to Section 9.7 shall constitute an
Indemnified Liability recoverable by such Lender from Borrowers, so long as such
Indemnified Liability does not arise from the gross negligence or willful
misconduct such Lender.  The agreements in this Section shall survive payment of
all other Obligations.

Marshaling, Payments Set Aside

.  Except as set forth in Section 8.2 hereof, neither the Administrative Agent
nor the Lenders shall be under any obligation to marshal any assets in favor of
Borrowers or any other Person or against or in payment of any or all of the
Collateral Obligations.  The Administrative Agent and the Lenders shall have the
right to foreclose and liquidate any of the Collateral in any order without
incurring any liability to Borrowers.  To the extent that Borrowers make a
payment or payments to the Administrative Agent or the Lenders, or the
Administrative Agent or the Lenders enforce their Liens or exercise their rights
of setoff, and such payment or payments or the proceeds of such enforcement or
set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party in connection with any insolvency proceeding, or
otherwise, then to the extent of such recovery the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or set-off
had not occurred.

Successors and Assigns

.  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that Borrowers may not assign or transfer any of their rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent and each Lender.

Assignments; Participations; etc.
 a. Any Lender may at any time assign and delegate to one or more Lender
    Affiliates all or any portion of the Loans, the Credit Commitments and the
    other rights and obligations of such Lender hereunder; provided that (i) all
    such assignments shall be in a minimum amount of $1,000,000 if made to
    another Lender party hereto or $5,000,000 if made to any other Lender
    Affiliate; (ii) no Lender shall have Credit Commitments, immediately
    following an assignment, of an aggregate amount of less than $1,000,000
    unless such Lender shall have assigned all of its Loans, Credit Commitments,
    rights and obligations hereunder, and no Lender Affiliate, other than a
    Lender party hereto, shall have Credit Commitments immediately following an
    assignment of an aggregate amount of less than $5,000,000, unless such
    Lender Affiliate shall have assigned all of its Loans, Credit Commitments,
    rights and obligation hereunder; provided, further, that Borrowers and the
    Administrative Agent may continue to deal solely and directly with such
    Lender in connection with the interest so assigned to such Lender Affiliate
    until (A) written notice of such assignment, together with payment
    instructions, addresses and related information with respect to such Lender
    Affiliate, shall have been given to Borrowers and the Administrative Agent
    by such Lender and such Lender Affiliate; (B) such Lender and such Lender
    Affiliate shall have delivered to Borrowers and the Administrative Agent an
    Assignment and Acceptance in the form of Exhibit F ("Assignment and
    Acceptance") together with any Note or Notes subject to such Assignment and
    (C) such Lender Affiliate has paid to the Administrative Agent a processing
    fee in the amount of $3,000.
 b. Upon the occurrence and continuance of an Event of Default, any Lender may,
    with the written consent of the Administrative Agent, which consent shall
    not be unreasonably withheld or delayed, at any time assign and delegate to
    one or more Eligible Assignees (provided that no written consent of the
    Administrative Agent shall be required in connection with any assignment and
    delegation by a Lender to its Lender Affiliate) (each an "Assignee") all or
    any portion of the Loans, the Credit Commitments and the other rights and
    obligations of such Lender hereunder; provided, however, that Borrowers and
    the Administrative Agent may continue to deal solely and directly with such
    Lender in connection with the interest so assigned to an Assignee until
    (A) written notice of such assignment together with payment instructions,
    addresses and related information with respect to the Assignee, shall have
    been given to Borrowers and the Administrative Agent by such Lender and the
    Assignee; (B) such Lender and its Assignee shall have delivered to Borrowers
    and the Administrative Agent an Assignment and Acceptance together with any
    Note or Notes subject to such Assignment and (C) the Assignee has paid to
    the Administrative Agent a processing fee in the amount of $3,000.
 c. From and after the date that the Administrative Agent notifies the assignor
    Lender that it has received an executed Assignment and Acceptance and
    payment of the above-referenced processing fee, (i) the Assignee thereunder
    shall be a party hereto and, to the extent that rights and obligations
    hereunder and under the Loan Documents have been assigned to it pursuant to
    such Assignment and Acceptance, shall have the rights and obligations of the
    assignor Lender under the Loan Documents and (ii)  the assignor Lender
    shall, to the extent that rights and obligations hereunder and under the
    other Loan Documents have been assigned by it pursuant to such Assignment
    and Acceptance, relinquish its rights and be released from its obligations
    under the Loan Documents.
 d. Within five Business Days after its receipt of notice by the Administrative
    Agent that it has received an executed Assignment and Acceptance, which
    notice shall also be sent by the Administrative Agent to each Lender, and
    payment of the processing fee, Borrowers shall execute and deliver to the
    Administrative Agent, new Notes evidencing such Assignee's assigned Loans
    and Credit Commitment and, if the assignor Lender has retained a portion of
    its Loans and its Credit Commitment, replacement Notes in the principal
    amount of the Loans and Credit Commitment retained by the assignor Lender
    (such Notes to be in exchange for, but not in payment of, the Notes held by
    such Lender).  Immediately upon each Assignee's making its processing fee
    payment under the Assignment and Acceptance, this Agreement, shall be deemed
    to be amended to the extent, but only to the extent, necessary to reflect
    the addition of the Assignee and the resulting adjustment of the Credit
    Commitments arising therefrom.  The Credit Commitment allocated to each
    Assignee shall reduce such Credit Commitment of the assigning Lender pro
    tanto.
 e. Any Lender may at any time sell to one or more commercial lenders or other
    Persons not affiliates of Borrowers (a "Participant") participating
    interests in any Loans, the Credit Commitment of that Lender and the other
    interests of that Lender (the "originating Lender") hereunder and under the
    other Loan Documents; provided, however, that (i) the originating Lender's
    obligations under this Agreement shall remain unchanged, (ii) the
    originating Lender shall remain solely responsible for the performance of
    such obligations, (iii) Borrowers and the Administrative Agent shall
    continue to deal solely and directly with the originating Lender in
    connection with the originating Lender's rights and obligations under this
    Agreement and the other Loan Documents, and (iv) no Lender shall transfer or
    grant any participating interest under which the Participant shall have
    rights to approve any amendment to, or any consent or waiver with respect
    to, this Agreement or any other Loan Document.  In the case of any such
    participation, the Participant shall not have any rights under this
    Agreement, or any of the other Loan Documents, and all amounts payable by
    Borrowers hereunder shall be determined as if such Lender had not sold such
    participation; except that, if amounts outstanding under this Agreement are
    due and unpaid, or shall have been declared or shall have become due and
    payable upon the occurrence of an Event of Default, each Participant shall
    be deemed to have the right of set-off in respect of its participating
    interest in amounts owing under this Agreement to the same extent as if the
    amount of its participating interest were owing directly to it as a Lender
    under this Agreement.
 f. Each Lender agrees to take normal and reasonable precautions and exercise
    due care to maintain the confidentiality of all information identified as
    "confidential" by Borrowers and provided to it by Borrowers or any
    Subsidiary of Borrowers, or by the Administrative Agent on such Company's or
    such Subsidiary's behalf, in connection with this Agreement or any other
    Loan Document, and neither it nor any of its Affiliates shall use any such
    information for any purpose or in any manner other than pursuant to the
    terms contemplated by this Agreement; except to the extent such information
    (i) was or becomes generally available to the public other than as a result
    of a disclosure by any Lender or (ii) was or becomes available on a
    non-confidential basis from a source other than Borrowers, provided that
    such source is not bound by a confidentiality agreement with Borrowers known
    to such Lender; provided further, however, that the Lender may disclose such
    information (A) at the request or pursuant to any requirement of any
    Governmental Authority to which such Lender is subject or in connection with
    an examination of the Lender by any such authority; (B) pursuant to subpoena
    or other court process; (C) when required to do so in accordance with the
    provisions of any applicable Requirement of Law; and (D) to such Lender's
    independent auditors and other professional advisors.  Notwithstanding the
    foregoing, Borrowers authorize each Lender to disclose to any Participant or
    Assignee (each, a "Transferee") and to any prospective Transferee, such
    financial and other information in such Lender's possession concerning
    Borrowers or their Subsidiaries which has been delivered to Administrative
    Agent or the Lenders pursuant to this Agreement or which has been delivered
    to the Administrative Agent or the Lenders by Borrowers in connection with
    the Lenders' credit evaluation of Borrowers prior to entering into this
    Agreement; provided that, unless otherwise agreed by Borrowers, such
    Transferee agrees in writing to such Lender to keep such information
    confidential to the same extent required of the Lenders hereunder.
 g. Notwithstanding any other provision contained in this Agreement or any other
    Loan Document to the contrary, any Lender may assign all or any portion of
    the Loans or Notes held by it to any Federal Reserve Lender or the United
    States Treasury as collateral security pursuant to Regulation A of the Board
    of Governors of the Federal Reserve System and any Operating Circular issued
    by such Federal Reserve Lender, provided that any payment in respect of such
    assigned Loans or Notes made by Borrowers to or for the account of the
    assigning and/or pledging Lender in accordance with the terms of this
    Agreement shall satisfy Borrowers' obligations hereunder in respect to such
    assigned Loans or Notes to the extent of such payment.  No such assignment
    shall release the assigning Lender from its obligations hereunder.

Set-off

.  In addition to any rights and remedies of the Lenders provided by law, if an
Event of Default exists, each Lender is, subject to Section 8.2, authorized at
any time and from time to time, without prior notice to Borrowers, any such
notice being waived by Borrowers to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing to, such Lender to or for the credit or the account of Borrowers against
any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any Loan Document and although such
Obligations may be contingent or unmatured.  Each Lender agrees promptly to
notify Borrowers and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of each Lender under this Section 10.9 are in addition to the other
rights and remedies (including other rights of set-off) which the Lender may
have.

Debits of Fees

.  With respect to any agency fee, or other fee, or any other cost or expense
(including Attorney Costs) due and payable to the Administrative Agent, any
Lender or BofA under the Loan Documents, Borrowers may choose to authorize BofA
to debit any deposit account of Borrowers with BofA in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such fee
or other cost of expense.  If there are insufficient funds in such deposit
accounts to cover the amount of the fee or other cost or expense then due, such
debits will be reversed (in whole or in part, in BofA's sole discretion) and
such amount not debited shall be deemed to be unpaid.  No such debit under this
Section 10.10 shall be deemed a setoff.

Notification of Addresses, Lending Offices, Etc.

  Each Lender shall notify the Administrative Agent in writing of any changes in
the address to which notices to the Lender should be directed, of addresses of
its Lending Office, of payment instructions in respect of all payments to be
made to it hereunder and of such other administrative information as the
Administrative Agent shall reasonably request.

Counterpart

.  This Agreement may be executed by one or more of the parties to this
Agreement in any number of separate counterparts, each of which, when so
executed, shall be deemed an original, and all of said counterparts taken
together shall be deemed to constitute but one and the same instrument.  A set
of the copies of this Agreement signed by all the parties shall be lodged with
Borrowers and the Administrative Agent.

Severability

.  The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

No Third Parties Benefited

.  This Agreement is made and entered into for the sole protection and legal
benefit of Borrowers, the Lenders and the Administrative Agent, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. 
Neither the Administrative Agent nor any Lender shall have any obligation to any
Person not a party to this Agreement or other Loan Documents.

Time

.  Time is of the essence as to each term or provision of this Agreement and
each of the other Loan Documents.

Governing Law and Jurisdiction
 a. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS AGREEMENT,
    THE NOTES, AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED
    IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA; PROVIDED THAT
    BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS
    ARISING UNDER FEDERAL LAW.
 b. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND ANY OTHER
    LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
    OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF CALIFORNIA, AND BY
    EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF BORROWERS, THE
    ADMINISTRATIVE AGENT AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF
    ITS PROPERTY, TO THE JURISDICTION OF THOSE COURTS.  EACH OF BORROWERS, THE
    ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION,
    INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
    FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
    ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT
    OR ANY DOCUMENT RELATED HERETO.

Waiver of Right to Jury Trial

.  BORROWERS, THE LENDERS AND THE ADMINISTRATIVE AGENT EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OF, OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. 
BORROWERS, THE LENDERS AND THE ADMINISTRATIVE AGENT EACH AGREE THAT ANY SUCH
CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. 
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

Entire Agreement

.  This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among Borrowers, the Lenders and the Administrative
Agent, and, except as otherwise stated below, supersedes all prior or
contemporaneous Agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof

Interpretation

.  This Agreement is the result of negotiations between and has been reviewed by
counsel to the Administrative Agent, Borrowers and other parties, and is the
product of all parties hereto.  Accordingly, this Agreement and the other Loan
Documents shall not be construed against the Lenders or the Administrative Agent
merely because of the Administrative Agent's or Lenders' involvement in the
preparation of such documents and agreements.

Intentionally Omitted Fees and Claims

.  Fees and claims arising out of BofA's pre-petition and post-petition cash
management system shall rank pari passu with the fees and claims due to the
Lenders hereunder.

Release

.  Borrowers shall execute and deliver a Release of Claims in favor of the
Lenders, in the form of Schedule 10.22 hereto.

Further Assurances

.  At any time and from time to time, upon the request of the Administrative
Agent, Borrowers shall execute, deliver and acknowledge or cause to be executed,
delivered or acknowledged, such further documents and instruments and do such
other acts and things as the Administrative Agent may reasonably request in
order to fully effect the purposes of the Loan Documents and any other
agreements, instruments and documents delivered pursuant to or in connection
with the Loans.

Non-liability of Lender

.  Borrowers acknowledge and agree that:

 a. Any inspections of any property of Borrowers made by or through the
    Administrative Agent or the Lenders are for purposes of administration of
    the Loan Documents only, and Borrowers are not entitled to rely upon the
    same (whether or not such inspections are at the expense of Borrowers);
 b. By accepting or approving anything required to be observed, performed,
    fulfilled or given to the Administrative Agent or the Lenders pursuant to
    the Loan Documents, neither the Administrative Agent nor the Lenders shall
    be deemed to have warranted or represented the sufficiency, legality,
    effectiveness or legal effect of the same, or of any term, provision or
    condition thereof, and such acceptance or approval thereof shall not
    constitute a warranty or representation to anyone with respect thereto by
    the Administrative Agent or the Lenders;
 c. The relationship between Borrowers and the Administrative Agent and the
    Lenders is, and shall at all times remain, solely that of borrower and
    lender; neither the Administrative Agent nor any Lender shall under any
    circumstance be deemed to be in a relationship of confidence or trust or a
    fiduciary relationship with Borrowers or their Affiliates, or to owe any
    fiduciary duty to Borrowers or their Affiliates; neither the Administrative
    Agent nor any Lender undertakes or assumes any responsibility or duty to
    Borrowers or their Affiliates to select, review, inspect, supervise, pass
    judgment upon or inform Borrowers or their Affiliates of any matter in
    connection with their property or the operations of Borrowers or their
    Affiliates; Borrowers and their Affiliates shall rely entirely upon their
    own judgment with respect to such matters; and any review, inspection,
    supervision, exercise of judgment or supply of information undertaken or
    assumed by the Administrative Agent or any Lender in connection with such
    matters is solely for the protection of the Administrative Agent and the
    Lenders and neither Borrowers nor any other Person is entitled to rely
    thereon; and
 d. Neither the Administrative Agent nor any Lender shall be responsible or
    liable to any Person for any loss, damage, liability or claim of any kind
    relating to injury or death to Persons or damage to property caused by the
    actions, inaction or negligence of Borrowers and/or their Affiliates and
    Borrowers hereby indemnify and hold the Administrative Agent and the Lenders
    harmless from any such loss, damage, liability or claim.

Headings

.  Section headings in this Agreement and the other Loan Documents are included
for convenience of reference only and are not part of this Agreement or the
other Loan Documents for any other purpose.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

UNITED ARTISTS THEATRE COMPANY

 



By

Name:

Title:



Address for Notices:



   



 

UNITED ARTISTS THEATRE CIRCUIT, INC.

 



By

Name:

Title:



Address for Notices:



   



 

UNITED ARTISTS REALTY COMPANY

 



By

Name:

Title:



Address for Notices:



   



 

UNITED ARTISTS PROPERTIES I CORP.

 



By

Name:

Title:



Address for Notices:



   



 

UNITED ARTISTS PROPERTIES II CORP.

 



By

Name:

Title:



Address for Notices:



   



 

BANK OF AMERICA, N.A.

As Administrative Agent and Collateral Agent

 



By

Name:

Title:



Address for Notices:



   



 

BANK OF AMERICA, N.A.

As a Lender

 



By

Name:

Title:



Address for Notices:

333 So. Beaudry Ave. 9th Floor

Dept. 3436

Los Angeles, CA 90017

 

 

EXHIBITS



EXHIBIT A

NOTE

EXHIBIT B

NOTICE TO DEPOSITARY INSTITUTION

EXHIBIT C

FORM OF LEGAL OPINION

EXHIBIT D

CONFIRMATION ORDER

EXHIBIT E

FORM OF ASSIGNMENT AND ACCEPTANCE

EXHIBIT F

SECURITY AGREEMENT

EXHIBIT G

STOCK PLEDGE AGREEMENT

EXHIBIT H

UAPH II STOCK PLEDGE AGREEMENT

EXHIBIT I

FORM OF LEASEHOLD DEED OF TRUST

EXHIBIT J

FORM OF MODIFICATION OF DEED OF TRUST





SCHEDULES



Schedule A

Lenders

Schedule B

Term Sheet

Schedule 1

Credit Lenders

Schedule 1.1(a)

Annualization Factors

Schedule 1.1(b)

Lending Offices and Addresses for Notices

Schedule 1.2

Mortgaged Property Descriptions

Schedule 2.1

Lenders' Credit Commitments

Schedule 4.2(b)(ii)

Jurisdictions for Good Standing Certificates

Schedule 5.5

Litigation

Schedule 5.7

ERISA

Schedule 5.9

Title to Properties

Schedule 5.10

Taxes

Schedule 5.12

Environmental Matters

Schedule 5.16

Subsidiaries and Equity Investments

Schedule 6.12

Collateral and Deposit Account Schedules

Schedule 7.1

Permitted Liens

Schedule 7.4

Investments

Schedule 7.5

Existing Indebtedness

Schedule 7.8

Certain Contingent Liabilities

Schedule 10.22

Release of Claims

